JUNE

Commission Decisions
06-05-85
06-12-85
06-12-85
06-18-85
06-25 - 85

Bradford Coal Company, Inc.
United States Steel Mining Co., Inc.
UMWA v. Greenwich Collieries
MSHA/Robert Ribel v. Eastern Assoc . Coal
Disciplinary Proceeding

PENN 82-91
PENN 82-299
PENN 84-158-C
WEVA 84-33-D
85-l
D

Pg. 862
Pg. 865
P·g . 871
Pg. 874
Pg. 877

l\TEVA 85- 15
WEVA 84-279
SE
84-67
KENT 83-178-R
PENN 84-186-D
WEVA 84-148-D
WEVA 85-147-D
WEVA 85-148-D
WEVA 85-84-D
PENN 84-196-R

Pg. 884
Pg. 887
Pg . 890
Pg. 891
Pg. 896
Pg . 906
Pg. 965
Pg. 968
Pg. 977
Pg. 985

Administrative Law Judge Decisions
06- 13-85
06-13-85
06-13-85
06- 17-85
06-18-85
06-19-85
06-21-85
06- 25-85
06-27-85
06-28-85

Half Way, Incorporated
Neibert Coal Company, Inc.
Jim Walter Resources , Inc .
Little Sandy Coal Sal es, Inc.
Harry Wadding v. Tunnel ton Mining Co.
UMWA/Griffin , etc . v. Algonquin Coal Co.
William Buda v. DeCondor Coal Company
MSHA/Billy D. Wise v. Consolidation Coal
James Mackey, Jr. , v . Consolidation Coal
Keystone Coal Mining Corporation

J~E

The following case was directed for review during the month of June:
Secretary of Labor, (MSHA) v. Bradford Coal Company , Docket No. PENN 82-91.
(J udge Fauver, May 23, 1985)
· Review was ·denied in the following cases during the month of June:
Secre-t ary of Labor, (MSHA) v . Oliver Coal Company , Docket No . VA 84-40 .
(Judge Broderick, May 7, 1985)
Secretary of Labor on behalf of George Logan v. Bright Coal Company &
Jack Collins, Docket No . KENT 81-162-D. · (Judge Moore, May 7, 1985)

COMUISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

June 5, 1985
SECRETARY OF LABOR,
t-UNE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No . PENN 82- 91

v.
BRADFORD COAL COMPANY, INC .

BEFORE :

Backley, Acting Chairman ; Lastowka and Nelson, Commissioners
DIRECTION FOR REVIEW AND ORDER

BY THE COMMISSION:
Pursuant to section 113(d)(2)(B) of the Mine Act, 30 U.S.C . § 823(d)(2)(B),
the administrative law judge's order of dismissal issued May 23, 1985, is
directed for review. The ground for review is that the judge's dismissal of
this civil penalty proceeding on procedural grounds, rather than rendering a
decision on the merit s , is contrary to Commission policy. Id.
The hearing in this matter was held before the administrative law judge on
June 15 , 1982. The hearing transcript was filed on June 30, 1982. On April 22,
1985, the judge issued to the Secretary of Labor an order to show cause why the
proceeding should not be dismissed in light of the Secretary's failure to file a
post-hearing brief . The Secretary's response explained that the attorney
originally assigned had resigned and that his file in this proceeding inadvertently had been closed. The Secretary stated that the evidence introduced at
the hearing supported a finding of violation, that due to the passage of time he
would waive his right to file a brief and that the proceeding should be decided
on the merits rather than dismissed. The administrative law judge thereafter
dismissed the proceeding for want of prosecution.
We vacate the judge ' s order and remand for further proceedings. Bradford
Coal Company is alleged to have violated the Mine Act by failing to comply with
a mandatory safety standard. The case has been fully tried . rhe Secretary' s
response to the judge ' s show cause order explains the reason for his failure
to file a brief. It is not uncommon for parties appearing before the Commission,
in appropriate circumstances, to waive the filing of briefs and submit cases for
decision based on the record. Th~ present case involves one alleged violation
for which the Secretary sought a $16 . 00 penalty. The transcript of the hearing
totals 97 pages. Only two witnesses testified and no exhibits were introduced.

In these circumstances the judge's need for further briefing by the Secretary is
minimal. In these circumstances, we find that the Secretary's request to waive
the filing of a brief and submit the case for a decision on the record was
reasonable and should have been granted. We note that although the Secretary
neglected to file a brief, the operator never protested and no further order was
issued by the judge until almost three years after the hearing was held.
Accordingly, the judge's order of dismissal is vacated and the case is
remanded for further proceedings including providing the operator an opportunity
for argument and issuance of a decision on the merits.
·

~----Richard V. Backley, Acting Chairman

f . Clair Nelson ~ Commissioner

·?363

Distribution
Joseph T. Crawford, Esq.
Office of the Solicitor
U. S. Department of Labor
14480 Gateway Bldg.
3535 Market St.
Philadelphia, PA 19104
Donald w. Zimmerman, Personnel Mgr .
Bradford Coal Company, Inc.
Bigler, Pennsylvania 16825
Administrative Law Judge William Fauver
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, lOth Floor
Falls Church, Virginia 22041

B64

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

June 12, 1985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (l1SHA)

v•

Docket No . PENN 82- 299

. UNITED STATES STEEL MINING
COMPANY, INC .

BEFORE:

Backley 9 Acting Chairman; Lastowka and Nelson , Commiss i oners
DECISION

BY THE COMMISSION :
This civil penalty case arising under the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et seq . (1982) , presents the question
of whether United States Steel MiningCompany, Inc. ("U . S. Steel")
violated 30 C. F.R. § 75.1003, a mandatory safety standard dealing with
the guarding of trolley wires. 1/ A Commission administrative law judge
concluded that U. S. Steel violated the standard and assessed a civil penalty .
1/
30 C.F. R. § 75.1003 repeats the statutory standard at section
310(d) of the Mine Act, 30 U.S.C . § 870(d), and provides in part:
Trolley wires, trolley feeder wires , and bare
signal wires shall be insulated adequately where they
pass through doors and stoppings, and where they cross
other power wires and cables. Trolley wires and trolley
feeder wires shall be guarded adequately:
(a) At all points where men are required to work
or pass regularly under the wires;
(b) On both sides of all doors and stoppings; and
(c) At man-trip stations.
The Secretary or his authorized representatives shall
specify other conditions where trolley wires and trolley
feeder wires shall be adequately protected to prevent
contact by any person, or shall require the use of
improved methods to prevent such contact. Temporary
guards shall be provided where trackmen and other
persons work in proximity to trolley wires and trolley
feeder wires.
(Emphasis supplied).

B65

5 FMSHRC 1752 (October 1983)(ALJ). We granted u.s. Steel's petition for
discretionary review. 2/ For the reasons set forth below, we affirm the
judge's decision.
On June 3, 1982, an inspector of the Department of Labor's Mine
Safety and Health Administration ("MSHA"), William R. Brown, conducted a
regular health and safety inspection at U.S. Steel's Maple Creek No. 1
underground coal mine . During the inspection, Inspector ~rown, accompanied
by U.S. Steel's assistant mine foreman, John Pacsko, rode the mantrip to
the 8 Flat 56 Room section of the mine. Inspector Brown observed the
mantrip (also referred to as a "trolley" or "portal bus") stop to discharge
miners at a location which he believed to be approximately 100 feet
beyond a designated mantrip station, which placed the mantrip under an
energized and unguarded 550-volt trolley wire . 11
The unguarded trolley wire at this location was approximately s i x
and a half feet from the mine floor and directly over t he mantrip operator 9 s
head. After the mantrip stopped, the inspector observed the mantr~p
operator stand up in the bus, remove the pole from the overhead wire and
hook the pole to the end of the mantrip; this procedure is commonly
referred to as "dogging" the pole. The inspector believed that while
dogging the pole the operator was in danger of contacting the energized
unguarded trolley wire o Based upon hi s observations , the inspector
ci ted U.S. Steel for a violation of section 75 . 1003 i n that "there was
no guarding provided at the mantrip station in. the 8 Flat 56 Room section. "
At the hearing, Assistant Mine Foreman Pacsko testified initially
that the mantrip "didn't go beyond the portal bus station [mantrip
station). It was the end of the wire." Tr. 91. In a follow-up question
from U.S. Steel's counsel, however, Mr. Pacsko testified that the mantrip
may have gone beyond the guarded area by "a foot or two, the length of
the portal bus , but I don't think the operator himself went beyond the
unguarded portion." Tr. 92. On cross-examination, Mr. Pacsko testified
that there was guarding "[w]ithin a short distance after where he [the
mantrip operator] parked the portal bus, the portal bus ,station that we
always parked." Tr. 94-95. Mr. Pacsko further stated on cross-examination
that the location where the citation was issued was the place where they
"always" parked and left the mantrip until the end of the shift. Tr.
95.
2/
The hearing in this case before the administrative law judge also
Involved citations for alleged violations of other safety standards.
However·, we limited review to the issue of whether a violation of 30
C. F.R. § 75.1003 occurred.
11 . Guarding of trolley wires at the subject mine typically consists of
six-inch wide wooden boards placed approximately eight inches apart on
either side of the trolley wire.

866

The judge concluded that U. S. Steel violated section 75 . 1003 . S
FMSHRC at 1754 . The judge credited Inspector Brown's testimony that the
mantrip stopped approximately 100 feet beyond the designated mantrip
station to discharge miners. In accepting the inspector's testimony,
the judge noted Mr. Pacsko's testimony that the mantrip may have gone
beyond the station by "a foot or two." The judge stated that the hazar·::
posed by the violation was that the mantrip operator was likely to
contact the energized, unguarded wire. The judge found, "The operator
had to stand to dog the pole, and the wire was head high . " Id .
The primary purpose of the guarding requirement in section 75.1.00 3
is to prevent miners from contacting bare trolley wires. As noted
above, this standard repeats section 310(d) of the Mine Act, 30 U.S. C- ·.
870(d), which, in turn, was carried over unchanged from section 31 0(d .~
of the 1969 Coal Act, 30 U. S.C . § 801 et seq. (1976)(amended 1977). ''11a
legislative history of the 1969 Coal Act relevant to section 75. 100':
reveals a strong Congressional concern with the hazards associated '":;.. .:I-1
bare trolley wires :
This section requires that trolley wires and
trolley feeder wires be insulated and guarded
adequately at doors~ stoppings, at mantrip stations ,
and at all points where men are required to work
or pass regularly • • • • Also, this section would
require temporary guards where trackmen or other
persons work in proximity to trolley wires and
trolley feeder wires. The Secretary or the inspector may designate other lengths of trolley
wires or trolley feeder wires that shall be protected.
The guarding of trolley wires and feeder
wires at doors, stoppings, and where men work or
pass regularly is to prevent shock hazards.
Because of the extreme hazards created by
bare trolley wi.res and trolley feeder wires, the
committee intends that the Secretary will make
broad use of the authority to designate additional
lengths of trolley wires and trolley feeder wires
that shall be protected.
S. Rep. No . 411, 9lst Cong., 1st Sess. 77 (1969), reprinted in Senate
Subcommittee on Labor, Committee on Labor and Public Welfare, 94th
Cong., 1st Sess., Part 1 Legislative History of the Federal Coal Mine
Health and Safety Act of 1969, at 203 (1975).

867

As the language of section 75.1003 specifies, in order to effectuate
the purpose of the standard, guarding is especially necessary at mantrip
stations. Miners are discharged at such stations and pass under trolley
~lire in the process.
Further, a common hazard presented by unguarded
trolley wire at a mantrip station is the possible shock hazard to the
mantrip operator when he stands to remove the trolley pole from the
overhead wire.
Thus, the purpose of section 75.1003 and the hazards against which
it guards are clear. In pertinent part 9 the standard provides? "trolley
wires and trolley feeder wires shall be guarded adequately ••• at mantrip
stations." The judge found that the location where the mantrip stopped
was under unguarded wire. Substantial evidence supports this finding.
Therefore, the specific question presented on review is whether the
location where the mantrip stopped was a "mantrip station," at which
trolley wire must be guarded. We answer that question in the affirmative .
Crediting the inspector's testimony, the judge found the mantrip
stopped at a point along the track 100 feet from the designated mantrip
station and that miners disembarked from the mantrip and proceeded to
their working places. The inspector also testified that the trolley bus
operator "rode right to the spot." Tr . 80. Moreover . according to U.S.
Steel's witness, Mr. Pacsko, the place where the mantrip stopped was not
a random or one-time-only stopping place, but rather was the same location
at which the mantrip "always did" stop. Tr. 95. Thus, we hold that a
mantrip station can be established through routine or regular stopping
practice, as well as by explicit designation. Such a construction of
the standard is founded in the practicalities of daily mining operations
and furthers the protective concerns of Congress cited above.
U.S. Steel argues that the effect of the judge's decision is to
convert any location where a mantrip stops into a "mantrip station"
requiring guarding of the trolley wire. Given the facts in this case,
we need not resolve whether a random or one-time-only stop at a particular location would render that location a station within the meaning
of section 75.1003. We hold only that where, as here, a location has
become a stopping place for the disembarkment and embarkment of miners
through regular usage, it is a "mantrip station•• for purposes of t he
standard.

868

Accordingly, we conclude that substantial evidence supports the
judge's conclusion that the standard was violated. Therefore, insofar
as the judge's decision is consistent with this decision, we affirm. ~/

~
Richard V. Hackley, Acting Chairman

u;::~,
L. Clair Nelson, Commissioner

4/
Pursuant to section 113(c) of the Mine Act, 30 u.s.c. § 823(c), we
have designated ourselves as a panel of three members to exercise the
powers of the Commission.

U69

Distribution
Louise Q. Symons, Esq.
U.S . Steel Mining Company, Inc.
600 Grant Street, Room 1580
Pittsburgh, PA 15230
Barry F. Wisor, Esq.
Office of the Solicitor
U. S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge James A. Broderick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, lOth Floor
Falls Church , Virginia 22041

870

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

June 12, 1985

LOCAL UNION 1609, DISTRICT 2
UNITED MINE WORKERS OF
AMERICA (UMWA)
Docket No . PENN 84-158-C

v.
GREENWICH COLLIERIES,
DIVISION OF PENNSYLVANIA
MINES CORPORATION

BEFORE:

Backley, Acting Chairman; Lastowka and Nelson, Commissioners
ORDER

BY THE COMMISSION:
This compensation case arises under section 111 (30 U.S.C. § 821)
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et
~· (1982).
A Commission administrative law judge dismissed a complaint
for one week's compensation under section 111 filed by the United Mine
Workers of America ("UMWA") following an explosion resulting in closure
of a mine owned by respondent Greenwich Collieries, Division of Pennsylvania
Mines Corporation (''Greenwich"). 6 FMSHRC 2465 (October 1984) (ALJ).
The ~7A had based its compensation claim on its assertion that the mine
was closed, for purposes of section 111 compensation, by an imminent
danger order issued pursuant to section 107 of the Mine Act, 30 U.S.C.
§ 817, and that that order was issued because of Greenwich's violations
of mandatory standards. On November 19, 1984, the Commission granted
the petition for discretionary review filed by the UMWA.
·.. In its petition the UMWA requested, inter alia, that the proceeding
be remanded to the administrative law judge pending release of an accident
investigation report concerning the mine explosion being conducted by
the Department of Labor's Mine Safety and Health Administration ("MSHA").
By letter dated April 24, 1985, counsel for the UMWA provided the Commission
with copies of withdrawal orders issued to Greenwich by MSHA on March
29, 1985, pursuant to section 104(d)(l) of the Mine Act. 30 u.s.c. §
814(d)(l). Counsel stated that the full MSHA accident report would -be
completed in May 1985, and requested that the matter be remanded to the

~71

judge for consideration of MSHA's report. The essence of the UMWA's
position is that the subsequently issued section 104(d) orders, when
read in conjunction with the preceding imminent danger order,may serve
as a basis for section 111 compensation. Greenwich has responded in
opposition to the requested remand.
Treating the UMWA's request as a motion , we deny the motion.
The judge dismissed the UMWA's compensation complaint on two grounds :
·(1) that the mine was idled initially by an order issued under section
103 of the Mine Act, 30 U.S.C. § 813; and (2) that the subsequent section
107 imminent danger order di d not contain allegations of a violation of
mandatory safety or health standards, a precondition, in the j udge 9 s
view, for entitlement to one week 9 s compensation under section 111 of
the Act. 6 FMSHRC at 2477-78. We read the judge vs decision to have
rejected the contention that subsequently issued section 104 orders may
serve as a basis for an award of compensation under the circumstances
presented in this case. See 6 FMSHRC 2476-78. Thus, a remand f or his
consideration of the recently issued wi thdrawal orders would therefore
serve no practical purpose and would result in delay . !/
Accordingly, the UMWA's motion for a remand is denied . In view of
our ruling , the UMWA may file no later than \-Tednesday 9 July 3 , 1985 9 a
supplemental brief focusing on the asserted l egal effect of the recently
issued section 104 withdrawal orders . Any response by Greenwich to such
supplemental brief is due within 20 days after the UMWA ' s brief is
served. ]J

James A.

a, Commissioner

£-fl~"'/u_4~.

L. Clair Nelson, Commissioner

1/
We also have pending on review two other cases presenting very
similar , or identical issues: Local Union 1889, District 17, United
Mine Workers of America v. \-Testmoreland Coal Co., Docket No. WEVA 81-256-C
(involving review of judge's decision following the Commission's remand
to him in its Westmoreland decision, supra); and Local Union 2274,
District 28, United l~ne Workers of America v . Clinchfield Coal Co.,
Docket No. VA 83-55-C.
2/
Pursuant to section ll3(c) of the Mine Act, 30 U.S.C. § 823(c), we
have designated ourselves as a panel of three members to exercise the
powers of the Commission.

872

Distribution
Earl R. Pfeffer, Esq .

muvA
900 15th St ., N.W.
Washington, D. C. 20005
John T. Scott, III , Esq.
Crowell & Moring
1100 Connecticut Ave . , N.W.
Washington, D. C. 20036

873

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

June 18, 1985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, on behalf of
ROBERT A. RIBEL

v.

Docke t No. lffiVA 84- 33-D

EASTERN ASSOCIATED COAL CORP.

BEFORE:

Backley. Acting Chairman; Lastowka and Nelson, Commissioners
ORDER

BY THE COMMISSION:
Thi s discrimination proceeding was initiated by the Secretary of
Labor, on behalf of miner Robert A. Ribel, against Eastern Associated
Coal Corporation ("Eastern") under section 105(c)(2) of the Federal Mine
Safety and Health Act of 1977 ("the Mine Act"). 30 U.S.C. § 815(c)(2)
(1982). Following a hearing, a Commission administrative law judge held
that Ribel had been unlawfully discharged by Eastern in violation of
section 105(c)(l) of the Mine A~t, 30 U.S.C. § 815(c)(l), and ordered
that Ribel be reinstated, with back pay. 6 FMSHRC 2203 (September 1984)
(ALJ). In a subsequently issued order, the judge also awarded Ribel
certain costs and expenses, but denied Ribel's request for an award of
attorneys' fees for private counsel retained by Ribel in this section
105(c)(2) proceeding. 6 FMSHRC 2744 (December 1984)(ALJ) . Thereafter,
we granted cross-petitions for discretionary review filed by Eastern and
R.i'bel. Eastern sought review of the judge's decision on the merits, ·while
Ribel primarily sought review of the judge's denial of attorneys' fees.
On review, the parties have filed extensive briefs and the Commission
has beard oral _argument. One of the issues addressed both in the briefs
and at oral argument is the apparent lack of findings of fact in support
of the judge's conclusion that the Secretary established a prima facie
case . Although the judge does reach such a conclusion, he immediately
turns to the examination of the validity of Eastern's affirmative defense ,
leaving us without the necessary findings as to the elements of the
prima facie case. While some o'f such findings may well be set forth in
the entire opinion, which encompasses three dockets, the requisite
findings are not set forth in the discussion of the case before us.

874

Accordingly, the merits portion of this case is remanded to the judge
for the limited purpose of making specific findings of fact, along with any
credibility determinations necessary to resolve key, conflicting testimony ,
and for an analysis of those findings consistent with established Commission
precedent. 30 U.S.C. § 823(d)(2)(C). On remand, the judge is directed to
analyze in detail whether a prima facie case of discrimination was established.
In particular, the judge is to determine what actually occurred at the
August 5, 1983 meeting between longwall coordinator Michael Toth and the
miners of the midnight shift, and that meeting's relationship, if any, to the
allegation that the decision to suspend Ribel with intent to discharge was
a violation of section lOS(c).
Finally~ in vie\.r of the expedited status of this case 9 the judge is
directed to suppleme·nt his decision 011 the merits within 30 days fr om
the issuance of this order. In the meantime , the Commission will retain
jurisdiction over this matter.

875

Distribution

Rcn~la ~ . Cusano , Esq.
Core: oran Hardesty, EtJart , Whyte & Polito
Sui .. .= 210.
"'1:c ~; ,.:. .: i:run Center
Pittsburgh, PA 15219

Vicki Sht eir-·Dunn, Esq.
O~fice of the Sclicitor
U.S . Depar tment of Labor
!.;0). ~· ~! L'! son Blvd .
A~:i~ ~= ~~. Virginia
22203
'3':'. ·<!;.:!~· :-.

;"leischauer, Esq.
Street
hn~ :::• ~---·'·.'Il, West Virginia
:5~ ~:Ja~a

26505

i.e: •.~:.· ·~; .::t't·at ive Law Judge George Koutras
~ :.~.:::.::~~- :-:ine Safety & Health Reviet•' Commission
:~u3 ~2~a burg

Pike, lOth Floor
F.::..:j i? :..!1-.:rch, Virginia 22041

876

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASH INGTON, D.C. 20006

June 25, 1985
DISCIPLINARY PROCEEDING

BEFORE :

Backl ey~

Docket No. D- 85- 1

Acting Chairman ; Las towka and Nels on, Commissioners
DECIS ION

BY THE COMMISSION:
This discipli nary proceeding arises under Commission Procedural
Rule 80 , 29 C. F. R. § 2700.80 . 1/ On November 1, 1984, a Commission
administrative law judge referred to the Commission circumstances which
the judge believed warranted di sciplinary proceedings . The substance o f
the referral c oncerned t he conduct of counsel f or th~ Secretary of Labor

l/

Ru l e 80 provides in pert i nent part :
Standards of conduct; disciplinary proceedings.
(a) Standards of conduct. Individuals practicing
before the Commission shal l conform to the standards of
ethical conduct required of practitioners in the courts of
the United States.
(b) Grounds . Disciplinary proceedings may be instituted a gainst anyone who is practicing or has practiced
before the Commission on grounds that he has engaged in
unethical or unprofessional conduct, •• • or that he has
violated any provisions of the laws and regulations
governing practice before the Corondssion • • ••
(c) Procedure. [A] Judge or ot her per son having
knowledge of circumstances that may warrant disciplinary
proceedings against an individual who is prac t icing or has
pr acticed before the Commission, shal l forward such information, in writing, to the Commission for action. Whenever
in the discr etion of the Commission, by a majority vo t e of
the members present and voting , the Commi ssion de t ermines
that the c ircumstances reported to i t war rant disciplinary
proceedings, the Commission shall either hol d a hearing a nd
issue a decision or refer the matt er to a Judge for hearing
and decision • •• •

29 C.F. R. § 2700. 80.

877

in resisting compliance with subpoenas issued by the judge to a federal
mine inspector. By order dated November 7, 1984, we requested statements
of position from counsel for the Secretary, the complainant, and the
operator. On the grounds explained below, we conclude that disciplinary
proceedings are not warranted and we vacate the judge's order of referral.
This matter arose in connection with a discrimination proceeding,
Roger A. Hutchinson v. Ida Carbon Corporation, FMSHRC Docket No. KENT
84-120-D, brought pursuant to the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1982). Mr. Hutchinson originally filed
with the Secretary of Labor a complaint of discrimination against Ida
Carbon Corporation ("Ida"). After investigation, the Secretary determined administratively that discrimination had not occurred and , in
accordance with the relevant provisions of section 105(c)(2) of the Mine
Act, declined to file a complaint on Mr. Hutchinson~s behalf . 30 U.S.C .
§ 815(c)(2).
Mr. Hutchinson then brought the underlying action against
Ida pursuant to section 105(c)(3) of the Act. 30 U.S.C. § 815(c)(3) .
On July 10, 1984, a subpoena ad testificandum, which was issued on
behalf of the complainant by the Commission administrative law judge
hearing the Hutchinson case, was served upon Butch Cure, an inspector
employed by the Department of Labor's Mine Safety and Health Administration ("MSHA") . The subpoena directed Inspector Cure to testify at
the hearing set for July 1 9 ~ 1984, in the Hutchinson case .
On July 18 , 1984, the day before t he scheduled hearing, counsel for
the Secretary of Labor, Ralph D. York, Senior Trial Attorney, advised
the judge's secretary by telephone that the Secretary would be entering
a special appearance on Inspector Cure's behalf and also would be filing
a motion to quash the subpoena. The judge proceeded with the scheduled
hearing on July 19, 1984, but continued the case at the close of testimony
and ordered the record held open for the possible receipt of depositions.
The Secretary's notice of special appearance and motion to quash, dated
July 19, 1984, were received on July 23, 1984. These papers were signed
by Mr. York on behalf of Carl W. Gerig, Jr., Associate Regional Solicitor~
The Secretary's motion to quash asserted that the official policy of
the Department of Labor, as set forth in the Department's regulations at
29 C.F.R. Part 2, Subpart C, prohibits employees from testifying under
subpoena in cases where the Department is not a party unless a waiver is
granted by the appropriate Deputy Solicitor of Labor pursuant to the
provisions of 29 C.F.R. § 2.22. II The motion further stated that
2/

Section 2.22 provides:
Production or disclosure prohibited unless approved
by the appropriate Deputy Solicitor of Labor.
In terms of instructing an employee or former employee of
the manner in which to respond to a demand, the Associate
Solicitor, Regional' Solicitor, or Associate Regional Solicitor,
whichever is applicable, shall follow 'the instructions of the
(footnote 2 continued)

u t8

29 C.F . R. § 2. 23 required counsel for the Secretary to request the body
issuing the subpoena to stay its demand pending the employee's receipt of
instructions from the appropriate Deputy Solicitor. The motion also
recited an offer to make available to Mr. Hutchinson's counsel all
non-privileged portions of MSIIA ' s investigative file regarding Mr.
Hutchinson's case .
By letter dated July 26, 1984, a representative of the Deputy
Solicitor of Labor for Regional Operations informed Inspector Cure that
he would not be permitted to testify in the Hutchinson discrimination
proceeding. On August 22, 1984, the judge issued an order denying the
Secretary's motion to quash and issued a new subpoena for the purpose of
taking the deposition of Inspector Cure by September 21, 1984. Counsel
for the Secretary responded by filing a motion requesting the judge to
reconsider the motion to quash and his order of August 22, 1984 . The
motion stated that a certified copy of the Secretary 's investigation
file had been provided to counsel for the complainant and that any
testimony regarding matters not addressed in the file would be irrelevant
to the discrimination proceeding. The motion also asserted that if
complainant's purpose was to obtain the history of the operator 's noncompliance with the Mine Act's requirements, the appropriate source
would be MSHA ' s official enforcement records.
The second subpoena was served on Inspector Cure on or about
September 10, 1984, and directed him to appear fo r a deposition on
September 18, 1984. On that date, counsel for Mr. Hutchinson, counsel
for Ida, and a court reporter were present to take the deposition of
Inspector Cure. Inspector Cure did not appear. On September 21, 1984,
the judge entered an order denying the Secretary's motion for reconsideration, and ordered that the record be held open until October 31,
1984, for the purpose of receiving depositions.
On October 29, 1984, counsel for the complainant filed a motion to compel
Frank A. White, the Deputy Solicitor of Labor for National Operations, and
Carl W. Gerig, the Associate Regional Solicitor , to allow Inspector Cure to
be deposed. On November 1, 1984, before the Secretary had adequate
opportunity to respond to the motion to compel, the judge certified the
Footnote 2 end.
appropriate Deputy Solicitor of Labor . No employee or
former employee of the Department of Labor shall, in
response to a demand of a court or other authority, produce
any material contained in the files of the Department or
disclose any information relating to material contained in
the files of the Department, or disclose any information or
produce any materi~l acquired as part of the performance of
his official duties or because of his official status
without approval of the appropriate Deputy Solicitor of
Labor.

29 C. F.R . § 2.22.

record in the discrimination proceeding to the Commission with a request
for the institution of disciplinary proceedings pursuant to Commission
Procedural Rule 80. Specifically named in the judge 's referral were
Frank A. White, Deputy Solicitor of Labor , Carl W. Gerig, Associate Regional
Solicitor, and Ralph D. York , Senior Trial. Attorney. 3/ According to
the judge, these attorneys had violated the standards-of ethical conduct
required of attorneys practicing before the Commission by ignoring his
order denying the motion to quash and by counseling Inspector Cure to
ignore the subpoenas .
We disagree. The judge's disciplinary referral calls into question
the ethical conduct of government attorneys in f ailing to counsel compliance with the subpoenas the judge had issued on behalf of the complainant .
The judge clearly was empowered to issue subpoenas authorized by law , and to
rule on the merits of the Secretary's motions to quash. See 30 U.S.C. § 823(e) ;
Commission Procedural Rules 54 & 58, 29 C.F.R. §§ 2700 . 54~2700.58 . However .
a lawyer may, in good faith and within the framework of the law, take steps to
test the correctness of a judicial ruling . See ABA, Code of Professional
Responsibility, Canon 7 & EC 7-l, 7-2, 7-19 ~-22 (1979). Cf. ABA, Model
Rules of Professional Conduct, Rules 3.1, 3.3 & Comments (1983) . 4/ In this
instance, we cannot conclude that counsel for the Secretary acted-unethically .
3/
Mr. \~ite is the Deputy Solicitor of Labor f or National Operations
and , as such, was not involved in the Department ' s decision directing
Inspector Cure not to testify. Rather, pursuant to the applicable
Departmental regulations, that decision was made by the office of Ronald
G. Whiting, the Deputy Solicitor of Labor for Regional Operations . See
29 C.F.R. §§ 2.20(c)(l), 2.22 & 2.23. Thus, Mr. \~ite had no connection
with the decision to resist the subpoenas and his name should not have
been included in ' the judge 's referral.

i/

Canon 7 states:
A lawyer should represent a client zealously within the bounds
of the law.
Ethical Consideration 7-22 provides:
Respect for judicial rulings is essential to the proper
administration of justice; however, a litigant or his lawyer may,
in good faith and within the framework of the law, take steps to
test the correctness of a ruling of a tribunal.
Ethical Conside~ation 7-25 provides in relevant part:
Rules of evidence and procedure are designed to
lead to just decisions and are part of the framework
of the law. Thus while a lawyer may take steps in
good faith and within the framework of the law to •
test the validity of rules, he is not justified in
consciously violating such rules and he should be
diligent in his efforts to guard against his unintentional violation of them.

·880

The record in this case shows that counsel for t he Secretary proceeded
in good faith under a colorable legal prohibition against compliance with
the subpoenas, and did not take any action outside the appropriate legal
framework for testing the validity of a Commission subpoena. The regulations upon which the Secretary relied prohibit compulsory testimony by an
employee of the Department of Labor, absent a waiver by appropriate departmental officials, in proceedings to which the Department is not a party.
See 29 C.F.R. §§ 2.20 & 2.25. Although it is not our task in the present
proceeding to resolve the merits of the Secretary's position in resisting
compliance with the subject subpoenas, we note that similar positions
taken by the Secretary based on the same regulations have been uphel d by
federal courts in analogous contexts. See, e. g. , Smith v. C.R. C. Builders
Co ., Inc •• etc., 11 BNA OSHC 1685, 1686-87 (D . Colo . 1983) ; Reynolds Netals
Co . v. Crowther, 572 F . Supp. 288 , 290-91 (D. Mass . 1982) . This consideration supports the conclusion that counsel for the Secretary proceeded in
good faith upon a plausible legal c l aim. In this regard, Hr. York entered
a special appearance in the case and filed two motions and a l e ga l memorandum support i ng the Secretary 9 s position . In making these fi lings ,
Mr. York acted on behalf of his superior, Mr. Gerig . The measure s
challenging the subpoenas were taken in support of the decision of
Ronald G. Whiting, Deputy Solicitor of Labor for Regional Ope rations ,
not to waive application of the subject regulat i ons i n th i s instance .
These steps were taken within the framework of 29 C.F. R. §§ 2. 20- 2.25
and, hence, of the law , as permitted by t he Canons.
Further, the Secretary's counsel did not res ist compliance with the
subpoenas outside the appropriate legal framework established by the Mine
Act and our procedural rules. Section 113(e) of the Mine Act, 30 U.S.C .
§ 823(e), empowers the Commission and its judges to issue subpoenas. I f
there is a refus al to obey the subpoena, that section of the Act s tat e s:
In case of contumacy, failure, or refusal of
any person to obey a subpoena or order of the
Commission or an administrative l aw judge,
respectively, to appear, to testify, or to produce
documentary or physical evidence, any district
court of the United States or the United States
courts of any territory or possession, within the
jurisdiction of which such person is found, or
resides, or transacts business, shall, upon the
application of the Commission, or the administrative law judge, respectivel y, have jurisdiction to issue to such person an order
requiring such person to appear, to testify, or
to produce evidence as ordered by the Commission
or the administrative law judge, respectively,
and any failure to obey such order of the court
may be punished by the court as a contempt thereof .
30 U.S.C. § 823(e) . Our rules of procedure mirror this statutory scheme,
while adding an additional caveat . Rule 58(e) provides:

881

Failure to comply. Upon the failure of any person
to comply with . an order to testify or a subpoena
directed or issued by the Commission or a Judge,
the Commission · or the Judge, respectively, may
apply to the appropriate district court [for]
enforcement of the order or subpoena. Neither the
Commission nor the Judge shall be deemed thereby
to have assumed responsibility for the effective
prosecution of the failure to obey the subpoena or
order .
29 C.F.R. § 2700.58(e) . These prov~s~ons make clear that when a l egal
impasse is reached on the question of whether an individual must comply
with a Commission subpoena, the issue becomes one for the federal courts
to decide.
Accordingly , the underlying discri minat i on case i s returned to the
judge for disposition. The Secretary shall be afforded the opportunity to
submit
reply, if any, to the complainant's motion to compel the deposition of Inspector Cure. In light of our decision, the judge should carefully weigh the relative positions and needs of the parties before seeking
enforcement of the subpoena in court . In part i cular , consideration shoul d
be given to t he fact that the Secretary has t urned over to the comp l ainant
the investigati ve file i n this matter. For the reasons set f orth above ,
the judge's order requesting the institution of dis ciplinary proceedings
against each of the individuals named therein was improper and must be
vacated. This disciplinary proceeding is terminated. 11

a

James A. Lastowka, Commissioner

;f;_{c,_;_v/LcC-t-..'>-lv
L. Clair Nelson, Commissioner

5/
Pursuant to section 113(c) of the Mine Act, 30 U.S.C. § 823(c), we
have designated ourselves as a panel of three members to exercise the
powers of the Commission.

882

Distribution
Michael McCord, Esq .
Office of the Solicitor
U.S . Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Lawrence L. Moise, III, Esq.
Robert Austin Vinyard
P.O. Box 1127
Abingdon, Virginia 24210
Joseph W, Bowman, Esq . ,
Street, Street , Street, Scott & Bowman
P.O. Drawer S
Grundy, Vir ginia 24614
Ralph D. York, Esq .
Office of the Solicitor
U.S. Department of Labor
280 U.S. Courthouse
801 Broadway
Nashville , Tennessee 37203
Carl W. Gerig ,
Associate Regional Solicitor
U.S. Department of Labor
280 U.S . Courthouse
801 Broadway
Nashville, Tennessee 37203
Frank White,
Acting Deputy Director
U. S . Department of Labor
2nd & Constitution Ave . , N. l.J .
Washington, D.C . 20011
Admini strative Law Judge James A. Broderick
Federal Mine Safety & Health Review Couunission
5203 Leesburg Pike , lOth Fl oor
Falls Church, Virginia 22 041

883

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 2.2041

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION . (!-1SHA) ,
Petitioner

Docket No. WEVA 85-15
A.C. No . 46-06449-03525

v.

No. 1 Mine

HALF WAY, INCORPORATED,
Respondent
DECISION
Appearances:

Patricia Larkin, Esq . , Office of the Solicitor ,
U.S. Department of Labor , Arlington , Virginia ~
for Petitioner,
William Stover , Esq. , Beckley , West Virginia ,
for Respondent.

Before:

Judge Broderick

STATEMENT OF THE CASE
The Secretary seeks a civil penalty for an alleged
violation of Respondent ' s approved roof control plan, and
therefore of 30 C.P.R. § 75.200. The violation was charged
in a citation issued under section 104(d) (l) of the Federal
Mine Safet y and Health Act of 1977. Respondent denies that
t he charged violation occurred, and contests the finding
that the violation was significant and substantial. Pursuant
to notice, the case was h eard in Beckley, West Virginia,
on April 18, 1985. James B. ·F erguson, a Federal Mine
Inspector, testified on behalf of the Secretary. Donald Hughes
and Fred Ferguson testified on behalf of Respondent. Both
parties have filed posthearing briefs .
I have considered
the entire record and the contentions of the parties and
make the following decis i on.
FINDINGS OF FACT
Respondent ' s mine was a drift mine. It extracted coal
by conventional mining methods and utilized a conveyor belt

884

haulage. The coal seam averaged about 40 inches in height
and from 36 inches to 40 inches in the area cited. Approximately
21 miners were employed at the mine.
On June 20, 1985, Federal Mine Inspector James Ferguson
inspected the mine on the first day of a regular inspection.
He checked the map at the mine office and noted that it
indicated that mining was being done within 150 feet of
the outcrop or end of the coal seam. Respondent's f -oreman
told him that no additional supports were being used in the
area in question.
Precaution No. 15 of the approved roof-control plan
for the subject mine states that roof bolts shall not be
used as the sole means of roof support when mining is being
done within 150 fe et of the outcrop . The plan require s that
supplemental support shal l consist of at least one rovJ o f
posts on 4 foot spacing maintained up to the loading machine ,
limiting the roadway to 16 feet.
After examining the map, the inspector proceeded underground. The entries were being driven 20 feet wide . Room
No . 9 had been driven a minimum of 150 feet and No . 8
approximatel y 1 00 feet while within 150 feet of the outcrop .
No additiona l posts had been set.
The roof had deteriorated
in both rooms and mining had been discontinued. Mining was
taking place in rooms 3 through 7 and they were approaching
150 feet from the outcrop. The roof cons~sted of sandy
shale. The roof was generally firm.
The inspector issued a citation for a violation of
30 C. F.R. § 75.200. It was abated by dangering off rooms
8 and 9.
CONCLUSIONS OF LAW
The evidence clearly establishes that Respondent pad
performed mining within 150 feet of the outcrop as shown
on the mine map. No supplemental supports had been provided.
The location· of the outcrop can only be determined on the
basis of engineering projections. It is not possible to
determine it by visual inspection underground. The condition
found was proscribed by the approved roof-control plan .
Therefore, a violation of 30 C.F.R . § 75.200 was established.
The violation was serious. Even a stable roo£ is liable
to deteriorate as mining approaches the end of the coal seam.
That this is so was clearly shown by the deterioration of
the roof in rooms 8 and 9. A serious injury or fatality would

885

have been reasonably likely had mining continued . The
violation was therefore of such nature as could significantly
and substantially contribute to the cause and effect of a
mine safety hazard.
The condition or practice cited should have been obvious
to the mine operator. The fact that mining was occurring
within 150 feet of the outcrop could easily have been deter mined by reference to the mine map. The violation resulted
from Respondent's negligence.
Respondent is not a large operator : 21 miners were
employed and approximately 69,000 tons of coal are produced
annually.
Respondent's · history of prior violations is not suc h
that a penalty otherwise appropriate should be increased
because of it . The violation was promptly abated in good
faith .
Considering the criteria in section llO(i) of the Act ,
I conclude that an appropriate penalty for the violation
found is $1,000.
ORDER
Based on the above findings of fact and conclusions
of law, IT IS ORDERED that Citation No . 2126393 issued
June 20, 1984, is AFFIRMED as issued; IT IS FURTHER ORDERED
that Respondent shall within 30 days of the date of this
decision pay the sum of $1 , 000 for the violation found herein.

M~ttZ~ k&v~~?b

J

James A. Broderick
Administrative Law Judge

Distribution :
Patricia L . Larkin, Esq . , Office of the Solicitor , U.S .
Department of Labor, 4015 Wilson Blvd., Rm. 1237A, Arlington,
VA 22203 (Certified Mail)
William D. Stover , Esq ., 41 Eagles Road, Beckley, WV 25801
(Certified Mail)
slk

88 6

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, l Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JUN 13 ~985

CIVIL PENAtTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. WEVA 84-279
A.C. No. 46-06547-03503

v.
Docket No. WEVA 84- 342
A.C. No . 46-06547-03505

NEIBERT COAL COMPANY, INC .,
Respondent

No. 2 Mine
SUMMARY DECISIONS AND ORDERS
Before :

Judge Koutras
Statement of the Proceedings

These proceedings concern civil penalty proposals filed
by the petitioner against the respondent pursuant to section llO(a) of the Federal Mine Safety and Health Act of 1977 ,
30 u.s.c. § 820(a), seeking civil penalty assessments for
16 alleged violations of certain mandatory safety and health
standards found in Parts 70, 75, and 77 , Title 30 , Code of
Federal Regulations.
These cases were scheduled for hearing in Logan,
West Virginia, on February 26, 1985 . The hearings were
continued when the petitioner's counsel advised me that the
parties would propose a settlement , and the parties were
given until · April 1 ~ 1985 , to file their settlement motion.
As of this date ,: no settlement motion has been forthcoming.
~

.

By letter dated April 5, 1985, petitioner ' s counsel
advised me that information he has received indicates that
the respondent is no longer in operation and is insolvent.
Counsel advised further that he was awaiting further con firmation of the financial status of the respondent, and
that respondent ' s representative has advised him that · the
respondent will not actively defend or litigate these cases
further.

887

In view of the foregoing, I issued an order on April 23 ,
1985 , directing the parties to sho\-7 cause as to why the
respondent should not be defaulted, because of its failure
to forward certain informat~on to the petitioner , so as to
enable the•petitioner to ~ile its responsive settlement motion
with me for adjudication.
Discussion
The respondent has failed to respond t~; the petitioner's
request to furnish information concerning its financial condition , and has also failed to respond to my previous orders
concerning the proposed disposition of these cases . Under
the circumstances, I conclude and find that the respondent is
in default, and that these proceedings may be disposed o f
pursuant to the Commission ' s summary disposition procedures
found in 29 C.F.R. § 2700 . 63 .
ORDER
In view of the respondent's default, and pursuant to the
provisions of 29 C.F.R . § 2700 . 63(b) 7 the respondent is
assessed civil penalties for the viola t i o ns in quest i on , as
follows:
WEVA 84·- 279
"Cit·atio·n No.

Date

214~006

5/3/84
5/3/84
5/3/84
5/4/84
5/4/84
5/4/84
5/4/84
5/4/84
5/4/84
5/9/84
5/9/84
5/11/84
5/15/84

2143008
2143009
2143010
2143011
2143012
2143013
2143014
2143015
2143018
2143019
2'274202
2142744

30 C. F.R. Sec·t ·ion
77.400(a)
75.1103 - 1
77 . 701-2
77.200
75.1722(b)
75 . 400
75.1100-:2(b)
75 . 1101
75.400
75.4.0 0
75.200 :
75.200
75 . 1725(a)
Total

Assessment

$ 50.00
$ 54. o·o
$ 5·0. 00
$ 63.00
$ 68.00
$ 63.00
$ 74.00
$ 68.00
$ 54.00
$ 85 . 00
$ 68.00
$225.00
$ 50 . 00
$972.00

WEVA 84'- 342
Citation No.

Date

30 C. F . R. Section

2143007
9917153
9917154

5/3/84
6/12/84
6/12/84

77.205(e)
70.208(a)
70.208(a)
Total

1

888

Asses·sme·nt
$ 68.00
$ 20.00
$ 20~00
$108.00

-

Respondent IS ORDERED to pay civil penalties in the
amounts shown above for the violations in question, and payment
is to be made to the petitioner within thirty (30) days of the
date of this o rder .

tJ?'l-V£t<o4tr
· ~·
/ &f9.eft!r•
Administrative Law Judge
Distribution:
Mark v. Swirsky, Esq., Office of the Solicitor, u.s .
Department of Labor, Room 14480 Gateway Building ,
3535 Market Street 1 Philadelphia , PA 19104 (Certified Mail )
JohnS . Chinian , Esq ., Office of the Solicitor, U.S.
Department of Labor, Room 14480 Gateway Building,
3535 Market Street, Philadelphia , PA 19104 (Certified Mail }

Mr. Teddy Browning, President , Neibert Coal Company , Inc .
Box 387, Gilbert , WV 25621 (Certified Mail)
Mr. Kenneth S. Stallsmith , c/o K C & D Mining Company,
Drawe+ 387 , Gi l bert , WV 25621 (Certified Mail)
/fb

.8 89

3

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY · OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No • . SE 84 -67
A.C . No. 01 - 01247 - 03586

v.

:

Mine No. 4
JIM WALTER RESOURCES, INC. ,
Respondent
DECISION
Before:

Judge Kennedy

The parties having failed to show cause why the
tentative decision of May 8 , 1985 should not be confirmed ,
it is ORDERED that said decision b e 1 and hereby is , ADOPTED
and CONFIRMED as the final disposition of this matter .
~~
is FURTHER ORDERED that the operator pay the penalty assessed,
$100, on or before Friday, June ~,1 1985, and that subject to
payment the captioned matter be ISMISSED.
!

.. -/ '-"'
~~
.£
,

·"

•/ /I /

/.!'

.~

"'

..

..

Law. Jud~

ep . B. Kennedy

Administrative

.

'

Distribution:
George D. Palmer , Esq. , Office of the Solicitor, U. S. Department of Labor, 1929 Ninth Avenue South, Birmingham, AL 35256
(Certified Mail)
R. Stanley Morrow , Esq., Jim Walter Resources, Inc., P . O. Box
C-7 9, Birmingham, AL 35283
(Certified Hail)

/ejp

890

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

LITTLE SANDY COAL SALES,
INC.,
contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) q
Respondent

.

..
.
0

CONTEST PROCEEDING
Docket No. KENT 83-178-R
Order No. 2053590; 3/18/83
No. 1 Tipple

0
0

0

DECISION
Appearances:

Before:

Edgar B. Everman, Little Sandy Coal Sales v
Inc., Grayson, Kentucky, for Contestant ~
Edward H. Fitch, Esq. , Office of the Solicitor 9
U.S. Department of Labor u Arlington v Vi rginia ?
for Respondenta

Judge Melick

This case is before me on remand from the Federal Mine
Safety and Health Review Commission by decision dated March
28, 1985. De novo hearings were thereafter held on May 21,
1985 on the Contest filed by Little Sandy Coal Sales, Inc.
(Little Sandy) under section 105(d) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et ~~ the
"Act." Little Sandy challenges the issuance by the Federal
Mine Safety and Health Administration (MSHA) of a withdrawal
order on March 18, 1983, pursuant to § 104(b) of the Act.l
lsection 104(b) of the Act reads as follows:
If, upon any follow-up inspection of a coal or
other mine, an authorized representative of the
Secretary finds (1)·· that a violation described in
a citation issued pursuant to subsection (a) has
not been totally abated within the period of time
as originally fixed therein or as subsequently
extended, and ( 2) that .t he period of time for the
abatement should not be further extended, he
shall determine the extent of the area affected
by the violation and shall promptly issue an
order requiring the operator of such mine or his
agent to immediately cause all persons, except
those persons referred to in subsection {c), to
be withdrawn from, and to be prohibited from
entering such area until an authorized representative of the Secretary determines that such violation has been abated.

"891

The general issues before me are whether Little Sandy's coal
processing facility is a "mine" within the meaning of section
3(h)(l) of the Act, and if so whether the order at bar is
valid.
The essential facts are not in dispute. During relevant times Little Sandy's operation consisted of a scale,
scale house, parts and lubricant storage trailer and a raw
coal processing apparatus. The processing apparatus consisted of a raw coal hopper, raw coal feeder and belt, a
crusher with a load-out belt and a screening unit . The plant
is located on approximately 1-1/4 acres and the coal stockpile area on approximately 3/4 of an acre. The processing
apparatus is about 100 feet long and is powered by a 440 vol t
commercial power unit and a diesel motor o
During relevant times raw coal was purchased from
several local mines and was custom processed into (1) crusher
coal , (2) stoker coal, and (3~ fine coal or carbon o The
stoker coal was further sized depending on customer demands
-- one size for household use in stoker stoves and another
for commercial use. 25 to 30 percent of the processed coal
was prepared for local residents for household use and 70 to
75 percent for commercial users such as the local county
school systems and Morehead State University. The processing
plant is depicted in photographs marked as government
exhibits 1 a, b, and c, and 2 a, b, and c.
Included within the definition of the term "mine" under
section J(h)(l) of the Act, are facilities used in the "work
of preparing coal."2 The phrase "work of preparing coal"
is defined in section 3Ci> of the Act as: "[t]he breaking,
crushing, sizing, cleaning, washing, drying, mixing, storing,
and loading of bituminous coal, lignite or anthracite and
such other work of preparing such coal as is usually done by
the operator of the coal mine."
This and other criteria for determining whether a coal
handling operation is engaged in "work of preparing coal"
were recently reviewed by the Commission in Secretary v.
Mineral Coal Sales, Inc., 7 FMSHRC
(May 16, 1985):

·.
2section 3(h)(l) of the Act states, in relevant part, as
follows:
"coal or other mine" means • • • ( C > lands, . o o
structures, facilities, equipment, machines,
tools, or other property • • • used in o • o or
to be used in • • • the work of preparing coal or
other minerals, and includes custom coal preparation facilities.

892

In Elarn, [Oliver M. Elam, Jr., Co., 4 FMSHRC
5 (1982)], the Commission held that under the
statutory definition the mere fact that some of
the work activities listed in section 3(i) are
performed at a facility is not solely determinative of whether the facility properly is classified as a "mine" . Rather:
[I]nherent in the determination of whether
an operation properly is classified as
"mining" is an inquiry not only into whether
the operation performs one or more of the
listed activit i es , but also into the nature
of the operation performing such activities .
0

0

0

• • • [A]s used in section 3(h) and
as defined in section 3(i) , "work of preparing [ the] coal ~ connotes a process ,
usually performed by the mine operator
engaged in the extract i on of the coa l or by
custom preparation facilities, undertaken to
make coal suitable for a particular use or
to meet market specifications.
4 FMSHRC at 7, 8 (emphasis in original>. In Elam
the Commission held that a commercial loading dock
that loaded coal, in addition to other materials,
was not a "mine". The Commission concluded that
Elam's handling of the coal, which included
storing, breaking, crushing, and loading, was done
solely to facilitate its loading, business and not
to meet customer's specifications or to render the
coal fit for any particular use.
The Commission followed Elam in Alexander
Brothers, Inc., 4 FMSHRC 541 (April 1982), a case
arising under the 1969 Coal Act, 30 U.S.C. § 801
et seq. (1976) (amended 1977). We concluded that
an operation that extracted materials from a waste
dump and separated coal from the refuse in order
to market the coal was engaged in coal preparation.
Accord: Marshall v. Stoudt's Ferry Preparation
co., 602 F.2d 589, 591-92 (3rd Cir. 1979) <a
facility that separated coal fuel from material
dredged from a river bottom by another entity was
engaged in coal preparation under the Mine Act).
The Commission has also emphasized that a preparation or milling facility need not have a connection with the extractor of the mineral in order to

893

be subject to coverage of the Mine Act. Carolina
Stalite Co., 6 FMSHRC 2518 , 2519 (November 1984);
Alexander Brothers, Inc., 4 FMSHRC at 544.
Applying these considerations to the case at bar it is
clear that the business engaged in at Little Sandy constitutes "mining" under the Act . At this facility coal was
stored, mixed, crushed, sized, and loaded -- all activities
included within the statutory definition of coal preparation.
In addition the nature of the Little Sandy operation was such
that, unlike .t he commercial loading dock in Elam at which
coal was crushed merely to facilitate loading and transportation on barges, all of the above listed work activities were
performed to make i t "suitable for a particular use or to
meet market specif ications . v. Thus., Li ttle Sandy was a ;gmine n
under the Act and MSHA properly asserted its inspection
authority over the facility. Secretary v. Mineral Coal Sales
Inc ., supra.3
The evidence is also undisputed that when first cited
on March 10 , 1983 , for having inadequate sanitary toilet
facilities , Little Sandy in fact had no such facilities.4
In addition it is undisputed that when the inspection team
returned on March 18, 1983 to determine whether abatement had
been completed, Edgar Everman, president of Little Sandy,
indicated that not only did he not have an approved toilet
facility but that he "did not intend to put one there". Citation Number 2053613 issued for failing to have an approved
sanitary toilet under 30 C.F.R. § 71.500 was therefore valid

3r have not ignored Little Sandy's contention that its coal
processing operation is not considered to be a "mine" under
various Kentucky laws and under the Federal Surface Mining
and Reclaimation Act. However , disposition of this case is
governed solely by the separate and distinct provisions of
the Federal Mine Safety and Health Act of 1977. Little Sandy
has also expressed concern that consideration had not been
given to the fact that it is a small operator. As explained
at hearing the size of the mine operator and the effect any
monetary penalty would have on the operator ' s ability to stay
in business are factors that must be considered by the Commis sion Judges in assessing civil penalties for violations under
the Act. See section llO(i) of the Act.
4An MSHA inspector had also cited eleven other violations on
this date but for purposes of litigating the jurisdictional
issue d i scussed supra, MSHA selected this citation and the
subsequent "no area affected" withdrawal order for failure to
abate that citation.

894

and the subsequent section 104(b) withdrawal order <number
2053590) issued March 18, 1983, for failure to abate under
the circumstances - was properly issued. Accordingly that
order is affirmed and the contest of th t order is denied .

Law Judge
Distribution:
Mr. Edgar B. Everman , Little Sandy Coal Sales u Inc ou PoOo Box
335, Grayson, KY 41143 (Certified Mail>
Edward H. Fitch, Esq. , Office of the Solicitor, U.So Department of Labor , 4015 Wilson Boulevard u Suite 400 u Ar lington u
VA 22203 (Certified Mail )
rbg

895

FEDERAL MINE SAFETY AND HEALTH · REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

HARRY L. WADDING,
Complainant
v.

..
.

22041

DISCRIMINATION PROCEEDING
Docket No. PENN 84-186-D

0

0
0

TUNNELTON MINING COMPANY
Respondent

MSHA Case No. PITT CD 84-10
0
0

g

Marion Mine

DECISION
Appearances:

Before:

Samuel J. Pasquarelli , Esq., Jubelier, Pass &
Intrieri, Pittsburgh, Pennsylvania , for
Complainant ,
R. Henry Moore , Esq. u Rose u Schmidt u Dixon &
Hasley 9 Pittsburgh , Pennsylvania g and Joseph T.
Kosek, Jr . 6 Esq. , Tunnelton Mining Company u
Ebensburg, Pennsylvania, for Respondent.

Judge Melick

This case is before me upon the complaint of Harry
Wadding pursuant to section 105(c)(3) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et ~, the
"Act,,. alleging that he was discharged from the Tunnelton
Mining Company (Tunnelton) in violation of section 105(c)(l)
of the Act.I
lsection 105(c)(l) of the Act provides in part as follows:
No person shall discharge or in any manner discriminate against or cause to be discharged or cause
discrimination against or otherwise interfere with
the exercise of the statutory rights of any
miner • • • in any coal or other mine subject to
this act because such miner • • • has filed or
made an complaint under or related to this act,
including a complaint notifing the operator or the
operator's agent, or the representative of the
miner at the coal or other mine of an alleged
danger or safety or health violation in a coal or
other mine • . • or because such miner • • • has
instituted or caused to be instituted any proceeding under or related to this act • . • or
because of the exercise of such miner • •
on
behalf of himself or others of any statutory right
afforded by this act.
8

896

Before his discharge on March 14 , 1984, Mr. Wadding was
employed at Tunnelton's Marion Mi ne as one of three mine examiners or firebosses responsi ble f or mine safety inspections .
Tunnelton maintains that the Comp lai n ant and the other two
mine examiners, Michael Solar z and Be n Selapackr were all
properly discharged on Mar c h l4 f 1984: solely be c a use they
failed to perfor m t heir job d uties i n neglecting to inspect
and place their i ni tials and date at cer tai n locations
required to be inspec ted.2 Additional d ischa r ge p r o~eedings were s ubsequently brought agains t Mr._Wa dding on the
c 0 -" .........
~ 4nQ
vo ~
Wa
~~nCi
bas1· s of a n a lJ.~e ge ~ ~ ~As·op2·.:>...
..~~
; . ... ~pcr&
_,_
'-.J.
f.i 'S • d u
J
argues tha t t h~ gr ounds cited by ~~nnel t on for his disc ha rge
were pretexts and that the true motivat ion for this a ct ion
was his safety relatec activities o.>~otec-::.ed under s e c t ion.
105(c )(l) of the Act.
'-A.

·-· ·

_

..

·-~

kO

In order fo>::- t.he Ccm.vl.c:.iX?.an.t...-:v

~

eB~~:c.k.:·~.. isl:: ?.

;c,J::.-imc. :Cacia

v iol at i c n of sec t. ion 105- .: -;:;),. :·_: :::.e '.~~-:.s ·:-. ;.?:C:"Fi·'-~ b~.. ~: prepon-·
derance of the evide nce that te enga g e~ i~ ~n ac~ivity (or
· activities} prote cted by that. s e ction. and that his c.:~s c har ge
was motivat e d in any pa~t by that protecte d activity .
Secretary e x re:i. ~ Dav i.d )?c.s1..:2.'T .,, . . ConsoJ. ic;a·:::to:,:; :::Je..:l. .:-:: ~c-m v· :'
2 FMSHRC 27 85 {].9 80 ~ -:c.e·<!: .::. G:C. ·:t:he r q::-c:.mds sub ::&orr,., .
--- ·
_...
- -- -·- -- -· ---Consolidation Coal Co:mpan_I 7 ... S ec:re t.a r~~ ; 663 :::i' ~2c.~ 122.:. : 3:cd
Cir . , 1981 ). See also 3oitch 7 . FMSHRC, 719 F.2d 134 (6th
Cir. 1983} , a nd ~LRB v. - Transpor tation .Ma n agement Corpor a tion, 462 U.S. 393 (1983) , af f irming burden o f proof allocations similar to thos e in the P.asula case.

--

_~_

In this case Mr. Wadding a lleges a number of protected
activities purporte dly gi v ing r i s e to hi s discharge 17 namely ;
(1) that he reported in the f irebos s books i n February 1983 ,
that notations he had been mak ing on certain dateboards in
areas he was required to inspect had been erased, and that
there was "garbage" in the wal kways (2) that during 1983 and
1984 he complained to mine foreman John Mat t y a nd to an
inspector from the Federal Mine Safety and Health Administration (MSHA) about his inability to safely inspect various
caved-in areas without the installation of tubes, (3) that i n
June 1983, he reported a safety violation to a Federal inspector, (4) that in October or November 1984 he "dangered off" a
portion of the mine because of "bad roof", (5) that on
February 24, 1984 1 he reported in the fireboss books that the
mine needed rock dusting and that certain wooden rollers
2The duties of mine examiners under applicable state law are
set forth in 52 PA. CONS . STAT. § 701-228.
3At separate arbitration proceedings Selapack's discharge was
reversed, Solarz' discharge was modified to a warni ng and
Wadding's first discharge was modified to a 90-day suspension .
Wadding's discharge based on the trespass charges was upheld
in subsequent arbitration proceedings.

897

needed replacing, (6) that on March 12, 1984, he again
reported in the fireboss books that those wooden rollers
needed replacing, (7) that on March 12, 1984, he complained
to state mine inspector Monaghan, to union safety committeeman Jim Gradwell and to foreman Harold Learn that dateboard
notations were not being made by Michael Sol arz , one of the
other mine examiners, and (8) on March 13 , 1 98 4, t he day
before his discharge, he r eported in t he f i r eboss books that
the mine needed rock dusting . I t is not d i sputed that these
reports and activities 'occurred as alleged and tha t they
constituted complaints of c' an alle ged d anger or s a f ety or
health violat i on " within the meaning of sect i on 10 5 (c)(l) .
The s econd element of a pr i ma facie case :i.s a sho\oTi ng
that the adverse ac t ion {disc harg e ) wa s motivated in any part
by the p rotected act i v i ty . Complaina nt alle ge s he r e inu as
circumstanti a l evidence o f s uch moti. vat i on :' that •runne l t on
management knew of his p r otected activities and t hat s uch
activities elici ted hos t i l e res ponses toward him. See
Secretary ex rel. Chacon v . Phelps Dodge Corp ., 3 FMSHRC 2508
('1981). rev ' d on other grounds p s u b nom ~! Donovan v. Phelps
Dodge Corp .u 709 F. 2d 86 {D. C. Cir. 1983; . Tunnelt on a cknowledges that it k new of all but t wo of ·::.he protected a c t i vities
but den i es that it wa s mot ivated in any part by those
activities. 4
In support of his case Wadding c ites an incident in
June 1983 after he had reported a safety v iolation to a
Federal inspector. In response t o that complaint mine
foreman John Matty purportedly warned h i m that if he continued to talk to Federal inspectors he would be fired . At
hearing Matty denied any such threats a nd test i fied that
after he received notice of the c itat i on he merely asked
Wadding why he had not reported th e safe t y problems to him
as mine foreman instead of t o the Federal i nspector . Matty
was admittedly unhappy wi t h what Wadd ing had done because it
made him "look like I wasn' t aware o f what was going on at
the mines. " Whichever version i s accepted , it i s apparent
that Matty was not pleased with Waddings protected activity.
The relationship was further fray ed whe n unfair labor
practice charges were filed with t he National Labor Relations
Board (NLRB) by Wadding and o thers whi ch included allegations
of retaliation f or filing safety c ompla i nts . The matte r was
at that time apparen tly r e solv ed by a settlemen t agreement in
4rndeed the Compla i nan t p roduced no evidence to show that his
complaint (about the failur e of fireboss So lar z t o have performed his inspections) on March 12, 1984, to state mine
inspector Monaghan and to union safety commi.tteeman Gradwell
were known to Tunnelton of fic i a ls . Wi thou t such evidence
there is of course no basis to fi nd that r unnelton was motivated by those spec ifi c comp lai n ts. It is no t ed however that
essentially the same comp l ai n t was a l so made on that date to
Harold Learn, a Tunnelton foreman.

898

which Tunnelton agreed inter alia, not to "threaten employees
because they have filed safety complaints.u
Wadding also reports that in October 1983, he refused
to inspect certain caved-in areas which had not been provided
with tubes to permit methane testing from what he considered
to be a safe area and reported this problem to a Federal
inspector and in the fireboss books. Wadding alleges that
the inspector in turn told Matty to get the tubes. Matty
purportedly told Wadding that · he "caused him a lot of
trouble" over this. Matty does not deny the events and
testified essentially that he did not remember talking to
Wadding about the matter. Under the circumstances I accept
the undenied allegations .
On February 24, 1984 , Wadding reported i n the mine
examiner's books that certain wooden rollers were defective
(Ex. CX-6) . 5 Wadding claims that Matty told him not to
make entries such as that and said that he did not have t he
men to repair the rollers . Wadding testified that he
responded by telling Matty he should find the men to replace
the rollers. A written entry also appears in the examinerv s
book on March 12 , 1984 , indicating that the rollers had still
not been repaired (Ex . CX-7 ). Wadding us testimony is not
disputed on this issue .
In addition Matty does not deny Wadding's testimony
that in October or November 1983, after Wadding had dangeredoff an area of the mine because of "bad roof", he said to
Wadding "what the hell do you mean -- you take that danger
off or I'll fire you."
While it is not specifically alleged that the entries
by Wadding in the mine examiner's books concerning garbage in
the walkways and erasures on dateboards in February 1983 and
inadequate rock dusting on March 13, and March 14, 1984,
evoked any specific hostile response it may reasonably be
inferred from the evidence of specific hostile responses
already noted that these protected activities were not looked
upon with favor by Matty. Wadding's complaint on March 12,
1984, to Foreman Learn in which he alleged that Solarz was
not doing his job of performing safety inspections may be
placed in the same category.
In rebuttal to this circumstantial evidence suggesting
that it was motivated by Wadding's protected activities,
Tunnelton cites the unprotected circumstances which it
asserts provided the sole basis for its discharge of Wadding.
This evidence is also presented in the alternative as the
operators affirmative defense that it would .have discharged
Srt was one of the legally required duties of the mine examiners to report health and safety hazards in the mine examiner's (fireboss) books after their inspections.

899

Wadding in any event for his unprotect~d activities.
supra.

Pasula,

The First Discharge
As noted Harry Wadding had been employed as a mine
examiner or fireboss at the Marion Mine until March 14, 1984.
Wadding and the two other firebosses, Michael Solarz and
Ellwood (Ben) Selapack, were primarily responsible for
examining .areas of the mine where the conveyor belts and
track haulage were located. The three examiners were responsible for examining the same areas of the mine and worked on
separate , rotating shifts -- Mr o Wadding ' s shift followed Mro
Selapack's and Mr. Solarz's shift followed Mr . Wadding ' s .
Before his midnight shift on March 14, 1984, Wadding
requested that foreman Harold Learn have the Union Safety
Committee i nvestigate whether the slope had been properly
examined by Solarz, the day shift examiner . Ben Selapack q
the night shift examiner, had told Wadding that he had not
seen any dates for Mr. Solarz in the area of the slope where
a new dateboard had been installed . 6 .
Foreman Learn relayed this information to Frank Scott q
the assistant to the mine foreman, who thereafter conducted
an investigation with two members of the Union Safety
Committee. They examined the slope area as we~l as other
areas of the belt conveyors near the slope, including the 1
North belt. They found what they called an absence of recent
and consistent dates in these areas and apparently felt that
all three examiners had not been properly performing their
jobs. Their findings were reported to mine foreman John
Matty at the end· of the midnight shift on March 14 and Matty
6Although the parties agree that "dateboards" as such were not
required by state or Federal Law, the mine operator in this
case had provided such "dateboards" (made from old pieces of
conveyor belt) in places required to be inspected by the mine
examiners. According to company policy the mine examiners
were to sign the dateboards and "any other place also
needed". Those ·"other places" were never specified and
although both Federal and state authorites had inspected the
mine there is no evidence that they required any areas, other
than where dateboards were located, to be initialed. The
required information was placed on the dateboards with chalk
and unauthorized erasures had been a longstanding problem.
Company officials admitt~dly had been unable to correct this
problem. Indeed, acting superintendent John Matty conceded
at one point that because of the possibility of erasures he
could not prove that an examiner had not placed his initials
and date on a particular dateboard. The Federal regulatory
standard at 30 C.F.R. § 303(a) sets forth the areas to be so
inspected and requires the mine examiner "to place his
initials and the date and time at all places he examines."

BOO

in turn reporte d it to his supervisor, Superintendent William
Weimer, and to General Manager Gene Jones. Matty and Weimer
then conducted their own investigation of essentially the
same areas and in later consultation with Jones and Don
Marino (Manager of Labor Relations), purportedly concluded
that proper examinations might not have been performed. They
decided late on March 14, to suspe nd all three examiners
pending a full investigation. The examiners were notified of
the suspension later that day .
On Friday, March 16 , 1984 , a meeting attended by
members of management y the Uni on, and the suspended mi ne
examiners was held to r ev iew t he ma t te r. At t hat meeting
each of the mine exami ne rs i den tified part icula r loc a t i ons
along the belt conveyor i n the 3 North area of the mi ne where
they indicated thei r dates would be f ound . It was decided
that Matty and the Chairman of the Union Safety Committee ~
James Gradwell , would r eexamine thi s a r e a be ginn i ng at 7:00
the next morning to determ i ne whether the dates wer e in fac t
located as identified by the mi ne examiners o
Matty and Gradwell thereafter i nspected t he 3 Nor t h
belt area on March 17u and purpor tedly found no dates in the
areas identified by the mi ne exami ners and purportedly found
a pattern of dates and times f rom whi c h the y concluded th a t
the area had not been properly examined by a ny of the three
examiners. On Tuesday, March 20 , 1984, each of the mine
examiners was accordingly suspended with the intent to discharge. The discharge letters were prepared by Marino and
signed by Weimer. The letter to Wadding reads as follows :
In accordance with Article XXIV - "Discharge Procedure" of the 1981 National Bituminous Coal Wage
Agreement you are hereby notified that your suspension on 3/15/84 is converted to a SUSPENSION
WITH INTENT TO DISCHARGE for failure to make
proper examinations as prescribed by Law and
Company directives o You also failed to sign and
date examinations for No. 1 North belt and No. 3
North belt, which is required as part of your
daily job assignment.
Failure to make proper examinations has resulted
in a Federal citation being issued, but more
importantly, has placed the well being of the mine
and all mine employees in jeopardy.
In accordance with Article XXIV, Section (b) "Procedure", you may request a meeting with Mine
Management after 24 hours but within 48 hours of
this notice.
During this period you are not to be on or about
Tunnelton Mining Company property without prior

-901

approval by me, or you may be charged with unlawful trespassing.?
Within the framework of credible evidence presented I
find that Mr. Wadding did not in fact properly perform his
duties as a mine examiner on March 12, 1984 and that this
proffered non-business justification for his discharge was
not a pretext. While I find little substance to support
Tunnelton's claim that Wadding was required by law or company
policy to initial and date specific locations other than dateboards8 I find that the credible evidence supports i ts
claim that two of the dateboards had been notated b y Wadding
on March 12, 1985, with times too close t o have physically
permitted the required examination on that date .
It is not disputed that Wadding 1 s examination route on
March 12 would have taken him from 3 North dr i ve dateboard t o
the 3 North tail, from the 3 North tai l to t he 3 North d r i ve
and from the 3 North drive along the track to 1 North . While
most of this trip could have been made in a vehicle, there
were several derails and a set of air lock doors which
required dismounting from the· vehicle t o throw t he derail or
open the doors, mounting again to pull the vehi cle ahead q
dismounting again to rethrow the derail and r emoun ti ng th e
vehicle again . 600 feet of the trip would also have been b y
foot in a low area of the mine . All this was to be done
while conducting an examination.
Wadding's notations for March 12, indicate that he was
at the 3 North Drive at 11:49 p.m. and at the #35 Dateboard
7After the 24-48 hour meetings the suspensions with intent to
discharge were converted to discharges. Grievances were
filed in each case and arbitrated separately. As noted,
Selapack's discharge was reversed, Solarz's discharge was
modified to a warning and Wadding's was modified to a 90-day
suspension. Arbitrator Marvin Feldman found that Wadding had
not performed his examinations according to law and, based in
part on Wadding's prior disciplinary record, warned that
further "substandard activity" would result in a discharge.
SAt hearing Tunnelton claimed in this regard that there were
four locations that Wadding had failed to initial and date
but none of those locations had dateboards. The evidence
does not establish that company policy required that any
specific area other than dateboards be initialed and dated by
the mine examiners. There was, moreover, a recognized
problem of unauthorized erasures and illegibility of the
chalk notations made by the examiners and on one occasion
Matty had acknolwedged that because of those problems he
could not prove the examiners had not done their job. I also
observe that the Pennsylvania Bureau of Deep .Mine Safety
investigated this precise claim and found no violations of
state law in connection therewith (Ex CX-12).

H02

near 1 North at 11:55 p.m., only six minutes later. The dateboards showed that on the next day Wadding performed the same
examination in 15 minutes and the other examiners did it in
18 to 20 minutes. Matty also performed a test run at a "safe
speed". over the same route but with another person to throw
derails and open the doors and found that without performing
any examinations it took 12 minutes. Wadding does not in
this case seem to disagree that a proper examination could
not be done in six minutes but defends by claiming thqt the
times he noted on the dateboards i.e. 11:47 p.m., 11:49 p.m .,
and 11:55 p.m. were not the precise times of his examination
but were only rough estimates. If the times had been r ounded
off to the nearest 5 or 10 minutes that argumen t might car ry
some weight. When, however , as in this case , the times are
reported down to the precise minute , Wadding 's proffered
explanation does not ring true.9 Mr o Wadding ' s credibility on this issue is further undermined by his overall
loss of credibility i n denying the trespass i nc i dent u discussed, infra, contrary to the testimony of three disinterested eyewitnesses who knew Wadding.
Tunnelton's rather harsh response to the three mine
examiner 9 s apparent deficienc i es must · also be c onsi dered in
the context of several events that preceded the d i s charge
action. Shortly before the discharges ther e had been a fat al
explosion at Greenwich Collieries, another mine controlled by
the same management as Tunnelton. Federal and state investigations were continuing at the time of the incident at bar
and there were allegations that improper mine examinations
had c.aused the explosion. In addition, a citation had been
issued to Tunnelton on March 15 Cby an inspector involved in
the Greenwich investigation> for an inadequate mine exami nation. Tunnelton officials were apparently also then aware of
another fatal explosion that occurred in July 1983 that was
also caused by improper examinations. Accordingly, Tunnelton
officials were clearly under immediate pressure, if not
already obligated, to see that the mine examiners were
properly performing their critical duties. Finally, shortly
before Wadding's discharge Tunnelton had discharged a foreman
for having failed to properly report a mine examination. It
is understandable under these circumstances that management
may have felt compelled to apply similar harsh treatment to
the three mine examiners herein.
Three other factors are also persuasive indicators that
the proffered non-business justification was not a pretext.
9while the Pennsylvania Bureau of Deep Mine Safety found that
no violations of state laws had been committed by the mine
examiners it is not apparent · from that determination that the
Bureau considered the specific issue of the timing of
Waddings dateboard notations in relation to the impossibility
of performing the examinations within the noted times (Ex
CX-12).

903

The first is that while mine foreman John Matty was the
person alleged to have been motivated to retaliate against
Wadding, the decision to discharge was also made by at least
four other mine officials not shown to have had the same
knowledge of Wadding's protected activities. The second
factor is that the union safety committee, after having
participated in the investigation of the incidents, agreed
that Wadding had failed to properly perform his examinations.
The third factor is that all three mine examiners were given
the same punishment and there is insufficient evidence to
suggest that there had been retaliation against the other two
examiners for any protected activity . In other words there
is no evidence that Wadding was singled out for disparate
treatment. Under all the circumstances I find that Tunnelton
did indeed have a plausible non-protected business justification for Wadding's discharge o
Within this framework of evidence I conclude that
Tunnelton was indeed not motivated in any part in its first
discharge action by any of Mr. Wadding's protected activities.
Pasula, supra. While some evidence does exist that could
support an inference of a nexus between Wadding us safety
complaints and his discharge, I find that Tunnelton has
affirmatively defended by proving that Wadding wou l d have
been fired in any event solely on the basis o f his deficient
mine examination. Pasula, supra.
The Second Discharge
A second discharge action was brought against Wadding
on March 22, 1984 based on an alleged trespass on mine
property. The alleged trespass occurred on the March 17,
midnight shift, the night before Matty and Gradwell were to
reinspect the mine to determine whether the examiners had
been placing dates of inspection as required. Tunnelton
contends that Wadding returned to the mine that night to fill
in his initials and dates where he had previously failed t ·o
perform these tasks in the areas to be inspected the next day.
Foreman Learn and three union employees, Jerry Kelly,
John Lupyan, and Delvin Bartlebaugh , were outside the mine
portal during the night of March 17, when they encountered a
trespasser . The trespasser was not caught that night but on
March 19, officials of the local union approached Weimer on
behalf of the three union employees indicating that the
employees could identify the trespasser . They identified
him as Wadding.
The factual analysis and conclusions of arbitrator
Thomas Hewitt in his July 1984 decision <Ex -R-18) upholding
Wadding's discharge for trespass are entitled to significant
weight. Pasula, supra, Hollis v. Consolidation Coal Co., 6
FMSHRC 21 (1984). The same factual issue was specifically

904

addressed by the parties therein and was decided by a qualified arbitrator on the bases of an adequate record. Hollis,
supra. In any event, based on my own de E2Y2 review of the
record I find the positive eyewitnesses testimony of those
three miners, who knew Wadding and who would clearly have
preferred not to have testified against a co-worker and union
brother, to be unimpeached. Considering this incident in the
context of previous disciplinary action against Wadding, as
did arbitrator Hewitt, I find that Tunnelton did indeed have
adequate non-protected business justifications for this·
second discharge action.lO I further find that under the
circumstances, Tunnelton was not motivated by Waddingvs protected activities in discharging him on this occasion .
In
any event I find that Tunnelton ·has affirmatively defended
since I am convinced that i t would have discharged him for
this non-protected reason alone . Pasula, supra.
Accordingly ; this complai nt of discriminatory discharge
is denied and this case i s dismissed .
\

~.\V

1

Gay M' lick
Administrative Law Judge
t\

~

Distribution:

Samuel J. Pasquarelli, Esq. , Jubelie · Pass & Intrieri, 219
Fort Pitt Boulevard, Pi~tsburgh, PA
5222 (Certified M~il)
R. Henry Moore, Esq. , Rose, Schmidt, Dixon & Hasley,. 900
Oliver Building, Pittsburgh, PA 15222 (Certified Mail)
Joseph T. Kosek, Jr., Esq., Tunnelton Mining Company, P.O.
Box 367, Ebensburg, PA 15931 (Certified Mail)
rbg

lOTunnelton conceded at hearing that Wadding's alleged theft of
a miner's belt and hardhat could not be proven and accordingly is not considered herein as a basis for Wadding's
discharge.

905

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

UNITED MINE WORKERS OF
AMERICA (UMWA) I
ON BEHALF OF
JAMES W. GRIFFIN, WALTER LEE
TRENT, RUFUS WOIDQ1AN, GARY
HARVEY, RONALD COLLINS ,
DONALD BELCHER, RONNY
BLANKENSHIP, JIM EARLY,
RONALD HARLEY, PAUL EPLIN,
ROBERT D. WOODS, BARRY BROWN ,
JESSIE D. WHEELER , AND
THUru-lAN GOOD.ti..AN ,
Complainants

DISCRIMINATION PROCEEDING
Docket No. WEVA 84-148-D
!1SHA Case No. HOPE CD 84-4
Jane Ann No . 3 1 Mine

0

0

0
0

v.
ALGONQUIN COAL COMPANY Y
CHICKASAW , INC . ,
POWELLTON COMPANY, AND
HmvARD CLINE , JR. ,
Respondents
DECISION
Appearances:

Earl R. Pfeffer, Esq., United Mine Workers of ·
America, Washington, D. C., for Complainants;
Daniel D. Dahill, Esq. , w. Logan, West Virginia,
for Respondents Algonquin Coal Company,
Chickasaw, Inc., and Howard Cline, Jr.,
Charles Q. Gage, Esq., and Larry w. Blalock~
Esq., Jackson, Kelly , Holt & O ' F a rrell,
Charl eston , West Virginia, for Respondent
Powellton Company.

Before:

Judge Steffey

Pursuant to an order issued September ll, 1984,. ·a hearing
in the above-entitled proceeding was held on October 30, 1984,
in Logan, West Virginia, under sections 105(c) (3) and l05(d),
30 U.S.C. §§ 815(c) (3) and 815(d), of the Federal Mine Safety
and Health Act of 1977.
Counsel for complainants filed their initial brief on
March 6 , 1985, and counsel for respondent Powellton Company
filed a reply brief on April 9, 1985 .
Counsel for respondents
Algonquin Coal Company, Chickasaw , Inc., and Howard Cline, Jr.,
elected not to file a brief.

906

, ·

Issues
The parties' briefs raise the following issues:
(1)
Did respondents Algonquin Coal Company, Chickasaw,
Inc., and Howard Cline, Jr., (Cline) interfere with complainants' statutory rights, in violation of section. 105(c) {1)
of the Act, when Cline asked them to complain to the Mine
Safety and Health Administration (MSHA) of the U.S. Department
of Labor about the excessive number of inspections which were
being conducted at the Jane Ann No . 31 Mine , considering that
the request was associated with a statement that Cline could
not continue to operate the mine unless there was a reduction
in the number of inspections?
(2)
Did Cline discriminate against complainants in violation of section 105(c) (1) of the Act when he laid complainants
off on November 8, 1983, considering that all of the lay-off
slips gave the reason for the lay-off to be "[c]an't make it due
to so many mine inspections."
(3) Can the Powellton Company, as owner of the Jane Ann
No. 31 Mine, be held liable for Cline's alleged discriminatory
conduct?
Findings of Fact
The preponderance of the evidence and my evaluation of the
witnesses' demeanor at the hearing support the following findings
of fact.
1.
The Jane Ann No. 31 Mine involved· in this proceeding is
owned by the Powellton Company which, in turn, is owned by a
foreign corporation with offices in Lugano, ?witzerland.
Powellton's executive vice president, Burl Ellison Holbrook,
testified on Powellton's behalf (Tr. 231-232). He stated that
Powellton was actively engaged in producing coal until October
1981. Powellton ceased to produce coal because it had lost
$2,500,000 in trying to operate its own mines. In October 1981,
Powellton began to employ independent contractors to produce
coal from Powellton's mines (Tr. 233-234).
2.
Before Cline contracted to produce coal from the Jane
Ann No. 31 Mine, three other companies had tried unsuccessfully
to operate the mine. James Griffin, one of the complainants in
this proceeding, testified that he had worked for all three of
the unsuccessful operators. The first company, Ball Coal
Company, started producing coal in February 1982 and quit in
September 1982 because its operations were uneconomic (Tr. 49).
The mine remained closed until November 15, 1982, when Miracle

907

Coal Company began operating it. Miracle also found it
uneconomic to run the mine and d i scontinued producing coal
in February 1983 (Tr. 51). The mine was reopened by Rite
Way Coal Company in March 1983 , but that company gave up for
economic reasons in May 1983 (Tr . 52).
3.
After three companies in a row had found it uneconomi c
to operate the No. 31 Mine, Powellton ' s top management gave
Holbrook instructions to close the mine , but Cl ine h ad worked
for Powell ton as a mine foreman •t>Jhe.n Pmve l l ton itse lf t,vas a
coal producer (Tr . 176) , and Holb=ook u r ged his superior to
permit Cline to reopen the mine under t he name of Algonquin
Coal Company because Cline had a good record when he was
one of Powellton's foremen (Tr . 239) . Cline had some apprehension about trying to operate the No . 31 Mine in light of
the fact that three previous operators had found it uneconomic
to do so . Cline , however , believed that he had an advantage
over the other operators because he had supervised the panel
of miners who had to be employed at the mine under the UMWA
Wage Agreement and Cline believed that his previous successful
relationship with the miners , who are the complainants in this
proceeding, would enable him to produce a larger volume of
coal than the other unsuccessful operators had been able to
produce and that he would thereby succeed where the other
operators had failed (Tr. 214) .
Powellton is a signatory of the National Bituminous
4.
Coal Wage Agreement of 1981 (Exh. A) and requires all of the
companies which operate its mines to employ miners from UMWA
Local No. 8217. Si nce the same panel of miners must be used
by any of the operators who try to mine coal from the No . 31
Mine , there was a change i n top management .when Bal l, r-liracle ,
and Rite Way, in turn , unsuccessfully tried to operate the
mine, but the employees for all three operators were the same
miners who constitute the complainants in this proceeding (Tr .
244). Since Powellton and all of its independent contractors
are bound by the terms of the Wage Agreement , Powellton
requires its operators to provide it with the number of hours
worked by each miner so that Powellton can pay the proper
amounts into UMWA's welfare funds. Powellton makes the payments and subtracts the payments from the price which it pays
to its operators for clean coal. Powellton prefers to make
the payments and then deduct the payments from the price it
pays its operators for clean coal because UMWA charges 18 percent interest if the payments are late (Tr. 252) . Powellton
also requires all of its operators to maintain regular health
and accident insurance for all their miners (Tr. 237).
Powellton, however, stated that it does not interview applicant s

908

for: positions with its operators and does not control the
operators' work force in any way as to hiring or discharging
or disciplining them (Tr. 245).
5.
Powellton provided Cline and its other operators
with nearly all the mining equipment needed to produce coal,
such as a continuous-mining machine, roof-bolting machine,
ram cars , scoop ; and conveyor belts and drives (Tr. 255).
An . amount of $1 . 50 per ton for rental of equipment was deducted
from the p::::ic:e pcd.d. ~·:c' th::;, c.p.:O:lretors for clean coa1 delivered
to its preparation plant . Cl.ine , however ; was required to
pay for all spare parts and supplies , such as roof bolts , rock
dust , and timbers. The operators had to pay for their own
engineering, accounting? and respirable-dust services (Tr.
255-256).
Cline additionally had to pay the cost of transporting coal from the No . 31 Mine to Powellton ; s preparation
plant (Tr. 258). Cline bought liability insurance from
Nationwide (Tr. 217) and stated that he paid a person named
Larry Heatherman for taking ~espirable-dust samples (Tr . 218) .
As hereinafter explained in finding No . 16 , Cline sold his
interest in the No . 31 Mine to Chickasaw : Inc. That company
also found it uneconomic to produce coal from the No. 31 Mine
and ceased its operations while it still owed the complainants
about l month's wages. All of the miners asked Powellton to
pay the wages owed to them by Chickasaw. Powellton granted
the request and paid the full amount owed by Chickasaw.
Powellton is still carrying those payments on its books as
receivables from Chickasaw. The reason Powellton paid complainants the wages owed by Chickasaw is that Powellton
interprets Farley v. Zapata Coal Corp . , 281 S.E.2d 238 (1981),
.to mean that the employees of an independent contractor, under
Chapter 21, Article 5, Section 4, of the West Virginia Code,
may obtain payment from the general contractor of any wages
not paid by the independent contractor, including liquidated
damages (Tr. 247-249). Powellton asserts , however, that its
direct payment of wages to complainants for work performed
for Chickasaw in the above-described circumstances should not
be interpreted as an indication that it exercises any control
over its independent contractors in the way they utilize their
employees (Tr. 247).
6.
Counse l for complainants presented five witnesses
in support of their claim that Cline had discriminated against
them in violation of section 105(c) (1) by asking them to
complain to MSHA about the excessive number of inspections
which were being conducted at the No . 31 Mine. Four of the
witnesses were miners who had worked at the No. 31 Mine and
the fifth witness was a UMWA international health and safety

909

representative who had recommended that the miners file with
MSHA the complaint which is the subject of this proceeding
(Tr. 137) . The first witness was James Griffin who was
unemployed at the time of the hearing, but who had worked
for Cline as a ram- car operator from the time Cline began
producing coal from the No. 31 Mine under the name of
Algonquin Coal Company in June 1983 until l~ovt:mber 8 , 1983 ,
when Cline ceased to operate the mine (Tr. 21-22; Ex h . 9)
Griffin was on the mine safety committee and g enerally
accompanied the inspectors when they made their examinations
of the mine (Tr. 22; 70; 207). Griffin stated that an MSHA
inspector by the name of John Franco made an inspection a ·t
the last of October and the first of November during which
he wrote about 25 citations (Tr . 23; Exh . 8) o
The miner s
came out of the mine on one occasion because of their
concern that Cline had left them in the mine with no means
of transportation out of the mine (Tr. 23). After the
miners came out of the mine , Griffin stated that Cline told
them to take the remainder of the day off with pay and go
to the MSHA office and complain about Franco 0 s writing an
excessive number of citations . Griffin testified that h e
heard Cline say , "[i]f we can't get rid of this man, can't
get rid of these inspectors, I'm going to have to shut down .
I can't stand it" (Tr. 25). When it was subsequently
pointed out to Griffin that his statement did not sound as
if Cline had threatened him with discharge if he failed to
complain about Franco's activities, he changed Cline ' s statement by testifying that Cline said " [i]f we can't get rid of
this guy, we're going to have to shut down. You all have
got to help us get rid of this fellow" (Tr. 90).
o

7.
Griffin based his allegation of discrimination on
the claim that Cline laid them off on November 8, 1983, then
called nine of them back for 1 day's work on November 15,
1983 , and called all of them back to work on December 5 ,
1983, at which time Cline introduced them to four men who
operated the No. 31 Mine under the name of Chickasaw, Inc .,
up to May 2 , 1984, when they were again laid off (Tr. 29).
Although Griffin testified that Cli ne introduced them to
four men named Aaron Bolan, Charles Halsey, Richard McDorman,
and Dave Dickenson who operated the mine under the name of
Chickasaw , Inc . , he insisted that Cline ,.,ras still the actual
operator of the mine because he had signed job vacancy notices
as Chickasaw's superintendent on December 5, 1983, calling
them back to work in the No . 31 Mine (Tr . 27; Exh. 1). Griffin
stated that Cline was there only on the first day the mine

910

began to operate under the name of Chickasaw , Inc . , and that
after the first day , the mine superintendent was Aaron Bolan
(Tr . 65). Griffin began working on the night shift about
2 or 3 weeks after Chickasaw began operating the mine and
Char~es Halsey and Dave Dickenson were the supervisors on
the night shift (Tr. 66 - 67).
Griffin also stated that he
was aware that Cline had tried to sell his rights -to the
No. 31 Mine to Homer Hopkins and Bud Smith (Tr. 46; 167).
They \vere the two men who came to the mine with Cline on
November 15 , 1983 1 but they left soon after they came , and
Cline did not operate the mine thereafter until he called
the miners back to work on December 5, 1983 , to work for
Chicksaw, Inc. (Tr. 47} .
The second witness presented by complainants '
8.
counsel was Ronald Blankenship who was unemployed at the
time of the hearing, but who had worked for Cline as the
operator of a roof - bolting machine until Cline laid him off
on November 8 , 1 983 , by giving him a lay- off slip that gave
the reason for the lay- off to be that Cline could not "make
it due to so many mine inspections" (Tr. 96 ; Exh. 9}.
Blankenship said that Cl ine had discriminated against them
by telling them that they would either have to get rid of
the inspectors or they would get laid off (Tr . 95).
Blankenship believed that Cline was operating the mine
after it resumed producing coal under the name of Chickasaw,
Inc., because Cline was present at the mine on the first day
and introduced them to three men named Dave Dickenson, Aaron
Bolan, and Richard McDorman who said that they owned
Chickasaw, Inc. (Tr. 98) . Blankenship also stated that
Cline offered him $50 to whip Inspector Franco, but he did
not take the offer of $50 (Tr. 96). Blank~nship addition ally testified that he performed good work and that he had
worked double shifts " about every day " (Tr. 94). He did
not think he would have been asked to work double shifts
unless he had been performing good work (Tr . 95). Blankenship's claim that he worked double shifts about every day
is not supported by Exhibit 7 which shows that he worked
1 30 hours in ,July, 153 in August , 185-. 5 in September and
161 in October 1983 .
Each month has at least 20 single
shifts, or 160 hours . In order for Blankenship to have
worked double shifts "about every day," he would have had
to have worked at least 250 or more hours per month . Blankenship conceded on cross- examination that Cline had told them
that he "was going to have to shut down" if the miners did
not produce more coal (Tr. 98).

911

9.
The third witness presented by complainants'
counsel was Paul Eplin who was unemployed at the time of
the hearing but who had worked for Cline as a continuousmining machine operator and roof bolter from July to
November 1983 (Tr. 99-100). Eplin stated that he performed
his job so well that Cline gave him a double-barreled
shotgun as a reward (Tr. 101). After Inspector Franco
began \'lriting a lot of citations toward the end of October
1983, Eplin stated that Cline asked them to complain to
MSHA about Franco's overzealous inspections (Tr . 102).
Eplin called Congressman Rahall's office to complain about
inspections and the person to whom he talked asked him if
the violations cited by Franco e x isted. When Eplin replied
in the affirmative, the congressmanvs representative stated
that Franco was only doing his job. Eplin claims that he
handed the telephone to Cline at that point in the conversation and left the office. Shortly afterwards, they were
laid off and the lay-off slip gave as the reason "[c]an't
make it due to so many mine inspections" (Tr . 103) .
10 .
Eplin testified that coal production declined in
September and October as compared with the tonnage produced
in July and August, but he said that the decline in production was caused by break downs of the continuous-mining
machines and ram cars (Tr. 103-104) . Eplin's statement
that the ram cars broke down frequently is contrary to
Griffin's testimony which indicates that the ram cars were
dependable and that they seldom were out of service except
for the purpose of getting their batteries charged (Tr. 63) .
Eplin stated that they produced all the coal they could on
good days when the equipment did not break down, but he
agreed that Cline told them he was going to· have to shut
down if they did not produce more coal than they did (Tr.
107; 112) •
11.
The fourth witness called by complainants' counsel
was Robert Woods who worked for Cline as an electrician from
June to November 1983. He repaired equipment which he
described as being subject to "continuous breakdowns" (Tr.
113) . In his opinion, more production time was lost as a
result of breakdowns with the equipment than was lost from
inspe ctions (Tr. 114), but he also stated that "[u]sually
when an inspector is there, you didn't get to do very much
work" (Tr. 117). Woods had worked in coal mines for 20 years
and he stated that there were more inspections at Cline's
mine than at other mines where he has worked (Tr. 118).
Woods said that Cline had complained about lack of production

from the first month he operated the mine until the day he
ceased to operate it and that Cline additionally complained
about a lot of inspections (Tr. 116) . Woods stated that
Cline did not ask him personally to complain about the
large number of inspections being made at the mine, but
that he was present on one occasion when Cline asked a
group of the miners to complain . At that time he advised
Cline not to make complaints to MSHA because it would do no
good and might cause MSHA to order even more inspections
than were already being conducted (Tr. 1 20) .
12.
Woods had a practice of marking on a calendar
each day (1) the hours he worked , (2) the cuts o f coal made
by the continuous- mining machine, and (3} the breakdowns o f
equipment if 2 hours or more were required for repairs to
be made (Tr. 118). A copy of Woods' calendar for the months
of September , October, and November 1983 was introduced as
Exhibit 12 (Tr . 151}. Woods stated that a cut of coal amounted
roughly to 40 tons and that he had compared his figures
with the actual production information kept by Cline and that
his cuts of coal were close to actual production (Tr . 14 9) .
Examination of Woods' calendar shows that he either exaggerated
the number of ·times that the equipment broke down or failed
to write on the calendar the times when breakdowns occurred,
because his calendar shows only one breakdown of the continuousmining machine for the entire month of September and that
breakdown occurred on a Saturday when no coal was produced
(Exh. 12) .
During the month of October , Woods showed one breakdown of the continuous- mining machine on October 4 and another
one on October 12. Despite the breakdowns on those days, Woods
indicated that five cuts or 200 t ons of coal we re produced on
October 4 and 6 cuts or 240 tons of coal were produced on
October 12 . Woods shows one breakdown of the continuousmining machine during the month of November; but the mine
produced very little coal that month and was closed on
November 8 , 1983. One or two breakdowns of equipment each
mon th does not support Woods' claim that constant breakdowns
of equipment were responsible for the miners' failure to
produce enough coal to make it profitable to operate the No .
31 Min e .
13.
On the other hand, woods ' calendar is remarkably
close in i ndicatinq the actual raw coal production of the
min e .
If one multiplies the number of cuts of coal shown
on t he calendar for each day's production by 40 tons, the
result totals 3 , 820 tons of raw coal for the month of
September and 3 , 938 tons of coal for the month of October.
The actu al tons of raw coal shown in Exhibit 14 for the

9 13

months of September and October are 3,685 and 3,887, respectively. Therefore, Woods' estimates of the rat.v coal produced
for the months of September and October were only 135 and 51
tons, respectively, larger than the actual production for
those two months. The fact that Woods was as accurate as he
was in estimating production leads me to conclude that his
calendar was also accurate in indicating the number of major
breakdowns of equipment.
In any event, the entries in his
calendar do not support his claim that equipment breakdowns
were primarily responsible for the No. 31 Mine's history of
low coal production .
14 .
The fifth and final witness presented by counsel
for complainants was Richard Cooper 'tvho is employed by UHWA
as an internation al health and safety representative whose
main duties are prevention of mine accidents and illnesses
and assisting miners in exercising their rights under the Act
(Tr. 135-136) . Cooper testified that two of the complairiants
in this proceeding (Griffin and Trent) came to his office in
Decembe r 1983 and told him that they had been discharged
because they refused "to get rid of a federal inspector at
the mine" (Tr . 137) . Cooper was convinced that they had
grounds for filing a complaint under section 105{c) of the
Act and suggested that they do so. They filed a complaint
that sa'Tie day with f.1SHA (Tr. 137). The complaint is signed
by the same 14 miners who brought the complaint invo l ved in
this proceeding (Exh. 5).
15.
Finding Nos. 2 through 5 above provide some of the
facts pertaining to Cline ' s operation of the Jane Ann No. 31
Mine , but Cline supplied additional facts when he testified
in support of his defense to the complainants' charge that
he violated section 105(c) (1) of the Act when he allegedly
laid them off on November 8, 1983, for their failure to
complain to :r-1SHA about the excessive number of inspections
which were being made at the No . 31 Mine .
It was not apparent
from the questions asked by Cline's attorney that any effort
had been made to provide Cline with a defense in terms of the
Commission's discrimination decisions . Therefore, Cline's
defense rests on his claim that he laid the complainants off
on November 8, 1983 , solely for the economic reason that he
had already lost $71,000 from trying to operate the No. 31
Mine at the time he laid the complainants off and that he
simply could not continue to operate at a loss (Tr. 174) .
Cline stated that his loss of $71,000 had been reduced to
$41,000 by virtue of the fact that two men named Homer Hopkins
and Bud Smith offered him $50,000 for transferring his interest
in the No. 31 ~1ine to them (Tr . 167) . They p~:dd him $30,000

-9 14

down and left after trying to operate the mine for 2 hours.
Cline stated that they preferred to lose the $30,000 down
payment rather than try to operate the mine with the "radical"
crew of miners who had to be used under Cline's contract
with Powellton (Tr. 210).
Cline defined the \'lOrd "radical"
to be that the miners are strictly union in their attitude
and want to be "the head honcho .
If i t don't go their way,
i t don't go. Management don't have no control" (Tr. · 211).
Witness Griffin disagreed with Cline's explanation as to the
reason Hopkins and Smith left the mine.
In his opinion ,
they refused to take over the mine because it was in poor
condition (Tr . 27).
16.
After Cline had failed to sell his interest in the
No. 31 Mine to Hopkins and Smith, the four men previously
referred to in finding No . 7 (Aaron Bolan, Richard McDorman ,
Dave Dickenson, and Charles Halsey) offered Cline $15 , 000
for his interest in the mine provided he would (1) form a
new corporation, (2) obtain a new contract with Powellton
providing for them to operate the mine in the name of the
newly formed corporation , (3) introduce them to the complainants in this proceeding who would necessarily be the
miners they would have to use in operating the mine , (4) provide the necessary notification to MSHA of the change in
operators, and (5) transfer all the stock in the newly formed
corporation to them (Tr . 169-172). An agreement signed on
December 2, 1983, by Cline, Bolan, and McDorman, provides
for Cline to be paid $5,000 in cash at the time the agreement was executed and for Boland and McDorman to pay Cline
$1.~5 for each ton of clean coal sold to Powellton.
The
stated purpose of the payment of $15 , 000 was to purchase
Cline's interest in a continuous-mining machine which Cline
had obtained with his own funds for use at ·the No . 31 Mine
(Exh. 13) . Under the agreement, if Bolan and McDorman failed
to pay the remaining amount of $10,000, the continuousmining machine would continue to belong to Cline.
17.
Cline's testimony shows that some aspects. of the
agreement were subsequently changed .
The payment of $1.75
per ton was assigned to Bolan and McDorman in return for
their paying off some funds advanced to Cline by Powellton
(Tr. 171). Cline claimed that Bolan and McDorman never did
pay the remaining $10,000 which they owed him and that he
did not know their whereabouts but would like to find them
in order to collect the $10,000 which they still owe him
(Tr. 173). Unless the terms of the agreement described
above were changed in a way not explained by Cline , he is
not entitled to the remaining $10,000 because the agreement

915

clearly specified that if they failed to pay the remaining
amount of $10,000, all interest in the continuous- mining
machine on which Cline had made a down payment would revert
to Cline (Exh. 13) . Since Cline testified that he gave the
continuous-mining machine back "to the guy" he bought it
from (Tr . 193), he received full title in the continuousmining machine when Boland and HcDorman failed to pay the
remaining $10,000, and Bolan and McDorman do not owe Cline
anything under the terms of the agreement which is Exhibit
13 in this proceeding .
18.
Cline attributed 80 percent of his i n ability to
operate the No. 31 Mine economically to the work force he
was required to use under his contract with Powellton and
20 percent to interruption in production caused b y MSHA ·
inspections (Tr . 177 ~ 192) .
Cline said that MSHA inspectors
normally talk to all the miners for 30 minutes and then they
ask for · the safety committeeman to accompany them on their
inspections. They may thereafter spend 2 hours in the mine
office before they go underground and Cline has to allow the
mine committeeman to spend that same amount of time d oing
nothing (Tr . 178- 179) . Cline said tha t Gri f fin accompanied
the inspectors 95 percent of the t i me and that meant that
Griffin ' s ram car was idie all the time the inspector was
present at the mine (Tr. 180) .
Cline conceded that there
were three ram cars and three ram car operators, but he said
that · he did not hire the third ram-car operator purely as a
replacement for persons who were absent on a given day.
Cline claimed that he could use three ram cars 90 percent
of the time and that production necessarily suffered when
Griffin was with an inspector instead of operating his ram
car (Tr. 207). Cline's statement that he was able to use
three ram cars 90 percent of the time might be somewhat
inconsistent with his claim that the miners did not produce
much coal, if i t were not for the fact that when a continuousmining machine is operating, i t is efficient to have enough
rams cars also operating to enable coal to be taken without
delay from the continuous-mining machine .
Since long hauling
distances were involved, use of three ram cars reduced the
intervals between round trips from the face to the dumping
point (Tr. 147). Of course, the miners' testimony was inconsistent about the availability of ram cars because Eplin
stated that the ram cars broke do11m frequently, while Griffin
said that the ram cars were dependable and seldom were out
of service except for the purpose of getting their batteries
charged (Tr . 63; 103-104).
19.
Cline ' s statement that production . of coil suffer~d
when MSHA in~pectors were at the mine is supported by the

B1G

record. Exhibits 7 and 8 shmV' the days on which inspectors
were at the mine and Exhibit 14 shows the number of t ons of
clean coal delivered to the preparation plant on those days,
as follows:
Inspections

Inspector ' s Name

Clean Coal (Tons)

June 15
June 15
June 20
June 22
June 23
June 28
July 11
July 26
September 20
September 21
September 21
September 22
September 22
September 23
October 4
October 7
October 12
October 13
Octobe.r 14
October 20
October 24
October 26
October 27
October 28
November 1
November 2
November 3
November 4

Hinchman
Ol iver
Hinchman
Uhl
Uhl
Uhl
Franco
Oliver
Oliver
Oliver
Summers
Oliver
Summers
Summers
Franco
Toler
Toler
Toler
Toler
Summers
Summers
Franco
Franco
Franco
Franco
Franco
Franco
Summers

The first 3 weeks of Cline's
operations were devoted to
cleaning up a roof fall and
preparing the mine for production; therefore , no coal was
produced (Tr. 56} .
184
226
65
63
109
121
154
90
121
66
253
143
103
189
2

102
62
9.

30
0

2,092
2 , 092 tons

~

20 inspection days = 104 . 6 tons per inspection day.

Exhibit 7 shows the actual number of hours for which Cline paid
the 14 complainants during the months of July, August , September ,
and October. He paid them for 1 , 851.5 hours in July , 2 , 201.75
hours in August, 2,640.25 hours in September , and 2,397.50 hours
in October.
If one divides the hours worked by 14 and then by
8, the result will be the number of days on which Cline paid the
miners for producing the tons of clean coal delivered at Powellton's
preparation plant, as indicated in Exhibit 14. The average daily
production is shown in the tabulation below : .

917

July: 3,133.34 tons

"t

Aug . : 3 , 424.60 tons "t
Sep.: 2,872.89 tons "t
Oct.: 3,023.95 tons
Total for 4 months :

~

16.5 days = 189.9 tons average daily
production.
19.5 days = 175.6 tons average daily
production.
23.5 days = 122.3 tons average, daily
production.
21.4 days = 141.3 tons average daily
production .
629.1

~

4 = 157 . 3 tons average
daily production D

The above calculations shov7 that ': line produced a daily averag·e o f
157 tons of clean coal , but his average da:Lly p:roduc·tion when
inspectors were at the mine amounted to only 105 tons per day .

20.
The preponderance of the evidence also supports Cline:s
statement that he lost in the neighborhood of $71 7 000 as a result
of operating the No. 31 Mine from July to ·November 8 , 1 983 (T:;:- .
174). The loss was reduced to $41 , 000 1 of c ourse " by the payment.
of $30,000 to Cline by Hopkins and Smith \vhen those t \1/0 men
undertook to take over the mine on November 15, 1983 f and then
changed their mind after operating the mine f or only 2 hours (Tr.
167-168; 213; 227). There is attached to the end of this dec i sion
an Appendix A in which I show by use of uncontroverted facts in
the record that Cline lost a total of at least $62,235 for the
period from July to November 1983 as a result of his unsuccessful
operation of the No. 31 Mine.
Cline made no effort whatsoever to
prove his losses and if counsel for complainants had not introduced Exhibit 7 containing the number of hours worked by the miners
at the No . 31 Hine and the amounts charged ·by Powellton for
services rendered to Cline, it would not have been possible to
find in the record any corroborating suppor~ for Cline's claim
that he lost $71 , 000. While my calculations in Appendix A do not
prove losses greater than $62,235, I am confident that his losses
were greater than the amount shown in Appendix A because the
record does not reflect for certain the salaries Cline paid to
his foremen or all of the fees he paid for engineering, respirable dust, and accounting services, or the premiums he paid for
$1,000,000 of liability insurance, or the amount he paid for having
coal transported to the preparation plant, among other things.
21 .
The statement (Tr. 29) by witness Griffin that, so fa r
as he knew , Cline had not abated any of the 24 violations cited
by Inspector Franco when the miners were recalled to work for

Chickasaw, is not supported by the record. Exhibit 8 in this
proceeding was introduced by complainants' attorney and that
exhibit shows that 17 of the alleged violations were abated by
Cline by November 3 , 1983, or within 1 or 2 days after · they were
cited . The remaining seven violations were abated by Chickasaw
after the inspector had granted extensions of time within which
to abate the al l eged violations . The extensions stated that
"The operating officials of this mine have recently changed ,
therefore additi onal time is needed. " Moreover , the extensions
of time were served on Aaron Bolan as superintendent of
Chickasaw. Consequently u the inspector knew that Cline was
not acting as Chickasaw ~ s superintendent at the time he
issued extensions of time on December 15 , 1983 , with respect
to Citation Nos. 2145371 , 2273564 , 2273571, and 2273570.
It
should also be noted that Inspector Franco issued Safeguard
Notices 2145372 and 2273508 on October 27 and November 1 1
1983 , respectiv ely o Therefor e , Cline was cited during
Francois quarterly (or AAA) inspection for 24 actual violations and was advised that his mine would henceforth be
required to comply with sections 75.1403- 6(b) (3) and
75.1403-lO(i) . Neither of the safeguard notices was considered by the inspector to be "significant and substantial." 1/
Ten of the 24 citations were not considered to be significant
and substantial {Exh. 8) .
CONSIDERATION OF PARTIES' ARGUMENTS
Complainants' Procedural Contentions
Refusal of Cline ' s Counsel To Answer Complainants' Interrogatories
Complainants' brief (pp. 20- 21) notes that Cline's defense
in this proceeding is that the miners were nonproductive, that
he was losing money, and that Federal inspections made it un profitable for him to stay in business. As my finding Nos. 19

1/

In Consolidation Coal Co., 6 Fr.1SHRC 189 (1984), the Commiss ion held that an inspector may properly designate a violation
cited pursuant to section 104(a) of the Act as being " significant
and substantial" as that term is used in section 104{d) (1) of
t h e Act, that is, that the violation is of such nature that it
could significantly and substantially contr~bute to the cause
and effect of a mine safety and health hazard.

919

and 20 above indicate , Cline ' s defense is supported by the preponderance of the evidence. Complainants, however, argue that
I should not give consideration to any of Cline ' s testimony
because his counsel failed to respond to complainants' interrogatories and, for that reason , complainants were subject to an
element of surprise at the hearing and were deprived of an
opportunity to prepare rebuttal to Cline's testimony .
I must, at the outset of my consideration of complainants ~
arguments, reject any claim by complainants that " they were
deprived of an opportunity to prepare rebuttal to Cline' s
testimony" (Br., p . 21) . The following excerpt from the transcript shows that I did not deprive complainants of any opportunity to present rebuttal evidence (Tr . 267) :
MR. GAGE :

The Powellton Company has no further witnesses .

JUDGE STEFFEY :
MR. PFEFFER:

Have you any rebuttal , Mr . P f ef f er?
No, I do not .

Ne ' ll rest on t he testimony .

Complainants did not advise me at the hearing that they
were going to " rest on the testimony " of all the \V'itnesses
except Cline and they did not file a motion after the hearing
r equesting that they be given an opportunity to present
rebuttal testimony .
I t is manifestly improper for them to
file a brief more than 4 months after the hearing was held and
argue that they "were deprived of an opportunity to prepare
rebuttal to Cline ' s testimony."
Complainants ' brief (p. 22) further argues that "it would
have been proper for the ALJ to preclude the offending parties
from offering proof at the hearing " because of the failure of
Cline ' s counsel to answer co~plainants' interrogatories . They
also argue that it would be appropriate for the judge to grant
them relief pursuant to Rule 37 of the Federal Rules of Civil
Procedure . While Rule 37 provides for imposition of various
sanctions when a party fails to reply to interrogatories ,
those sanctions have to be app l ied in light o f the factual
situation which exists i n any given case .
I gave consideration
to holding Cline in default in this proceeding , but complainants
rendered that course of action unproductive by joining Powellton
as a party r espondent.
I f I had he l d Cline in uefault for
failure to answer complainants' interrogatories, I would still

920

have had to dea~ with the fact that complainants have at no time
receded fr:om their claim that Powellton, as the o\'mer of the
No. 31 Mine, is liable for Cline's acts as an independent contractor who operated the No. 31 Mine.
Since Powellton's counsel have acted in an exemplary
fashion in this proceeding by replying to complainants' interrogatories and by answering all of their many motions, there
is no way that Powellton could be defaulted.
If I had defaulted
Cline, complainants would still have had to proceed against
Powellton, and their burden of proof would in no way have been
diminished if I had held Cline to be in default . £1oreover p
Powellton would have had a right to a hearing and would have
had a right to call Cline as a witness in its own defense. If
Po~ellton had called Cline as a witness, I would have had to
have aL).owed him to testify and Powellton would have had a
right . to have relied upon his testimony in exercising its
own defense .
An additional reason for denying complainants' request
thqt I either default Cline or ignore his testimony, is that
.cprnplainants inadvertently proved the validity of Cline's
· defense by introducing as a part of their direct case some
materials obtained from MSHA under the Freedom of Information
. Act · (Tr. · 12 0-13 4) .
I am aware of no proc~dural rule which
·· requires a judge to ignore evidence presented by one party
in support of its case if that same evidence also happens to
prove the o't her party's case, particularly if the party
introd~cing the damaging evidence states in support of its
admission that it is being offered because it "can help in
·. the determination of the merits of the parties" (Tr. 125) •
The point is that even if I were to ignore all of Cline's
testimony, as complainants request, the evidence they obtained from MSHA pertaining to MSHA's investigation of
complainants' ·allegations in this proceeding \vould, nevertheless, prove all of Cline's defenses, that is, that he could
not p~oduce enough coal to make it profitable to operate the
No. 31- Mine and th~t MSaA's inspections, irrespective of any
sal.utary benefits they may have had, did have the effect of
reducing the amount of coal produced at his mine (Finding
Nos. 19 and 20 above).
For the reasons given above, there is no merit whatsoever to complainants' arguments that I should decline to give
any weight to Cline's testimony in this proceeding.

9-2.1

The Quality of Cline's Legal Representation
There is merit to complainants ' contentions about the
unresponsive way that Mr. Dahill represented Cline in this
proceeding. My procedural orders in this case show. that
Mr. Dahill initially refused to accept certified mail until
I finally had him served by a United States ~1ar shal. Thereafter, he did sign return receipts showing that he had
received orders, but , aside from the answer originally filed
in this proceeding, Mr. Dahill neved did submit any subsequent
pleadings showing that he had even read the orders which I
mailed to him .
Mr. Dahill ' s fai lure to respond to any of my orders
caused me to be somewhat surprised when he actually appeared
at the hearing. The reason he gave at the hearing for failing
to reply to complainants' interrogatories was that he believes
the complaint in this case is "ludicrous" because it \vas filed
by men who would not work hard enough to make the mine profitable and who were paid for every minute of work they did do
(Tr . 15;18). Mr. Dahill also described an emotional problem
associated with the death of his mother (Tr. 18) and also
explained that he v.zas representing a client in Austria which
has required him to travel extensively {Tr. 19).
The reasons given by Mr. Dahill for his inaction do not
justify his failure to fulfill his obligations as an attorney.
As I pointed out at the hearing, we have to take all complaints
very seriously {Tr. 20) and he should not have let his personal
opinion as to the merits of the complaint or his obligations
to another client , cause him to neglect Cline ' s interest in
this proceeding by failing to reply to complainants' interrogatories and by failing to state a positi~n with respect to
complainants' motion to add Cline as an individual respondent.
In the future, I hope that Mr. Dahill will decline to represent
clients in our proceedings unless he is certain that he will
have the time to perform all of the duties which are associated
with signing his name as an attorney at t he bottqm of an
answer or other pleading .
·
Complainants' Brief Misstates the Facts
The "Facts " given on pages one through five of complainants '
b rief are not supported by the preponderance of the evidence • .
The first egregious errors are on pages 2 and 16 of complainants '
brief where it is stated that Cline ' s average daily production
of clean coal for the months of . July and August amounted to

922

208.89 and 214.04 tons, respectively. The figure of 208.89
was derived by dividing the total clean coal tonnage of
3,133.34 for July, as given in Exhibit 14, by 15 producing
days. Complainants used "15" producing days despite the
fact that counsel for both Powellton and Cline had pointed
out during the hearing that the days shown on Exhibit 14 for
deliveries of coal to Pmvellton' s preparation plant. may not
be equated with actual tvorking days at Cline's No 31 r•1ine
(Tr. 202-205}
o

o

The only reason that complainants refer to Cline ' s
average daily production is for the purpose of arguing that
his operation of the No. 31 Mine was profitable .
Cline had
to pay the miners for each hour \'JOrked , but only received
reimbursement for each ton of clean coal delivered to the
preparation plant. Therefore, it is manifest l y misleading
to compute average daily production by dividing the total
clean coal production by days of deliveries of coal at the
plant, rather than by the number of days on which Cline paid
his miners to produce that coal .
As shown in finding No. 19 above, Cline ' s average dai ly
production of clean coal was 189 . 9 tons for July and 175.6
tons for August. Cline averaged 157 tons of clean coal for
the four months of July, August, September, and October . At
no time did he produce a daily average of 208 .8 9 tons of clean
coal as alleged by complainants on page 2 of their brief.
Powellton's brief (p. 5) appropriately calls attention to the
errors in complainants' calculation of Cline's average daily
production of clean coal and also arrives at an average daily
production of 157 tons of clean coal for the months of July
through October. Powellton's calculations for the individual
months are different from the ones I have given in finding
No. 19 because Powellton did not use the actual hours the
miners worked for the 4 months involved.
The second paragraph on page 2 of complainants' brie f
claims that Cline was pleased with the miners' work despite
the fact that Cline testified that the primary reason that
he could not operate the No. 31 Mine profitably was the failure
of the miners to perform their jobs as they should have (Tr.
175-177; 183). Cline specifically stated that he could not
consider opening another coa l mine in West Virginia, but that
he might try to open one in Virginia or Kentucky. When it
was pointed out to Cline that mines in Virginia and Kentucky
would be subject to HSHA inspections, about which he also
complained, just as they are in West Virginia, he stated,
11
I know, but they don't have the labor .
They have non-union.
The men [ in Virginia and Kentucky] will go out and work, put
in a day's work for a day's pay" (Tr. 122}.

823

The third paragraph on page 2 of complainants' brief
claims that Cline's production demands could not be met by
the miners because of equipment breakdowns. As I have shown
in finding No. 12 above, the miners' reliance on equipment
breakdowns to explain Cline's low production is not supported
by the record to the extent that there is any specific information available to show the days on which equipment was
actually broken down. As also noted in finding No. 10 above ,
the miners themselves were not consistent in stating which
types of equipment were breaking down.
It is true, as complainants state on page 3 of their
brief, that Cline complained about the large number of
inspections being conducted at the No. 31 Mine , but it is
also true, as shown in finding No. 19 above , that MSHA did
conduct a lot of inspections at Cline ' s mine and it is a
fact that Cline ' s average daily production did decline considerably on the days when the mine was being inspected.
Complainants allege on page 3 of their brief that Cline did
not want to spend time and resources abating violations ,
but it. is a fact , as shown in finding No . 21 above , tha t
Cline did abate the vast majority of the alleged violations
within 1 or 2 days after they were cited and within the
time given by the inspector for abatement.
Complainants allege facts on page 4 of their brief
about Cline's being the owner of Chickasaw, Inc., just as
if the record does not contain testimony and exhibits which
show the facts to be exactly to the contrary, as I have
pointed out in finding Nos. 7, 16, 17, and 21 above.
Powellton's Counterstatement of Facts
Powellton's brief {pp. 3-8) contains a relatively full
statement of the facts which is slightly biased in Cline's
favor, as one might expect, but which is accurate in that
the counterstatement is supported by the references given to
the record and which acknowledges the inconsistencies
between some of Cline's statements and those of complainants.
Howard Cline, Jr., Is Properly Named as a Respondent
When the complaint in this proceeding \'Tas first filed,
it did not name Howard Cline, Jr., as a respondent. Thereafter, I permitted complainants to amend the complaint to
name Howard Cline, Jr., as a respondent because section
105(c} (1) of the Act provides that "[n]o person shall discharge or in any manner discriminate against or cause to be

924

discharged or cause discrimination against or otherwise
interfere with the exercise of the statutory rights of any
mi ner" and section 3(f) of the Act states that a " ' person •
means any individual, partnership, association, corporation,
firm , subsidiary of a corporation, or other organization."
Cline admittedly formed both Algonquin Coal Company and
Chickasaw , Inc. , and acted as president of both companies
when they were initially formed. Although Cline transferred
all the stock in Chickasaw, Inc . , to four men immediately
after that corporation was formed, he still O\'ms the
admittedly defunct Algonquin Coal Company . Additionally ,
he personally made all the discriminatory statements and
took all the discriminatory action which is alleged by
complainants in this proceeding .
Section 105(c) (3) provides that "[v]iolations by any
person of paragraph (1) shall be subject to the provisions
of sections 108 and llO(c) ." In other words, if a person
is found to have violated section 105(c) (1) of the Act , he
is subject to the civil penalty provisions of the Act .
Section llO(a) provides that "[tlhe operator of a coal or
other mine * * * shall be assessed a civil penalty" for
any violation of the Act. Section 3(d) states that " ' operator '
means any owner, lessee, or other person who operates, control~,
or supervises a coal or other mine or any independent contractor
performing services or construction at such mine."
Since Cline was operating, leasing, and controlling a coal
mine and was, according to Powellton, an independent contra~tor ,
he is clearly a "person" within the meaning of section 105(c) (1)
who may be held accountable for his actions . with respect to the
complainants who were the miners employed by him at the No . 31
Mine.
I declined to make Cline an individual respondent in this
proceeding until after his counsel had signed a return receipt
showing that he had received an order indicating that there
was a motion before me to name Cline as an individual respondent. As I have previously indicated above, Cline's att0rney
did not oppose the grant of that motion or obj.ect in any way
to the naming of Cline as an individual respondent in this
proceeding.
According to Cline, Algonquin has no assets and Cline
stated that he would pay anyone $500 just to assume the
liabilities still owed by Algonquin (Tr . 196). Cline, of
course, never acted as the apparent owner of Chickasaw, Inc . ,

92 5

for more than a few days (Tr. 170) . Consequently, for all
practical purposes, the discrimination complaint in this
proceeding is against Howard Cline .
For that reason , I
have referred only to Cline in most instances throughout
this decision because , if my decision is reversed by the
Commission, complainants ' only hope of receiving an award
of back pay will be dependent upon the ability of Cline to
pay the amount they seek. Cline testified that he has no
money and could not even pay a civil penalty of $1,000 if
that much were to be assessed (Tr. 228). On the other
hand, Powellton ' s witness stated that Cline owned a supply
company (Tr . 238) .
I have rarely found a respondent in a
civil penalty case to be unable to pay civil penalties in
the absence of presentation of documentary proof in the
form of Federal tax returns and other evidence r such as ,
profit and loss statements. Therefore, I cannot find on
the basis of Cline's allegations of inability to pay
penalties that he is personally unable to pay civil penalties
or back pay if that should happen to be the ultimate result ,
on appeal, of the filing of the complaint in this proceeding .
Complainants i Contention that Howard Cline Violated Section
105(c) (1) by Asking Complainants To Complain to MSHA About
Excessive Inspection Activity
Complainants argue in two steps that Cline violated
section l05(c) (1) of the Act.
Their brief (pp. 7- 11) first
contends that Cline violated section l05(c) (l) by interfering
with the miners' right to have the No. 31 Mine inspected when
Cline asked them to complain to r-ISHA about the excessive
number of inspections which Cline believed MSHA was making at
his mine . Their brief (pp. 11- 15) then argues that Cline
violated section lOS(c) (1) by laying the miners off for 1 month
because they did not comply with Cline ' s request that they
complain to MSHA about the excessive number · of inspections
which Cline believed were being made at his mine.
I shall first
consider \vhether merely asking miners to complain to MSHA about
what is believed to be excessive inspection activity is a vio lation of section 105(c) (1). ~/

~/

Section 105 (c) (1) of the Act provides as follm·Ts :
No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination against or otherwise interfere with the exercise
of the statutory rights of any miner , representative
of miners or applicant for employment in any coal or

9 26

The Commission has routinely set forth in each of its
discrimination decisions the principles which should be
used in determining whether a discrimination complaint
should be granted.
In Jack E . Gravely v. Ranger Fuel Corp.,
6 FMSHRC 799 , 802 (1984), the Commission stated those
principles as follows:
Under the analytical guidelines we established
in Secretary on behalf of Pasula v. Consolidation
Coal Corp . , 2 FMSHRC . 2786 {1980), rev'd on other
grounds sub ~· Consolidation Coal Corp. v. Marshall 1
663 F.2d 1211 (3d Cir. 1981), and Secretary on behalf
of Robinette v. United Castle Coal Company, 3 FMSHRC
803 (1981) , a prima ' facie case of discrimination is
established if a miner proves by a preponderance
of the evidence (l) that he engaged in protected
activity and (2) that some adverse action against
him was motivated in any part by that protected
activity. If a prima facie case is established ,
the operator may defend affirmatively b y p roving
that the miner would have been subject to the
adverse action in any event because of h is unprotected conduct alone. The Supreme Court recently
approved the National Labor Relations Board's
virtually identical analysis for discrimination
cases arising under the National Labor Relations
Act . NLRB v . Transportation Management Corp . ,
U.S. ---,-76 L.Ed 2d 667 (1983). See also Boich v.
FMSHRc;-719 F.2d 194 (6th Cir. 198~(specifically
approving the Commission's Pasula-Robinette test).
fn. 2 (cont1nued)
other mine subject to this Act because ~uch miner,
representative of miners or applicant for employment
has filed or made a complaint under or related to this
Act , including a complaint notifying the operator or
the operator's agent, or the representative of the
miners at the coal or other mine of an alleged danger
or safety or health violation in a coal or other mine,
or because such miner, representative of miners or
applicant for employment is the subject of medical
evaluations and potential transfer under a standard
published pursuant to section 101 or because such
miner, representative of miners or applicant for
employment has instituted or caused to be instituted
any proceeding under or related to this ·Act or has
testified or is about to testify in any such proceeding,
or because of the · exercise by such miner, representative of miners or applicant for employment on behalf
of himself or others of any statutory right afforded
by this Act .

927

Complainants' first argument {Br . 7-11) is that when
Cline asked the miners to make an effort to stop HSHA ' s
enforcement action by stating that " [i]f we can't get rid
of this man , can ' t get rid of these inspectors, I'm going
to have to shut down.
I can't stand it" (Tr. 25), he
necessari l y viol ated section lOS(c) (1) because he was
asking the miners to give up their right to have the mine
inspected on a regular basis and he was giving them a
message that if they failed to stop the inspections , they
would be out of a job. Complainants conclude their first
argument in the following words (Br . 11) :
If the Commission does not declare that this
"subtle" threat is a violation of the Act , it wil l
be an invitation to all coa l operators , especially
the small subcontractors, to let their employees
know that their insistence upon MSHA inspections
may result in layoffs. The chilling effect of
this message, particularly with respe ct to section
103( g ) actions, could have a devastating impact on
the ability of the Agency to enforce the Act. Thus ,
even if an operator has a legitimate business reason
for shuttiny down operations , he may not, in any
fashion, suggest to his employees that MSHA leniency
and non - enforcement could preserve their jobs . In
these unfortunate economic times , such threats could
frequently lead to an abandonment of the principles
and objectives of the Act . Consequently, the
Commission should not tolerate them.
Complainants ' counsel conceded at the hearing that he had
brought "a novel action" (Tr. 160} and his brief shows that
to be the case because he does not refer to a single Commission
decision in support of his claim that Cline violated section
lOS(c) (1) of the Act when he asked his employees to complain
to MSHA about the excessive number of inspections which
Cline believed \'lere being made at his mine . The first require ment of the two- pronged discriminatory test which I have
quoted above from the Commission ' s Gravely case is that a
finding must be made that miners have "engaged in protected
activity." The only protected activity in which complainants
claim to have engaged is their refusal to complain to MSHA
about the excessive inspection activity which Cline believed
was being conducted at his mine. Since section lOS(c} (1)
prohibits any "person " from interfering \'lith a miner ' s
" exercise of * * * statutory rights * * * af·f orded by" the

928

:=t;: complainants .cont'end that Cline interfered with ·the
{ercise of their statutory rights in violation of section
)5(c) (1) by: asking them to COJ;nplain about the inspections
1ich are ··g~ariuit.eed to -~them by section 103.(a) of the Act.
· While . 'section 103 (a) provides a statutory right to
frequent inspe.c tions" Qf coal· mines,· Cline believed that
;HA's inspection ~ct,?-vity" ~t hi$ mine fa,r .exceeded the
.1mber of inspect,i:o.n s which are guaranteed by section 103 (a).
Lnding No. · 19 a.bov·e .sbows the dates on which ~!SHA inspectors
~re pre,sen·t at· Cline' ,s mine.· The inspectors were there for
day,s in June, ~ days · in. July; · no ¢J,ays . i~ August, 6 days in
~p-tember , . 10 . days : in · October _
, and the first ~ days of
>vernb.er · prior to .the closing of the· mine on November 8,
~83~·
.
. ..
.
.
Exhibit· .8 shows that·.· In9pecto.r Franco wrote a total of

t· cit~;t'ions .and two safeguard · not;i<;:es on October 26, 27,

1d ~ 2.8 . and· November ·1 ~ 2, and 3-, 1983, during a quarterly,
-=· ·"AA.lt, '' i .J ;lspection.
~hqse ·citations alleged that Cline
id. failed . to-: (1}_' proyid~ · an o!>erative panic · bar on a
.
ractor, . · (~) ·· anchor iri a prope!' · ~ahr1er a .rail'r oad sy;i tch on
1e ·surfac.e·, (3). place a . lifting· jack . on· a p~rsonnel carrier,
0 :make ·the miners wear the· s·e lf-rescuers which ·cline had
covid.e d for '. therc\·1 ·.('5.) .. insulate . a . spl-ice : in a .t e·l ephone wire
1·· the s_urf~c:e·~ (6) _provi.d e ·a _-derail device ~t the end of
1e tr.ack pn tne surf ace;··. (7) .:r:~p~ir .a ·hole in the · fence
Irioul)ding. a 'tra,nsformer ;Located on 'the surface, (8) show
:1at .he .had ·the .mine ~escue- capab~fity required by section
L l, ·..(9):· pr·o .vide · a · _fit;t·i ng ·where a. .cable entered the frame
E a welding. mac})ine on · t~e · su·r face, (10) g'u ard an . opening
l . tbe deok Of :.a ·,,SC0ppl' .. (11) . COUntersign the preshift bOOkS 1
12) proY'ide. ·a n a4~qu,:i'te ·-c~eck~in arid .- ou·t system, . (13) provide
1 operative.· brake f.Qr the :~oof-:bo.l t~rig machine, ( 14) correct
s.~<:>ughirig c·ondi tio~ .a~o~nd. ~.o.me p~evio:usly installed roof
::>lts, (15·) h..ang. a ·: :traili:ng · ~able . where . i'!: could not be run
~er · by .. mobi·l~: :.~q~ipinent:·, . (16) · 6oz::rect a ·.de:l;ective parking
rake.' on a~ tr-~<;:tor; '{17) maint·a in . a ·gttard. on the conveyor
el.t : dr.t'Ye: 'in ·: pro·per position·, · ·(-18.) . keep the doors on the
=>wer ·c enter clos~d O,J?.d:. ·~n gooCJ. .r epai.r, (19-) provid~ proper
:qount:_ cf fi.r st-aid _e quipment, (20F· store· first-aid equipme,nt
ri· prqpe~. con.~a~ne~s:~ :.( 21) r~moy.e giea~e a~d· coal_ which had
ccum~lat.ed ·o.n.:- the _~q'nti~uous-mining machine up to 3/4 of
inc;:h in ·depth:, (22) . sh9W· o.n the mine map the most recent
la.c es · miried r '('23-) : s _how··.on mine map: ·the places wh~ch Cline
K:pected to mii1e ·i ·n ·· the .future·, · and <~-4.> mark the intake
i,rway prop,er_~Y. :·
~ .
·
·
·

....
... : .

929

Cline abated 17 of the above-desc.r ibed .violations on
or before November 3, 1983, and the inspectqr .did. riot·. ret.urn.·
to the mine until November 8, 1983, .' at which :t:ime;. he found
that Cline had closed the mine. · . The inspector extenqed.
the time for correcting the remaining a'lleged · vfoia't io.n s ;
and those were necessarily abated by 't he. fou;i:· . men. who
.
owned Chickasaw (Exh. 8) ;· Therefore; · the allegation i ·n .: :
complainants I brief (p .. 13) th.a t Cline ~es.unied· operating .
the mine under the name of Chickasaw, Inc. ·, ·. "wi thdut ..
.
correcting any of the violation's which ·had ·been · ci te.d by:. · ..
Mr. Franco" [Emphasis in original], _is not supported by·
Exhibit 8 which clearly -shows that Cli~e. 'had .abated 17 ·of, .
the 24 alleged violations .by Novembei:: 3, · 1983, · ~h~ch: .w~s ·
.
1 month prior to the time w]1en the f!line was - reopened Ut:Hler · .·
the name of Chickasaw, Inc. Complainants . introduced ..
Exhibit 8 and it is disturbing
have· ·a brie·f .filed ... ···
l:;>efore me 'tvhich makes allegations · which ·-their owri exhibit· ·
shows to be untrue.
· ·
·
· ..

to·

Examination of the above-aes.c r.i bed· vioia.t iohs cited ... .
by Inspector Franco in Oc.tober and Nc•vemb.e r shows· .that they ·
range from nonserious to moderately' 'serious . ·and,
indi- .. .
cated in finding No. 21 above, the .inspect.o r .. rated lo ::·.of ·
.. .
the alleged violations as . not ·:beiri9 s.ignificant and . sub..:...: . . . '
stantial. Although Inspector Fran.c<_:>. did· riot inspect. the ·· ·
mine on November 4, ano:t_her·. ,inspe_c tor.:. wa~ · at· :the .. mine . on ·. .. .
that day. The only day when ' Clin~ 1'S -m ine· w~.s ·riot: 'insp~c:ted
between October 2 6 and ~tovember 4 , was ·Octo'b_e r 31 • ... ..Puri:J?,g :
those 7 working days, Cline 1 s average·_qaily. Er.o dtiption .of · ..:.'
clean coal averaged only .56.2 ·to·n s · of coal (Findirtg.. No. ~ 1-9 ·
..
above) . It was during that period ,. of· tim~· ·that · Cline· re;;.. ..
quested the complainants to comp.l ain to MSHA · · abou~ . the·.
excessive inspections which he· .b.e 1ieved, we·r~ occurring at: . .
his mine (';rr. 102) • . Cline· had beeri workin9 ·i .n ~~nes ·as.
a section foreman prior to the tj,me .·that. he open.e d.· his ·own
mine and was familiar with the ty_p es of. inspe~t.ions. which ·.
~re normally made by MSHA (Tr_
. 176 ~ 238.) ~ . -_ ·. ···
..
. .
.
..
His testimony shows · tha~ he believ_e d _that Inspe·~t.or · .. · :
Franco was jealous of the fact . that Cl'i'r ie I who is. a_ relatively
young man, was operating_ a mine be-cause InsP.·e c·t o·r · Fr~m96 had
told Cline thc.t he had tried to operate· a min.e b~fore : be·comirig
an inspector and had failed to be suc.cessful at . it~ _
c line., .. · ·
therefore, sincerely believed that Inspector F-r anco ·was·
·. .
"harassing" him by writing ·the 24 ci-tatio~s · which ·.~re desct~bed

as:

._ ·.
~

930

- ..
~

above .
I have had many civil penalty cases assigned to me
in which relatively nonserious violations were alleged of
the same types which were cited by Inspector Franco in
October and November and I cannot find on the basis of the
record in this proceeding that Inspector Franco was harassing
Cline or deliberately trying to force him out of business ,
but the record does show that Cline ' s mine was subjected to
a large number of inspections during October and the first
week of November and the evidence certainly shows why Cline
believed that MSHA was deliberately harassing him by sending
as many inspectors to his mine as it did during the months
of October and November (Finding No. 19 above) .
The discussion above of the facts in the record show
that if complainants engaged in any protected activity , it
would have to be a refusal by them to complain about the
excessive inspections which Cline believed were being made
at his mine. Two of the four complainants who testified in
this case, however, do not claim to have engaged in that
protected activity because Eplin stated that he had called
Congressman Rahall' s office to find out 11 \.vhy vre ' re getting
so many -inspectors" (Tr. 102). Therefore, Eplin can hardly
claim that he exercised his right to have the mine inspected
frequently because he made a call to his congressman to
protest the inspections. Witness Woods stated that Cline
had not directly asked him to run off the inspectors, but
that he had been present one day when Cline said to a group
of miners 11 [b]oys, why don ' t you take the rest of the day
off and go down and complain about the mine inspector?"
Woods testified that he told Cline "[i]t wouldn ' t do any
good * * * if you did that, they'd just bring more up" (Tr .
119- 120) •
Woods also testified that he had v1orked as a miner for
20 years and that there were more inspections at Cline's
mine than there were at other mines where he has worked
(Tr . 118) . Consequently, it appears that both Woods and
Eplin agreed with Cline that there had been a greater than
normal number of inspections at Cline's mine . While it is
undoubtedly correct, as complainants allege, that they are
entitled to have frequent inspections of the mine made by
MSHA, there is nothing in the record to show that Cline
objected to normal MSHA inspection activity. His request
that the miners help him obtain some relief to the inspections was made only after the frequency of the inspections
had reached what he termed to be deliberate harassment (Tr .
220) •

931-"·

It is also difficult to find that an operator is precluded by section 105(c) (1) of the Act from complaining
about what he sincerely believes to be excessive inspections
and harassment by MSHA inspectors. As indicated in finding
No. 18 above, Cline believed that his inability to operate
the mine economically was 80 percent the result of complainants ' failure to put in a day's work for a day's pay
(Tr. 221) and 20 percent the result of excessive inspections
by MSF.A . Section 105(d} of the Act gives an operator the
right "to contest" the issuance of citations and orders
and the proposed assessment of civil penalties. Clearly ,
Cline could have stated to the miners that he was going to
file notices of contest to the citations issued by Inspector
Franco and that if his protests did not bring about a
decrease in the frequency of inspections, he was going to
close the mine because he could not have production interrupted to the extent that the inspector's mine examinations
were causing .
Yet there \'lOUld be a clear implication in
such a statement that the miners would lose their jobs if
MSHA continued to irtspect the . mine as frequently as it was
being inspected in October and November 1983 .
It appears to me that Cline ' s request of the miners to
complain to MSHA about the excessive inspections was little
more than understandable griping about conditions over which
he had no control. Cline's attorney stated that he had
personally gone to MSHA, in Cline's behalf , to complain about
the excessive inspections and that he had asked MSHA if it
was that agency ' s intention to force Cline out of business
(Tr. 10) . Although MSHA ' s reply was in the negative , the
record shows that there was no reduction in the number of
inspections made at Cline ' s mine .
The record shows that the primary rea~on Cline believed
he could operate the No . 31 Mine profitably, despite t h e fact
that three previous operators had been unable to do so, was
that he had previously worked with complainants in the
capacity of both a union miner and as their section foreman
and had what he thought was a good working relationship with
them and he thought that they would "pull" for him and
produce coal in sufficient quantities to make his operation
profitable (Finding No. 2 above; Tr. 176; 214).
I n such
circumstances , Cline ' s working relationship with complainants
was on a much more informal level than would norrnaily exist

932

between a mine owner and his employees .
I have had numerous
hearings involving testimony by whole crews of miners and I
have noted that they have a tendency to banter their supervisors in a fashion which is often described as camaraderie
and which is often associated with the existence of high
morale. Witness Woods stated that Cline told them from the
time the mine opened to the time it closed that they were
not producing enough coal to make the operation profitable
(Tr. 116), but Cline testified that he simply could not get
the miners to realize that he had to have increased production in order to continue operating. Cline stated that
the miners just believed that if he went out of business ,
someone else would take over the mine and operate it or
Powellton would resume direct operation of the mine (Tr .
183) •
In the circumstances described above, Cline believed
that he could frankly discuss his problems with the miners.
Therefore, it is not surprising that he would have enlisted
their cooperation in an attempt to have them assist him in
obtaining a reduction in the excessive inspection activity
which even some of the complainants agreed ·•.,as being
conducted.
In the kind of exchange which I have observed
between miners and their supervisors, it is entirely possible
that Cline may have jokingly told Blankenship that he would
give him $50 to whip Inspector Franco, although Cline denies
that he made such a suggestion (Tr. 96; 180). I believe that
Cline is too intelligent and knowledgeable to have seriously
made such a suggestion and I believe that Blankenship knew
that Cline was kidding if the matter was ever discussed.
In fact, I believe that this entire co~plaint arose
after the miners finally realized that no one could operate
the No. 31 Mine profitably. After being out of work for a
period of time, they then went to their UMWA representative
and told him that they were discharged because they refused
"to get rid of a federal inspector at the mine" (Tr . 137) .
When Griffin testified at the hearing, however, his testimony clearly shows that all Cline really said to them was
that if they could not help him get Inspector Franco to stop
making so many inspections, that he was going to have to
close down because he could not operate the mine economically
with the frequent inspections which Franco was conducting
(Tr. 88-90). That is entirely different from the statement
made to Cooper to the effect that Cline discharged them
because they would not get rid of an MSHA inspector.

933

As I have previously indicated above, Inspector Franco
wrote 24 citations between October 26 and November 3, 1983,
and during that time, Cline's average production declined
to a mere trickle of 56 . 2 average daily tons of clean coal ,
whereas his contract with Powellton provided for him to
produce a minimum quantity of 250 tons of clean coal per
day (Exh . C, p. 8). It is clear that Cline was stating
nothing but the truth when he told his miners that if
Inspector Franco's frequent inspections could not be reduced~
he would have to close down (Finding Nos. 19 and 20 above).
The extended discussion above brings me back to the
place I started, namely, that the only protected activity
in which complainants could possibly have been engaged was
declining to complain to MSHA about the frequency of the
inspections which were being conducted at the No. 31 Mine.
While that is hardly the type of protected activity which
comes within the plain language of section 105(c) (1) , such
as making a safety complaint, it must still be considered
to be contrary to the spirit of section 105(c} (1) for an
operator to ask his miners to complain to MSHA about the
very kind of activity which the Act was intended to accomplish. A miner should not, as complainants argue, be asked
to request a curtailment in inspection activity even if
there is evidence showing that the frequency of inspections
is greater than would normally be expected at a small mine
like the one here involved.
The finding above, that complainants engaged in a protected activity when they declined to complain to MSHA
about what Cline believed to be excessive inspections, is
only one part of the two- step discrimination test which
must be met under: the Commission's guidelines hereinbefore
quoted from the Gravely case. The other part of the test
is that a complainant must also show by a preponderance of
the evidence "that some adverse action against him was
motivated in any part by that protected activity." The
complainants have clearly failed to establish by a preponderance of the evidence that any adverse action was taken
against them because they refused to complain to MSHA
about Inspector Franco's frequent examinations of the mine.
The strongest evidence which complainants were able
to adduce in support of their claim that they were laid off
because of their refusal to complain to MSHA is that in each
of the lay-off slips given to each of the co~plainants,
Cline gave as the reason for the lay-off "[c]an't make it

93 4

due to so many mine inspections" (Exh. 9; Finding No. 8
above). Complainants argue that Cline's use of mine inspections as the sole reason given for laying them off shows
that he wanted to make it clear to them that their refusal
to complain to MSHA was causing them to be laid off. As
I have already discussed at length above, the preponderance
of the evidence does show that Cline needed more than an
average of the 157 tons of clean coal per day which the
mine had been producing during its 4 months o f operation
to be profitable (Finding Nos. 19 and 20 above) . Cline ~ s
contract with Powellton required him to produce a minimum
quantity of 250 tons of clean coal per day (Exh. C , p . 8} .
Powellton's witness testified that he knew just from
looking at Cline's production records that he could not
remain in business and that Cline did not need to tell him
that he was going to have to . close the mine (Tr. 260) .
The record provides arnple .facts to support Cline ' s
claim that he had lost $71,000 in operating the mi n e p rior
to the time when he closed it on Novembe r 8, 1983 (F i nding
No. 20 above). Despite Cline ' s need to produce more than
157 tons of clean coal to make it economic to operate the
No. 31 Mine, Cline's average daily production dropped to
only 56.2 tons of clean coal per day during the period
from October 26 to November 3, 1983, when Inspector Franco
was making his quarterly, or "AAA," inspection of Cline's
mine (Finding No. 19 above). Regardless of the safety and
health benefits which may have been associated with the
inspector's protracted examination of Cline's mine, the fact
remains that his poorest production had occurred during the
2 weeks preceding his closing of the mine and that poor production had occurred while Inspector Franco was making his
inspection. In such circumstances, Cline simply stated the
truth in his lay-off slips when he said that he was laying
the miners off because he could not "make it due to so many
mine inspections" (Exh. 9).
Complainants state in their brief (p. 8):
The Union concedes that an operator may go out
of business if he does not want to invest the capital
and resources necessary to run the mine safely. Thus
it is not a violation of the Act if an operator says
to his employees that he has gone out of business
because he cannot afford to comply with the provisions
of the Act.

935

The preponderance of the evidence , as indicated above , does
show that Cline was forced to discontinue operations because
of low coal production, but the evidence also shows that
Cline did not close the mine because of any unwillingness
to invest in necessary equipment or corr ect violations cited
by MSHA . Cline rented one con t inuous- mining machine from
Po\vellton, but he purchased a second machine with h i s mvn
funds in an effort to stay in business (Tr . 183; 193) .
Cline also invested in the spare parts and other materials
which were required to correct the violations cited by MSHA
(Finding No. 21 above). Cline stated that he offered to pay
the miners 2 hours overtime if they would produce eight
cuts, or 320 tons of raw coal each day, but he said that the
miners only produced that much coal two or three times (Tr .
175). Woods' Exhibit 12 shows that the miners produced
eight cuts of coal three t imes in September and once in
October . The miners even produced 10 cuts of coal on
October 5 , 1983. Therefore , as Cline stated , it was possible to produce eight cuts of coal during a single working
shift, but the miners failed to do so. As f i nding No . 12
indicates, complainants' Exhibit 12 fails to support complainants' argument that the lov7 production in the mine was
caused by constant breakdowns of the equipment.
Regardless of the reason , the preponderance of the evidence
shows that Cline was unable to produce enough coal in the No.
31 Mine to make his operation profitable and he was forced to
close the mine for the sole reason that he was unable to sell
enough clean coal to Powellton to make it economi c for him to
continue to produce coal at the No. 31 Mine . Therefore , complai nants failed to prove a prima facie case of d i scrimination
because they were unable to establish that Cline took any
adverse action against them because of their protected activity
of refusing to complain to MSHA about t h e numerous inspections
which MSHA was conducting at Cline ' s No . 31 Mine.
Complai nants ' Contention that Howard Cline Violated Section
105(c) (1) of the Act When He Laid Them Off because they Refused
To Complain to MSHA about the Frequency of I nspections at the
No . 31 Hine
Complainants' brief (pp . 11- 15) makes essentially the same
arguments in support of its claim that Cline violated section
105(c) (1) .when he laid t h e complainants off on November 8 ,
1983, which were made in the previous portion of their brief
which claims that Cline violated section 105(c) (1) when he
asked the complainants to complain to MSHA about the numerous

936

inspections which were being conducted at the mi~e. The
only difference between the first argument and the one now
under consideration is that complainants now argue that Cline
had made it unmistakably clear to them by writing on their
lay-off slips that he could not ''make it due to so many
mine inspections" that they had been laid off for r~fusing
to complain about MSHA inspections, rather than for economic
reasons.
The gist of complainants' argument is contained in the
following paragraph from page 14 of their brief:
No operator should be permitted to idle his
employees because they want their mine inspected .
While the law cannot compe l an operator to stay in
business, in cases s~ch as this, where the operator
reopens the same mine, with the same equipment, the
same employees, the same superintendent, and the
same, unabated violations, it is clear that he never
really went out of business .
Rather, he shut down
his operations as a signal to his employees that
enforcement of the Act could have a detrimental
effect on their livelihood.
In order for me to agree that the record supports the contentions made in the paragraph quoted above, I would have
to ignore most of the exhibits presented· by both parties
and about half of the testimony because the preponderance
of the evidence simply does not support complainants' argument that they were laid off because of their refusal to
complain to MSHA about inspections being made at the No. 31
Mine.
I have already demonstrated from the record in the
preceding portion of this decision that complainants were
laid off solely for economic reasons. Additionally, Cline
testified that he called some of the miners back on
November 15, 1983, because he thought he had sold the mine
to two men named Hopkins and Smith, but that they left after
trying to operate the mine for only 2 hours and sacrified
a $30,000 down payment rather than try to operate the mine
with the crew of miners who necessarily had to be used at
the mine under any contract which a new operator had to
sign with Powellton (Finding No. 15 above).
Complainants'
witness Griffin knew that Cline was trying to sell the mine
to Hopkins and Smith and agreed that they had come to the
mine on November 15, 1983, and tried to operate the mine
for just one morning (Tr. 46). While Griffin claimed that
they refused to take over the mine because they found it in
poor condition, rather than because complainants were

937

" radical " miners as Cline claimed, it is certain that the
preponderance of the evidence shows that Cline was trying
to sell the mine to another operator prior to the time that
he called complainants back to work on December 5, 1983
(Finding No . 15 above).
The above incident is entirely ignored by complainants
and it greatly erodes their argument that Cline laid the
miners off for a month solely to discipline them for
refusing to complain to MSHA about frequent inspections .
The incident with Hopkins and Smith shows that Cl ine was
trying to sell the mine at the time he laid complainants
off.
If he had been successful in selling it to Hopkins
and Smith , complainants would have been rehired by Hopkins
and Smith on November 15 , or just 1 week after t h e y had
been laid off on November 8 , 1983 .
Another fact which complainants ignore in arguing that
Cline laid them off for a month and then rehired them wi th
no changes in the operation is that their Exhibit 1 3 shows
that Cline was trying to sell his personal l y owned c ontinuousmining machine to the f our men who began operating the mine
in the name of Chickasaw, Inc.
They did not pay Cline the
full amount of $15,000 required under their contract with
Cline and Cline gave the continuous- mining machine back
to the man from whom he had purchased it in the first place
(Tr. 193). Therefore, Chickasaw was not, as complainants
contend, operating with all the same equipment which Cline
had been using when he laid them off.
The complainants ' contention that Cline operated under
the name of Chickasaw , Inc. , is not supported by complainants '
own Exhibit 8 because that exhibit contains at least four
subsequent action sheets written by Inspector Franco on
December 15 , 1983, showing that he recognized that the " [t]he
operating officials of this mine have recently changed . '' The
i nspector ' s subsequent action sheets also reflect that
I nspector Franco recognized Aaron Bolan to be the superintendent of the No. 31 Mine--not Howard Cline, as contended by
complainants.
As I have pointed out several times, complainants also
misrepresent the facts when they argue that Cline reopened
the No. 31 Mine in the name of Chickasaw, Inc., with the same
unabated v i olations which had been cited by Inspector Franco
(Finding No . 21 above). Finally, complainants · have been

9 38

unable to rebut Cline's contention that he formed Chickasaw,
Inc., for the sole purpose of being able to sell his interest
in the No . 31 Mine to the four men named Aaron Bolan,
Charles Halsey, Richard McDorman, and Dave Dickenson. Complainants themselves admitted that those four individuals
owned Chickasaw, Inc ., and operated the mine after it reopened
under the name of Chickasaw , Inc. (Tr. 47; 65; 67; 98) .
Counsel for complainants stated at the hearing that "to
a large extent, our case rests upon establishing that
Algonquin and Chickasaw were basically alter egos, that it
was the same man operating the mine" (Tr. 123,-124}. The
preponderance of the evidence shows that complainants f ailed
to establish that Cline operated and owned Chickasaw , Inc. ,
after complainants were recalled on December 5, 1983 (Finding
Nos. 16 and 21 above) .
I find that complainants ' second contention to the effect
that Cline laid them off on November 8 , 1983 , and rehired
them on December 5, 1983, to discipline them for refusing to
complain to f.'lSHA about the frequency of inspections at the
No . 31 Mine must be rejected for the reasons given in this
portion of my decision and also for the reasons given in the
previous portion of my decision which demonstrated from the
preponderance of the evidence in this proceeding that complainants were laid off solely for economic reasons, rather
than for their refusal to complain to MSHA about the frequency
of inspections at the No. 31 Mine .
The discussion above of complainants' arguments shows
that they have failed to prove a prima facie case of discrimination under the two-pronged test wh1ch I quoted from the
Commission's Gravelv decision at the outset of my consideration
of complainants' arguments. They did establish the first
part of the test by showing that they were engaged in a protected activity when they refused to complain to MSHA about the
excessive number of inspections which Cline believed were
being conducted at his mine, but they failed to establish the
second part of the test by proving that Cline laid the m off
or took any adverse action against them solely because o f
their refusal to complain to HSHA as he had requested them to

p,o.

939

Comp:b.ainants' Contention that Ho\'mrd Cline Failed To Present
Credible Testimony that Complainants Were Discharged for
Legitimate Business Reasons
Since I have found that complainants failed to establish
a prima facie case of discrimination, it is technically unnecessary for me to consider their arguments to the effect
that Cline failed to present credible testimony in support
of his claim that he had laid complainan·ts off for legi timate
business reasons.
In this instance, however , it is essential
that I discuss their challenges to Cline's credibility
because I have based some of my findings as to Cline's inability to operate the No. 31 Mine economically on Cline ' s
testimony. ~1oreover? complainants , on pages 15 through 20
of their brief, have made arguments which are either incorrect or which misstate the facts .
It is essential that those
erroneous statements be corrected .
Complainants begin their arguments against Cline;s
credibility by conceding that Cline was always seeking to
have them produce more coal than they were mining, but
they claim that Cline never threatened to close the mine
because of lo~ production . They then argue that if Cline
had laid complainants off because of their low production,
he would have included that as a reason for laying them off
when he wrote the lay- off slips which only say that he could
not "make it due to so many mine inspections" (Br. 15-16).
I have already considered the above contentions and
have shown in finding Nos. 19 and 20 that Cline produced
only 157 tons of clean coal on an average daily basis and
produced only 105 tons of clean coal on an average daily
basis when inspectors were present at the mine. Cline
produced only 56 tons of coal on an average daily basis
during the 6 days when Inspector Franco wrote 24 citations
and two safeguard notices (Finding No. 19 above). Since
Inspector Franco ' s inspection ended just 4 days before Cline
laid complainants off and closed his mine, there was no way
for him to separate low production in his mind from his
belief that his mine was being subjected to so many inspections that he had concluded that MSHA was out to drive him
out of business through hara~sment (Tr . 220- 221). Consequently , if Cline's mental condition is properly understood
at the time he wrote the lay-off slips, his statement that
he could not "make it due to so many mine inspections"
means that he could not operate the mine economically because
the inspections had reduced his average daily output of
clean coal to 56 tons.

940

•

Although some of complainants testified that Cline had
commended them for their work on a few occasions, his testimony in this proceeding about the poor quality of their
work is supported by the preponderance of the evidence.
Witness Woods' Exhibit 12 fails to support complainants'
contention that breakdowns in equipment caused the mine's
low production (Finding No. 12 above). Finding No. 20
above shows that Cline was losing a great deal of money
every month because of lo\.v' production .
Po-v;ell ton 1 s contract
with Cline shows that he wa s required to produce a daily
minimum quantity of 250 tons of clean coal , but he produced
an average of only 157 tons during the 4 full months that
he was able to operate the mine (Finding No . 19 above) •
Powellton's witness stated that he knew from looking at
the production records that Cline could not continue in
business with the low production he was getting f rom the
mine (Tr . 260).
Complainants ' brief (p. 16) begins its direct attack
on Cline's credibility by asserting that the record does
not support Cline 0 s statemen·t that his production from the
No. 31 Mine averaged only 150 tons of clean coal per day.
Complainants contend, instead, that his average daily production for the months of July and August show an average
of 208.89 and 214.04 tons , respectively.
I have already
shown in finding No. 19 above and in my discussion on
page 18 of this decision that complainants have totally
misstated and misused Exhibit 14 in arriving at the erroneous
average daily production figures relied upon in their brief .
As shown in finding No. 19 above, Cline's average daily
production for the 4 months during which he operated the No.
31 Mine was 157 tons of clean coal. Therefore, Cline's
testimony to the effect that his average production was
"about" 150 tons (Tr. 174) is only 7 tons less than the
actual calculations shmV' the production to be .
I do not
believe that his use of a figure which is off by 7 tons is
so far from the facts as to support a conclusion that his
testimony must be dismissed for lack of credibility as
contended by complainants.
Complainants' brief (p. 17, n. 9) claims that Cline
"became entangled in his own forest of lies" when he stated
at one point in the hearing that he needed 225 to 250 tons
of clean coal to break even (Tr. 175) and later testified
that he needed only 200 to 240 tons of clean coal (Tr . 182) .
While Cline did use a slightly different range of production
tonnage at page 182 from the tonnage given at page 174,
Cline was answering a different question on page 182 because
his counsel had asked him how much coal he could expect the

941

No . 31 Mine to produce and Cline had stated that it should
produce between 250 and 300 tons of raw coal per day. His
counsel then asked him what that amounted to in clean coal
and Cline correctly reduced the figures by 20 percent to
allow for " rejects" and stated that the figures would be
200 and 240 on a clean- coal basis. At a still later point ·
in his testimony , Cline was again asked about the tonnage
of clean coal which would be required for him to r emain
in business and he again stated the figures whic h h e h ad
first given in his direct testimony, that is , from 2 25 to
250 (Tr. 219) . Cline's slight inconsistency in cle an coal
tonnage, when considered in light of the questions asked 9
can hardly support a finding that Cline "became entangled
in his own forest of lies , n as contended by complainants .
Complainants ' brief (p . 17) contends that Cline "was
probably making a sizeable profit" during the months of
September and October 1983 . They base that claim on assump tions that Cline was selling Powellton 150 tons o f clean coa l
per day for which Powellton was p aying him $2 5 . 20 per ton a n d
a be l ief that Cline ' s labor costs could be ca l cul ated by
multiplying 8 hours by the miners' hourly rate of $26.14 ,
including all fringe benefits for hospitalization, pensions,
etc . Using the above figures, complainants' brief states
that Cline was being paid $3,780.00 per day (150 tons x
$25.20 = $3,780.00) for the coal he delivered to Powellton's
preparation plant. Complainants then allege that Cline's
cost of wages for 14 miners was $2 , 593.92 ($26.14 x 8 hours=
$209.12 x 14 miners= $2,927 . 68) per day.
[NOTE : The correct
amount is $2 , 927.68 , but complainants ' brief uses an incorrect
figure of $2 , 593.92 which is $333.76 less than the actual cost
of labor even if one uses complainant~ssumptions and basic
hourly rate.]
Complainants then subtract the erroneous wage
amount of $2 , 593.92 from the amount Cline is· getting paid for
c l ean coal of $3,780.00 and arrive at a result of $1 , 186.08
as an amount which complainants say was mostly "pure profit"
(Br. 18) .
When complainants' alleged "pure profit" of $1,186 . 08
is reduced by an additional $333.76 to correct complainants'
error in calculating the daily wage costs, Cline's alleged
daily profit is reduced to $852.32. The alleged profit of
$852 . 32 , even after correction, is still greatly over stated
because it fails to allow any amount for cost o f such items
as roof bolts , rock dust , timbers , ventilation curtains,

94~

spare parts , engineering services, respirable-dust services,
accounting services, telephone, liability insurance premium$,
the cost to Cline of having his coal transported from the
mine to Powellton's preparation plant, and the cost to
Cline of hiring three foremen which Cline used to supervise
the 14 miners whose total wage cost has been computed to
be $2,927.68 per day.
If the miners were getting the equivalent of $209 . 12
per day in wages and fringe benefits, three foremen ought
to be paid at least $200 per day or $600 in total salaries .
The investigator's report in Exhibit 7 states that Cline
was employing three foremen .
The accounting sheets in Exhibit 7 show that Cline
incurred $15,515 in September and $15,791 in October for
materials, supplies, spare parts , and telephone services.
Cline incurred $475 in September and $1,230 in October for
respirable-dust sampling and other professional services ,
and had to pay an unknown amount for the 135 and 144 truckloads of coal in September and October, respectively, involved
in transporting his coal from the mine to the plant . No
amount needs to be added for the cost of equipment rental
($1.50 per ton) or electricity (30 cents per ton) because
complainants deducted those charges by subtracting $1 . 80 per
ton from Powellton's payment of $27.00 per ton for clean coal .
Although Cline had to pay wages and salaries for more days in
September and October than the 19 and 20 days, respectively,
assumed by complainants in determining the quantity of clean
coal which Cline sold to Powellton during those months , I
shall use a 20- day month for the purpose of .estimating a
daily cost for the items complainants ignored in claiming
that Cline was making about $1,186.08 each day in " pure
profit."
·
A calculation of Cline ' s minimum daily loss from operating
the No. 31 Mine can be computed as follows, using complainants'
clean coal production of 1 50 tons per day and their daily hourly
wage rate of $26.14:
$3,780.00 -Daily clean coal receipts ($25.20 per ton x
150 = $3,780)
- 2 , 927.68 - Daily wages paid to 14 miners ($26 . 14 x 8 hours
X 14 = $2,927.68)
600.00 - Daily salaries for three foremen ($200 x 3

= $600)

750 . 00 - Daily cost for materials , supplies, spare parts ,
telephone (.$15 ., 000 -e-- 20 = $750)

943

42.00 - Daily cost of engineering and respirable-dust
services ($475 + $1,230 = $1,705 ~ 2 = $853 ~
20 = $42)
150.00 - Daily cost for $1,000,000 of liability insurance
$3,000 ~ 20 = $150)
0.00 - Unknown amount for transporting coal from mine to
preparation plant
$ (689.68)- LOSS peL day incurred by Cline as a result of
operating the No. 31 Mine
Complainants' brief (pp. 18-19) lists nine items which
are relied upon as support for their claim that Cline ' s
testimony is not credible. The first contention is that
Cline claimed to have sold all his interest in Chickasaw,
but they say that the agreement (Exh. 13) which he signed
with the purchasers retained for Cline a reversionary interest
in the company. They say that Cline's explanation (Tr . 195 )
that he had that provision inserted into the agreement to
make the sale appear to be more attractive to the purchasers
is nonsensical. The provision to which complainants refer
states that "[i]n the event the parties of the second part
wish to quit mining as a further consideration to Howard W.
Cline agree to transfer to the said Howard w. Cline all the
stock in Chickasaw, Inc., if the said Howard w. Cline so
requests" (Exh. 13, p.2).
When complainants' counsel asked Cline about the meaning
of the so-called reversionary clause, he stated that "[t]here's
no way" he would have taken back Chickasaw, Inc. (Tr. 191) and
he explained subsequently that when a person is trying to sell
something, "you've got to make it sound interesting and attractive" and he said he had that provision inserted in the contract so that the purchasers would think that he was selling
something that he would like to reacquire if the purchasers
failed to go through with their part of the bargain (Tr. 195).
He further stated unequivocally that he had not asked for
the stock to be returned and that if he had regained Chickasaw,
Inc., he would only have received "a lot of debts."
I disagree with complainants' contention that Cline's
explanation of the reason for having the aforesaid provision
inserted in his contract with the purchasers is "nonsensical."
Cline received only a down payment of $5,000 with another
$10,000 to be p a id subsequently, along with payment by
purchasers of $1.75 per ton of clean coal to be produced
from the mine.
I doubt if any of the complainants would
transfer his title to an auto valued at $5,000 upon my giving

944

him a down payment of $1,000, without providing that he has
a right to have the title and auto returned to him if I
should fail to.pay the remaining $4,000. Failure of a seller
to indicate an interest in regaining an object sold with only
a down payment having been made would be interpreted by the
purchaser as an indication that the object is not worth any
more than the down payment.
In this instance, Cline's
interest in the mine was not worth more than the down payment. Actually the down payment \vas made in order for the
purchasers to acquire a continuous-mining machine owned by
Cline, but Cline made it appear that he was still interested
in the mine by inserting a provision that he could request a
return of the stock in Chickasaw, Inc., if the purchasers
failed to perform their part of the agreement . That can hardly
be considered to be a "nonsensical" provision.
The circumstances which complainants give in support of
their second attack on Cline's credibility begin with an
assertion that Cline claims to have retained no interest in
Chickasaw's operations after December 2, 1983, but thereafter
Cline filed a Legal Identity Report with MSHA dated December 5,
1983, showing that Chi~kasaw was the operator of the No . 31
Mine and that Cline was its president (Exh. 11). It is also
claimed that Cline signed job-posting slips on December 5,
1983, showing the jobs open at the No. 31 Mine and indicating
that Cline was Chickasaw's superintendent (Exh. 1) .
There is nothing inconsistent about the occurrence of the
above-described transactions. First, there is no basis for
· complainants' contention that Cline claimed to have retained
no interest i~ Chickasaw after December 2, 1983. What clearly
happened was that .Cline signed an agreement on December 2,
1983, in which he agreed to transfer all stock in Chickasaw
to the men who subsequently operated the No. 31 Mine in the
name of Chickasaw, Inc. That agreement required Cline to
obtain a new operating agreement with Powellton and provided
that, once signed, the new agreement would be attached to the
agreement signed on December 2, 1983. The agreement between
Powellton and Chickasaw was subsequently signed on December 5,
1983 (Exh. D), and the Legal Identity Report was also submitted
to MSHA on December 5, 1983 (Exh. 11). It should be noted that
December 2, 1983, was a Friday and that the next working day
was Monday, December 5, 1983. Therefore, it is understandable
that Cline would not have been able to perform all the requirements in the contract on December 2, 1983, when the contract
was signed. Cline testified that, as a condition of the sale

945

to the new prospective operators of the No . 31 Mine , he had
to form a new corporation, obtain a new operating contract
with Powellton, and perform some other routine functions ·so
as to put them in a position of being able to operate t~e
mine (Finding No. 16 above) .
There is nothing in the record to show that Cline failed ,
as claimed, to transfer all the stock in Chickasaw, Inc . , to
the purchasers named in the agreement signed on December 2 ,
1983. At least four of the subsequent action sheets written
by Inspector Franco on December 15, 1983, show that the
inspector recognized that new persons had taken over the
operation of the No. 31 Mine and that Aaron Bolan , one of
the purchasers named in the agreement of December 2, 1983,
was then superintendent of the No . 31 Mine (Exh. 8). The
above discussion shows that there is no merit to complainants 1
contentions that Cline continued to hold an interest in
Chickasaw after he had transferred the stock to the men who
purchased Cline's interest in the No. 31 Mine .
The third incident used by complainants to attack Cline 1 s
credibility is their contention that Cline claims to have
purchased a Lee Norse continuous- mining machine for $175,000
(Tr. 182), but that he never did pay for it and returned it
to the seller (Tr . 193) . Cline did not say , as complainants
contend , that he paid $175,000 for a Lee Norse.
He said that
they cost $175 , 000 (Tr. 183) and that he made a down payment
on i t and "gave it back to the guy" he bought it from (Tr. 193) .
No one asked any additiona l questions about the Lee
Nor se which Cline obtained for use at the No. 31 Mine , but it
is fairly safe to conclude from his statement that he gave it
back to the " guy" he bought it from , that it' t'las a used
mac hine which was not worth nearly as much as the $175 ,0 00
price which was elicited from Cl ine by his counsel (Tr .
183) . Moreover , as I have already explained in finding
No . 16 above, Cline tried to sell the Lee Norse for $15 , 000
to the men who b~Fgan operating the mine in the name of Chickasaw , I nc . , but was unable to do so because they never did
pay him anything after making the required $5 ·, 0 00 down payment
a t the time they began to operate the mine .
I f Cline had
not actually brought a Lee Norse on to mine property , there
would have been no reason for him to provide for its sale
to the men who began operating the mine in the name of
Chickasaw . Addit i onally, it should be no t ed that complainan ts '
witness Eplin testified that Cline brought another conti nuous mining machine into the mine and that he tried to mine coal

946

with the substitute machine at any time the one rented from
Powellton was out of order, but that the substitute machine
never did perform well and that Cline eventually took it
out of the mine (Tr. 104). Thus, complainants' own witness'
testimony corroborates my conclusion that Cline had purchased
a used machine which was probably not 't-lOrth more than the
$15,000 which he tried to get for it from the men who began
operating the mine under the name of Chickasaw.
In any
event, I find nothing in the record which shows that Cline 's
credibility was greatly damaged because of his statement
that he made a down payment on a Lee Norse continuous-mining
machine and than gave it back to the person from whom he had
obtained it.
The fourth incident which complainants list as a factor
in attacking Cline's credibility is that he claims that some
potential buyers failed to follow through on an intended
purchase of Cline's interest in the No . 31 Mine when they
encountered the "radical" work force at the mine . They had
offered Cline $50,000 for his interest and had made a down
payment of $30,000.
They forfeited the $30,000 down payment
and left the mine rather than operate it with complainants
as the required work force (Tr. 168; 210).
I have already
provided a summarization of this incident in finding No. 15
above. Complainants' own witness Griffin testified that he
was aware of the fact that Cline had tried to sell the mine
to two men named Hopkins and Smith and that they left after
trying to operate the mine for only a half day. About the
only difference between Griffin's testimony and Cline's as
to the aborted operation of the mine by Hopkins and Smith
is that Griffin said they gave up because of the condition
in which they found the mine, whereas Cline said they left
because of the caliber of the work force.
It should be noted that Cline would not have had to
mention the $30,000 down payment which he received from
Hopkins and Smith or their forfeiture of the down payment.
The fact that he did mention the down payment and the fact
that he voluntarily stated that their payment had offset
his $71,000 loss in operating the No. 31 Mine all tend to
support his claim that the incident occurred. Just because
complainants say that Hopkins and Smith acted "mysterious ly"
is not a- sound basis for finding that Cline's testimony
should be discounted for lack of credibility.

947

The fifth reason given by complainants in support of
their argument that Cline's testimony is incredible is a
repetition of their contention that Cline gave inconsistent
quantities of clean coal when asked about the amount of coal
which had to be produced in order for the mine to be
profitable.
I have already shown the lack of merit in · that
contention on pages 36 and 37 above and no further comments are
required to support a rejection of that argument ~s a basis
for finding Cline's testimony to be lacking in credibility.
The sixth contention made by complainants in support
of their attack on Clineis credibility is that Cline testified that there were inspectors at the mine for 3 days each
week (Tr . 180) , but that Woods u Exhibit 12 shows that
production declined because of inspections on only 2 days
in September and 2 days in October. Finding Nos . 11 and 19
show beyond any doubt that Cline's mine was the subject of
numerous inspections by MSHA. Finding No. 19 shows that
there were inspectors at Cline ' s mine on 3 days in the week
of June 20 , for 4 days in the week of September 19 , for 3
days in the week of October 10 , for 4 days during the week
of October 24, and for 4 days during the week of November 1.
That finding also shows that Cline's average production
declined to an average of 105 tons of clean coal fvr the
days on which inspectors were at the mine and declined to
an average of only 56 tons of coal per day during the 6 days
when Inspector Franco made his inspection at the end of
October and beginning of November. There is certainly
nothing about Cline's statement as to there having been
inspectors at his mine for 3 days each week which requires
that I make a finding that his credibility is to be doubted.
The seventh reason given by complainants for doubting
Cline's credibility is that he testified he is out of money,
unable to pay any kind of civil penalty, and yet is contemplating a return to mining coal in Kentucky or Virginia (Tr.
221; 228-230). As I have already indicated on page 21 of
this decision, Cline failed to prove with documentary
evidence that he is unable to pay civil penalties, but
failure of a witness to present documentary proof is not a
sufficient shortcoming to support a finding that his credibility has been destroyed. As I have previously indicated,
Powellton's witness stated that Cline, at one time owned a
supply company (Tr. 238) and Cline himself stated that he
would pay $500 to anyone who would take the defunct Algonquin
Coal Company off his hands (Tr. 196). Cline also stated

948

that just a few days before the hearing, he had paid
Powellton $900 which Algonquin still owed Powellton (Tr.
196). Those statements are obviously inconsistent with
Cline's claim that he is unable to pay a civil penalty
and that if I were to order him to pay a civil penalty of
$1,000, the effort to pay that much would force him into
bankruptcy (Tr. 229). A further indication of Cline's
inconsistency about his financial condition is that Cline
stated that he had bought the Lee Norse mining machine
with his own funds rather than with Algonquin's funds
(Tr. 193) . Therefore, complainants have a meritorious
point when they argue that Cline was less than convincing
about his actual financial condition .
On the other hand , the record shows that Cl ine is
sophisticated in the area of forming corporate enterprises
for the purpose of achieving his various goals.
It is
entirely possible that Cline has no personal funds and that
the money he does advance for various purposes comes from
a corporate enterprise through which he operates his
supply business , assuming he still owns that sort of business. Also, as complainants have correctly noted, Cline
invested very little of his own capital in operating the
No. 31 Mine under the name of Algonquin Coal Company.
Powellton even agreed to pay Cline $12,000 to enable him
to prepare the mine for active coal production (Exh. B).
Therefore, it would appear to be possible for Cline to
find a mine owner, like Powellton, who would finance an
undertaking by Cline to open a mine in Kentucky or Virginia.
If he could find such a firm, he could open a mine without
having any funds, as an individual, to inv~st in opening
the new mine.
I did not personally press Cline to produce documentary
evidence at the hearing to support his claim that he cannot
pay civil penalties because it is the operator's burden to
prove that he cannot pay civil penalties if he takes that
position (Tr. 228). As I have pointed out above, Cline may
be truthfully stating that he has no funds, as an individual,
to pay civil penalties and may, despite that fact, still
be able to acquire funds through some corporate enterprise
which he controls.
If the aforesaid mental reservations
were employed to justify the inconsistent statements he
made about having no money, I would have to find that he was
disingenuous in dealing with questions regarding his
financial condition.

949

The eighth point made by complainants in support of
their attack on Cline's credibility is that Cline testified
that he generally ran all three ram cars when coal was
being produced (Tr . 207- 208}. Complainants then point out
that when one considers the production levels at the mine
and the fact that each ram car could deliver 100 to 120
tons per day to the tailpiece , there would rarely be a
time when all three cars would be required (Tr . 60}. Complainants' eighth point is either made without a clear
understanding of the way a mine is operated or with the
hope that the judge does not know how a mine is operated.
All discussions about the use of ram cars have ·to begin
with the assumption that the continuous -mining machine is
operating. When that machine is operating, the goal ~s
to move coal away from it as fast as it is produced.
Therefore, even if the continuous-mining machine does not
operate but 1 hour in a single day, Cline would prefer to
have the three ram cars taking the coal away from the
machine so that there is little delay between the time one
car is filled with coal and the next one moves up ~o be
filled.
The testimony also shows that long haulage dis tances existed between the location of the face equipment
and the tailpiece (Tr. 147) . Thus, three ram cars would
easily be needed in order to keep the continuous- mining
machine operating at an efficient rate of production .
Consequently, the mere fact that a single ram car may be
able to deliver 120 tons to the tailpiece in an entire day
is not the same as having the ability to take coal from
the continuous-mining machine as fast as it is cut at the
face . Witness Griffin was a ram- car operator and was also
the miner who most frequently accompanied inspectors
pursuant to section 103(f} of the Act (Tr. 70; 207). He
testified that only two ram cars were used at times even
if no inspectors were at the mine, but he was unable to
say how much his acting as the person to accompany inspectors interfered with production by reducing the ~am-car
operators to two instead of three (Tr. 72) .
Cline rather convincingly proved his point with respect
to his use of three ram cars by pointing out that he would
not hire a third ram car operator (at a cost of $26.14 per
hour, according to complainants ' brief, p. 17} if he did not
have a need to operate three ram cars 90 percent of the
time (Tr. 207). The evidence, therefore, does not support
complainants' argument that Cline's testimony about use of
three ram cars served to erode his credibility.

950

The ninth and final point which co~plainants use as
a basis to attack Cline's credibility is that while Cline
primarily attributed his failure to be able to operate
the mine profitably to his having to use an unsatisfactory
labor force, he gave as his only reason for laying off
complainants that he could not 11 make it due to so many
mine inspections" (Exh. 9; Tr. 177). I have repeatedly
dealt with this same argument by pointing out that in
Cline's mind, the production which he lost when the miners
failed to produce coal because of the presence of inspectors
made him feel that inspections and low production were such
simultaneous occurrences, that stating the existence of
inspectors was the same as stating that he could not operate
because of low production (Finding No. 19 above) .
I have reviewed above in some detail the nine reasons
given by complainants for their allegation that Cline's
inconsistent statements require that a finding be made to
the effect that his testimony cannot be accepted as credible .
My discussion. shows that the preponderance of the evidence
supports Cline's statements in all areas except his failure
to be fully candid about his financial condition.
I can
appreciate a person ' s unwillingness to produce his tax
returns and provide other documents which show his exact
financial condition . Cline failed to prove that he cannot
pay civil penalties, but his failure in that limited area
of evidence is not a sufficient defect in his overall
performance as a witness to support a finding that his
entire testimony must be discounted for lack of credibility.
The last paragraph of complainants ' brief (p. 20)
under their argument to the effect that Cline failed to
give legitimate business reasons for laying - complainants
off on November 8, 1983 , consists of a continuous, uninterrupted misstatement of the evidence in this proceeding. My
decision has already taken each of the allegations made in
that paragraph and has shown that not a single statement
made in that paragraph is supported by the preponderance
of the evidence. Lest complainants think for a moment that
those statements are acceptable to me, I shall repeat that
the evidence does not support their claim that Cline resumed
operating the No . 31 Mine on D~cember 5, 1983, under the
name of Chickasaw, Inc. The record shows unequivocally that
Chickasaw was operated by four men and that all Cline did
was form that corporation as one of the conditions for his

951

being able to extricate himself from having to continue
operating an uneconomic enterprise which had already cost
him a considerable amount of money (Finding Nos. 7, 8 , 12,
15- 20 above).
It is contrary to the entire record for complainants
to assert that there was no shortage of persons waiting
for the chance to operate the No. 31 Mine at the time
Chickasaw, Inc., went out of business owing the miners
back wages which were paid by Powellton (Finding No. 5
above). Complainants' own witness Griffin testified that
prior to Cline's failure to be able to operate the No . 31
Mine profitably, three other companies had failed for economic
reasons (Finding No. 2 above). Powellton's witness testified
that his superior had even told him not to sign a contract
with any more companies allowing them to operate the No. 31
Mine, but that he made an exception in Cline's case because
of Cline ' s previous good record for being able to get along
with the miners who would have to be used to operate the
mine under the UMWA Wage Agreement (Finding No. 3 above) .
The fact that the complainants who testified in this
proceeding were unemployed at the time the hearing was held
shows that the No. 31 Mine is no longer " an ideal setting,"
as complainants contend , for an individual to open a coal
mine (Tr. 21; 93; 99). The preponderance of the evidence
shows beyond any doubt that Cline could not economically
operate the No. 31 Mine and would have had to lay off all
the complainants for that reason even if complainants had
not refused to complain to MSHA about the numerous inspections which were being made at the mine (Finding Nos. 1- 3,
5, 12, 15-20).
It should be noted that I have not made many references
to the brief filed by Powellton's attorneys in this proceeding. My lack of references to Powellton's brief results
from my having found that most of Powellton's arguments
are supported by the record.
It is unnecessary for me to
extend this lengthy decision by discussing arguments with
which I am in general agreement. Powellton ' s brief (p. 13,
n . 9) does, however, raise one objection which requires
some consideration. Powellton ' s brief there refers to
Attachment A in complainants ' brief. Attachment A consists
of a tabulation showing the overall cost of employing a
miner under the U~~A Wage Agreement if one includes all
fringe benefits.

952

Powellton objects to my giving any consideration to
Attachment A because it was not offered in evidence at
the hearing. While it is true, as Powellton argues, . that
Attachment A v-1as not offered in evidence at the hearing,
the calculations in At tachment A were based on the Wage
Agreement which is Exhibit A in this proceeding. Powelltonls
witness demonstrated a thorough understanding of Exhibit A
and I am confident that if complainants had misapplied the
Wage Agreement i n calculating the cost of hiring UMWA
miners 1 Powellton's at torneys would have been able to show
in a rebuttal exhibit of their own that the factors used
by complainants in their Attachment A are incorrect.
I have examined Attachment A in some detail and I
-have shown in Appendix A to this decision that complainants
used a higher basic hourly rate than is supported by the testimony or Exhibit A and I made that change in calculating the
losses incurred by Cline in operating the No. 31 Mine. As
a matter of fact, it appears that Cline benefits from my
use of the information given by complainants in Attachment A
more than complainants do. I believe it is preferable to
consider all· contentions of the parties on the merits rather
than to reject them on technical grounds.
Since my consideration of Attachment A on its merits has had results which
support all of Powellton's arguments, Powellton can hardly
claim that my consideration of Attachment A has been prejudicial to it in any way. Therefore, Powellton's objection
to my consideration of Attachment A is overruled.
Complainants ' Argument that Powellton, as Ovmer of the No. 31
Mine, Is Strictly Liable for All Violations _of the Act
Committed by Powellton's Independent Contractors
Complainants rely upon a line of Commission and court
decisions ~ pertaining to the liability of mine owners for
3/

Republic Steel Corp., 1 FMSHRC 5 (1979); Kaiser Coal Corp.,

l FMSHRC 343 (1979); Consolidation Coal Co., 1 FHSHRC 347 (1979);
Old Ben Coal Co., 1 FMSHRC 1480 (1979); Monterey Coal Co., 1
' FMSHRC 1781 (1979); Republic Steel Corp. v. Interior Bd . of Mine
Op . App . , 581 F.2d 868 (D.C. Cir. 1978) Cyprus Industrial M·i nerals
Co . v. FMSHRC, 664 F . 2d 1116 (9th Cir. 1981); Harman Mining Corp.
v. FMSHRC , 671 F.2d 794 (4th Cir. 1981); and Phillips Uranium
Corp., 4 FMSHRC 549 (1982} .

953

violations committed by their independent contractors to
assert in their brief (pp. 22 - 23} that Powellton is liable
for any violation of section lOS(c) (1) which may have been
committed by Cline, Algonquin, or Chickasaw.
In my prehearing order issued April 19, 1984, in this proceeding,
I noted that it might be possible to hold Powellton liable
for violations of section lOS(c} by its independent contractors and I tentatively denied Powelltonvs motion to dismiss
at that time pending my giving complainants an opportunity
to prove that the relationship between Powellton and its
independent contractors warranted application of the cases
on which complaipants rely .
Powellton renewed its motion to dismiss after I issued
the prehearing order and complainants filed a reply in opposition to the grant of Powellton's motion.
Copies of the
contracts between Powellton and Chickasaw were submitted by
the parties in support of their opposing positions.
I issued
an order on August 7 , 1984, in which I reviewed in detail
the contracts between Powellton and its independent contractors
and concluded that Algonquin and Chickasaw were acting as mere
agents for Powellton and that Powellton should be held to be
liable for any violation of section lOS(c) (1) pending the
receipt of evidence by the parties at the hearing which was
scheduled by the order denying Powellton ' s motion to dismiss
i t as a party to this proceeding. Therefore, Powellton
correctly points out in its brief (p . 16) that I have never
held in this proceeding that Powellton is liable for violations
of section lOS(c} (1} which may be committed by its independent
contractors.
The remainder of Powellton ' s brief (pp. 17 - 20) demonstrates by references to the testimony of witnesses Holbrook
and Cline that its contracts with Algonquin and Chickasaw,
when properly understood , do not create an agency relationship between Powellton and Algonquin or Chickasaw.
It is true, as complainants contend, that the court in the
Cyprus case held that mine owners are strictly liable for the
actions of independent contractors and further stated that:
The Secretary [of Labor] presents sound policy
reasons for holding owners liable for violations
committed by independent contractors. For one
thing, the owner is generally in continuous control
of cond i tions at the entire mine. The owner is more
like l y to know the federal safety and h e alth re quirements . If the Secretary could not cite the

9 54

owner, the owner could evade responsibility for
safety and health requirements by using independent
contractors for most of the work. The Secretary
should be able to cite either the independent contractor or the o-vmer depending on the circumstances . .
[Emphasis in original.]
644 F.2d at 1119.
At the outset of this discussion of complainants' contentions that Powellton be held liable for any violation of
section lOS(c) (1) which might be committed by its independent
contractors, it should be noted that the Commission and the
courts, in the cases relied upon by complainants , were not
dealing with the type of violation which is here involved .
The owners of the mines in those cases were the actual operators
of the mines in terms of extracting materials from the earth
and they had hired independent contractors to do isolated
construction acts, s-uch as digging a tunnel to assess talc
deposits, or constructing a ventilation shaft . The violations involved were failures to comply with specific mandatory health and safety standards cited by Federal mine
inspectors.
The violation at issue in this case involves a mine
owner (Powellton) which no longer actively produces coal
(Finding No. 1 above). Powellton, therefore, is outside the
normal factual conditions which have existed in the cases
which have come before the Commission and the courts, in
that no Federal inspector has issued a citation charging
that Powellton violated a mandatory safety ·standard while
operating a mine at which an independent contractor has been
hired for the limited purpose of performing a specific construction project.
·
Therefore, in the instant proceeding, complainants are
performing the function which would ordinarily be carried out
by a Federal mine inspector in that they are alleging the
violation of the Act which is being used as a basis for
claiming that Powellton, as well as its independent contractor, is liable for the violation of section lOS(c) (1)
here involved. Moreover, complainants introduced evidence
showing that Federal mine inspectors have conducted numerous
inspections of the No. 31 Mine here involved and have issued
many citations which name the independent contractor as the
"operator" of the No. 31 Mine. Consequently, it is somewhat

955

difficult to fit a discrimination case into the framework
of existing law which holds that mine operators are liable
for the acts of their independent contractors because,
under the Secretary's regulations, the independent contractors in this case (Cline, Algonquin, and Chickasaw) are the
actual production-operators of the No. 31 Mine.
A further complication which arises when one tries to
apply the existing case law governing citation of productionoperators for violations committed by independent contractors
is that the 1977 Act extended the definition of an operator
to include independent contractors and the Secretary has
developed regulations (30 C.F.R. §§ 45-1-45.6) which control
to a large extent the question of whether a mine owner
should be cited for violations by independent contractors .
Section 45.2(c) of those regulations defines an independent
contractor as "any person, partnership, corporation, subsidiary of a corporation, firm, association or other organization that contracts to perform services or construction at a
mine." Section 57 . 2(d) defines a production-operator as " any
owner , lessee, or other person who operates , controls or
supervises a coal or other mine . "
While it is true that Algonquin and Chickasaw necessarily
performed services and construction at Powellton's No. 31 Mine,
the contracts show that Powellton wanted its coal "mined" and
that Algonquin and Chickasaw desired "to mine such coal" and
deliver it to Powellton's preparation plant (Exhs. C and D,
p. 1). On the other hand, Powellton, Algonquin, Chickasaw,
and Cline all fit into the definition of production-operator
in section 45.2(d) because each of them can . be considered to
be an "owner, lessee, or other person who operates, controls
or supervises a coal or other mine."
The primary reason that complainants included Powellton
as a respondent in their action is that they feared that Cline
might not be financially able to pay the back wages they seek
if a violation of section 105 (c) (1) · should be proven.
Although the above discussion shows that a discrimination
case is not really adaptable to the law and regulations
pertaining to citing operators for independent contractors'
violations, I shall try to evaluate complainants' arguments
in light of the Secretary's regulations and the most recent
Commission decision on the subject.
In its decision in
Cathedral Bluffs Shale Oil Co., 6 FMSHRC 187l (1984), the

956

Commission held that the Secretary improperly cited a
production- operator for a violation committed by the
independent contractor. The Commission referred to the
criteria \'lhich the Secretary had established to govern
the citing of operators for independent contractors'
violations. The Secretary expressed those criteria as
follows:
as a general rule, a production-operator may
be cited for a violation involving an indepenuent
contractor: (l) when the production-operator
has contributed by either an act or omission to ;·_
the occurrence of a violation in the course of an
independent contractor's work , or (2) when the
production- operator has contributed by either an
act or omission to the continued existence of a
violation committed by an independent contractor ,
or (3} when the production- operator ' s miners are
exposed to the hazard, or (4) when the productionoperator has control over the condition that needs
abatement.
6 FMSHRC at 1873.
The violation alleged in this proceeding is that Cline
laid complainants off in violation of section lOS(c) (1}
because complainants had refused to comply with his request
that they complain to MSHA about the excessive number of
inspections which Cline believed were being conducted at
the No. 31 Mine. Assuming, arguendo, that -complainants
had been able to prove that a violation occurred , it is
clear that Powellton did nothing by way of ~miss i on or commission which could justify Powellton's being cited for the violation under the Secretary ' s guidelines quoted above. The
contracts (Exhs. C and D) show that Powellton requires its
independent contractors to hire complainants as the work
force in the No . 31 Mine and requires them to comply with
all safe mining procedures . Powellton requires its i nde~
pendent contractors to report the hours worked by its
employees so that Powellton can submit payments to UMWA ' s
pension funds at the proper times and thereafter bil l i ts
independent contractors for those payments . Powellton
agreed to pay Cline $12,000 so that he could prepare t he
mine for safe operation . Powellton requires its indepen dent
contractors to procure accident and health insurance from a
carrier approved by Powellton. It is difficult to imag i ne
any act which Powellton could take to assure that the miners

B57

are provided with safe and healthful working conditions
which Powellton did not provide for in its contracts with
Algonquin and Chickasaw .
Powellton does not come within the second criterion
quoted above because Powellton could not have contributed
to the continued existence of the alleged violation inas much as Pmve ll ton agreed to sign a nev7 contract so that
another operator could have take n over the No . 31 Mine on
November 15, 1983, just 1 wee k after Cline had laid off.
complainants, if Cline ' s prospective successor had not left
the mine after trying to operate the mine for on l y a half
day (Finding No. 15 above) • Powell ton did sign a ne'l.-7
contract with Chickasaw so that the miners could be called
back to work on December 5 , 1 983 .
There fore , Powellton
did all that it could have done to assure that the miners
would be given jobs as soon as any operator could be found
by Cline to take over operation of the No. 31 Hine .
Powellton cannot be held to be liab l e as a p roductionoperator under the fourth criterion q uoted above because
Powellton did not hire any of the miners who worked for
Cline , Algonquin, or Chickasaw and did not in any way supervise them , discipline them, or have anything to do with
their having been laid off (Finding No. 5 above) .
The above analysis of the facts in this proceeding
under the criteria expressed by the Secretary for determining
when a production-operator should be cited for violations
committed by its independent contractor show that a Federal
inspector \vould not be able to establish a basis for citing
Powellton for the violation of section lOS(c) (1) alleged
by complainants in this proceeding.
It should also be noted that Powellton does not come
within the purview of the factors quoted above from the
court's decision in the Cyprus case. The court referred
to the fact that an owner or production- operator has "continuous control" of conditions at the "entire " mine and is
the entity best able to maintain healthful and safe conditions at its mine .
Powellton specified in its contracts
that its independent contractors were required to comply
with all safety and health standards. Powellton did not
inspect the mine (Tr. 218) and therefore did not exercise
"continuous control" over the " entire " mine as would be
the case if Powellton could properly be categorized as a

958

"production-operator" as that term is used when a Federal
inspector is trying to determine whether a productionoperator should be cited for an independent contractor's
violations.
Complainants also seek to make Powellton liable for the
alleged violation of section 105(c) (1) alleged in this case
by citing Judge B~oderick's decision in U~~A v. Pine Tree
Coal Co., 7 FMSHRC 236, 240 (1985), in which Judge Broderick
stated that "[b]y analogy [to some of the cases cited on
page 4.8 above] the owner may be held strictly liable to pay
compensation to miners idled by a withdrawal order , even
though the owner is not the employer of the miners ." Complainants' reliance on Judge Broderick ~ s decision is misplaced
because in the Pine Tree case, the owner of the mine sunervised
the independent contractor's activities with respect to-mining
projections and mine mapping and the owner specifically advised
the independent contractor to continue mining into a questionable area which turned out to be a gas \-JelL ,Judge Broderick
believed that the owner could be cited as well as the independent contractor because the conditions giving rise to issuance
of the withdrawal order in that case "were the responsibility
of the owner" (7 FMSHRC at 240).
As I have already noted in this decision, Powellton
required Cline and its other independent contractors to hire
an engineer, but it was the independent contractors' responsibility to prepare their own mine maps and perform their m...m
mining projections (Exh. C, p. 5; Tr. 265). The fact that
Inspector Franco issued Citation Nos. 2273570 and 2273571
on November 2, 1983, alleging that Algonquin had failed to
show mining projections and the date of recent mining activity
on the mine map shows that the inspector did not believe that
Powellton, as the production-operator, was liable for such
violations. Of course, as I have already noted above, Cline,
Algonquin, and Chickasaw are production-.o perators and the
contracts between Powellton and its independent contractors
do not create the type of relationship which is normally subject to the law governing the citing of production-operators
· for violations by their independent contractors.
The concluding argument which complainants' brief (p. 25)
makes in support of their contention that Pm.Jellton should be
held · strictly liable for Cline's alleged violation ·of section
10 5 (c) {1) is that :

.959

justice would be well served by a Commission
ruling which signals to Powellton and other large
lessors of coal mines that they have an obligation to ensure that the parties to whom they
sub-lease exhibit a genuine concern for safety
and have sufficient capital to make a diligent
effort to comply with the Act.
I agree that "justice" would be served by holding PmV'ellton
liable for Cline's alleged violation if the facts in this
case did show that Cline was running his mine without making
any effort to comply with the health and safety standards,
if Powellton's contracts with its independent contractors
did show Powellton to be in actual control of its independent
contractors' work force, and if the violation of section
105(c) (1) alleged in this case could be shown to be an action
over which Powellton had any control .
Not one of the aforesaid conditions , however, exists in this case.
As I have already indicated on page 24 of this decision i
Inspector Franco's 24 citations issued during the last quarterly inspection do not reveal the types of highly serious
violations which \...,ould have endangered complainants' safety
and health to a significant degree. They were mostly routin€
violations which are normally cited by Federal inspectors
during quarterly inspections . The violations were cited
bet\.veen October 26 and November 3, 1983 . Although Cline
closed his mine on November 8, 1983, he had abated 17 of the
24 alleged violations by November 3 before closing the mine.
Therefore , his prompt action in abating the alleged vio l ations
is not the type of response to the citing of violations
which would be expected of an operator \V'ho is completely
indifferent about safety and who strives to operate by failing
to purchase the necessary supplies and equipment. Moreover,
the accounting sheets in Exhibit 7 show that Cline paid
PmV'ellton about $15,000 per month for supplies , parts, and
professional services for the 4 full months of July through
October before the mine was closed on November 8, 1983.
Those amounts do not indicate that Cline was failing to expend
enough money to keep the mine operating in a safe condition.
Finding Nos. 3 through 5 above show that Powellton
expects its independent contractors to comply with all safety
and health regulations and takes the initiative to see that
all payments are made to UMWA ' s pension funds in a timely
manner . Nothing in this record would support a finding that

9BO

Powellton has fallen short of its obligations to see that
its independent contractors produce coal in a manner which
will provide the miners with safe and healthful working
conditions.
A final point should be made about holding Powellton
liable for Cline's alleged violation. The uncontroverted
evidence shows that _Powellton did not at any time ever take
any kind of action to hire, discipline, or discharge any of
the miners employed by Cline. The violation alleged by
complainants is not one which is susceptible to a routine
claim that a production-operator is liable for its independent contractors' violations because it consists of a claim
that Cline laid off complainants because they refused to
complain to MSHA about the excessive inspections which
Cline believed were being made at the No. 31 1-iine. · That
is a violation which is unique and \-lhich would not occur
simply as a direct result of a production-operator's failure
to assure that a mine is operated under safe and healthful
conditions. A production-operator would ·have to be intimately
aware of an independent contractor's personal relationship
with its employees ·before it could be established that the
production-operator knew that an independent contrac~or was
asking its employees to complain to MSHA about · the numerous
inspections which weFe being made at the independent contractor• s mine. No complainant has charged that Pm>~ellton
had anything to do with Cline's alleged violation or that
Powellton had any reason to know that Cline had ever requested
the miners to complain to MSHA about an excessive .number of
inspections.
It is possible that a discrimination case could be filed
which would justify a finding that a production-operqtor
ought to be held liable for an indepenqent contractor's violation of section 105(c) (1}, but I do ·not believe that the
record in this proceeding can ·be interpreted to warrant · a
finding that Powellton should be held liaple for the violation
of section lOS(c) (1) alleged by complainants in this proceeding.
As I understand Powellton's ~equest in the ·concluding
paragraph of its brief (p. 20}, it does not request t~at it pe
dismissed as a party. if I find that no respondent committed any
acts sufficient to establish~ violation of section lOS(c) (1).
Since my decision shows that no violation· of section lOS(c) (1)
was proven by complainants, the entire complaint will herein~
after be dismissed.

961

WHEREFORE, it is ordered:
The complaint f .i led on I-1arch 19, 1984, in Docket No.
WEVA 84-148-D is dismissed for failure to prove that a
violation of section 105(c) (1) of the Act occurred.

~-- e.~-'#

Richard .C. Steffey
~
Administrative Law Judge
Distrib~tion:

Earl R. Pfeffer, .Esq., United Mine Workers of America,
900 - 15th Str·e~t, NW, Washi-n gton, DC 20005 (Certified
Mail)
Daniel D. Dahill, Esq., Box 258, w. Logan, WV
(Certified Mail)

25601

Larry w. Blalock, Esq., Jackson, Keily, Holt & O'Farrell,
1500 One Valley Square, ·p •.0. Box 553, Charleston, WV
25322 (_Certi£i_e d Mail)

/ejp

962

$77,568

$81,647

$ 6,187

$342,467

September

October

November

Total
$98,852

$ 7,289

$22,077

$22,060

$26,106

Explanation of Calculations

$92,464

August

$21,320

3
Equipment Rental,
Power, Telephone,
Parts, and
Supplies

$250,245

$16,595

$61,810

$67,719

$56,569

$47,552

4
Total Cost
of Hiring
UMWA Miners
($25.69/Hr.)
5

$39,000

$3,000

$9,000

$9,000

$9,000

$9,000

Salaries
Paid to
3 Foremen
(Estimated)

$13,500

$1,500

$3,000

$3,000

$3,000

$3,000

6
$1,000,000
Liability
Insurance
(Estimated)

·.o

475

200
$3,105

$

$1,230

$

$1,200

$

7
Engineering,
Respirable-Dust
Sampling, E.tc.
JTo Extent Known)

($62,235)

($22, 397)

($15,470}

($24,686)

($3,4lp

$3.7.729

8
Cline's
Gain or
(Loss)

. ~:·,:..

,~ ;i:

·=·~i~;

:~: .:

: . ·.

;··~:· ~·

. :: ::\ .::::

::';

.:·... .'. .. ,; :: :~ .

. .. .
; .

.~:·::: ;: :- . ·. ~··. . ' ..

• :

~:·::

#

"tt>
(!)

0

~

:>

.....

:l
..... c:1.

~

IU'C
OQ'C

rental, electrical power, etc., as shown in Exhibit 7.
Figures in Column 3 are the amounts deducted by Powellton for the items listed. Powellton also deducted for amount~
paid to UMWA for welfare funds, but I have deleted those deductions because they have been transferred to the
amount charged for wages and other fringe benefits as shown in Column 4.
Figures in ColUmn 4 are based on a per-hour cost of $25.69 for each hour worked by the UMWA miners hired by Cline.
The hourly rate from Exhibit A, page 178, of $13.715 is used instead of the hourly rate of $14.165 shown in Attachment A of complainants' brief . I have used a base rate of $13.715 because that amounts to $109.72 per 8-hour shift,
whereas the figure of $14.165 used in complainants' brief is $113.32 per 8-hour shift. None of the miners claimed
to be making more than $110 per day (Exh. 7, Investigator's Report, p. · 5; Tr. 79). The hours worked by the miners
_each month are given in Exhibit 7. Therefore, the figures in Column 4 were · obtained as follows: 1,851 hours for
· July x $25.69 = $47,552; 2,202 hours for August x $25.69 = $56,569; 2,636 hours for September x $25.69 = $67,719;
2,406 hours for October x $25.69 = $61,810; and 646 hours for November x $25.69 = $16,595.
(Explanation continued on page 2.)

v Figures in Column 2 are the actual amounts which Powellton paid Cline for clean:,coal before deducting for equipment

~
j

$84,601

2
Total Payments Received by
Cline

July

...

Operating
Month

1

LOSSES INCURRED BY CLINE AS A RESULT OF OPERATING JANE ANN NO. 31 MINE FROM JULY TO NOVEMBER 1983

-~

en

CJ:)

· •..

(,.~'·

··~: ? :

·... .
. • • . . . .:. : ::. •. ::· ~:
~-:!,:'.

. . · :· .

!~! ~:·

.. ·

':.:•,1 ••.

·: :~.·>

N>

o H
Hl .

NQ.

....

~ ~

OQ"tJ

- ::~

Figures in Column 5 are estimated salaries for three foremen. - The estimate is based on an annual salary of $36,000,
or $3,000 per month for each foreman . It is my understanding that section foremen are generally paid about $45,000
per year, but I have used $36,000 to be conservative. The Investigator's Report, page 5, in Exhibit 7 states that
Cline used three foremen.
The amounts shown in Column 6 provide for Cline's purchase of $1,000,000 in liability insurance which Cline is required to provide under the contract between him and Powellton (Exh. C, p. 13; Tr. 217).
The figures in Column 7 are the amounts charged Cline for such services as engineering, respirable-dust sampling,
and accounting services. Cline stated that he paid Larry Heatherman for doing the respirable-dust sampling and
Powellton deducted for work done by Larry Heatherman and for work done by Dale Porter. I assume that Dale Porter.
was an engineer, but he might have been an accountant. In any event, Cline paid the amounts shown for their services as indicated tn Column 7.
The amounts shown in Column 8 are the results obtained whe_n the gross income in Column 2 is reduced by the costs
reflected in all of the other columns.

Explanation of Calculations (Contd.)

'· i ';.,:·

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

WILLIAM J. BUDA,
Complainant

DISCRIMINATION PROCEEDING
Docket No:

v.
DeCONDOR COAL COMPANY,
Respondent

WEVA 85-147 - D

MORG CD 85-11

.
0

DECISION
Before:

Judge Maurer

On February 11, 1985, the Complainant, William J . Buda ,
filed a complaint of discrimination under section 105(c) (2 )
of the Federal Mine Safety and Health Act of 1977 , 30 u.s.c .
§ 801 et ~eq ., . (hereinafter referred to as the "Act" ),
with the Secretary of Labor , Mine Safety and Health
Administration (MSHA) against DeCondor Coal Company, Inc.
That complaint was denied by MSHA and Mr. Buda thereafter
filed a complaint of disc.rimination with the Commission on
his own behalf under section 105(c} (3) of the Act. Mr. Buda
all eges that he was discriminated against in violation of
section lOS(c) of the Act because he was laid off on
October 2, 1984 by DeCondor Coal Company and has not been
called back to work although two men with less seniority
have been recalled. He goes on to state that he has more
experience and more seniority than these two men and therefor should have been called back to work before them.
The undersigned administrative law judge's review of
the initial pleadings in this case raised the legal issue
of whether the Complaint states a claim for which relief
can be granted under section lOS (c) (1) of the Act. On
May 28 , 1985 , an ORDER TO SHOW C~USE was issued by the
undersigned wherein the Complainant was ordered to show
cause within fifteen (15) days as to why this proceeding
should not be dismissed for " failure to state a clai m for
wh ich relief can be granted under section 105(c) (1) of
the Act . " The only response rec eived to date was a May 3 1 ,
1985 telephone call from the Complainant essentially
reiterating his original complaint .

965

The issuance of the .aforementioned ORDER TO SHOW CAUSE
was akin to the administrative law judge rais1ng, sua sponte,
a motion to dismiss under Rule 12(b) (6) of the Federal Rules
of Civil procedure. For the purposes of such a motion, the
well pleaded material allegations of the complaint are taken
as admitted. 2A Moore's Federal Practice ,112. 08.
A
complaint should not be dismissed for. insufficiency unless
it appears to a certainty that the complainant is entitled
to no relief under any state of facts which could be proved
in support of a claim. Pleadings are, moreover, to be
liberally construed and mere vagueness or lack of detail is
not grounds for a motion to dismisso Ido
Section lOS(c) (1) of the Act provides as follows :
No person shall discharge or in any manner
discriminate against or cause to be discharged or cause
discrimination against or otherwise interfere with the
exercise of the statutory rights of any miner ,
representative of miners or applicant for employment
in any coal or - other mine subject to this Act
because such miner, representative of miners or
applicant . for employment has filed or made a
complaint under or related to this Act, including
a complaint notifying the operator or the operatorvs
agent, or the representative of the miners at the
coal or other mine of an alleged danger or safety
or health violation in a coal or other mine or
because such miner, representative of miners or
applicant for employment is the subject of medical
evaluations and potential transfer under a standard
published pursuant to section 101 or because such
representative of miners or applicant for employment
has instituted or caused to be instituted any proceedings under or related to this Act or has testified
or is about to testify in any such proceeding, or because
of the exercise by such miner, representative
of miners or applicant for employment on behalf of
himself or others of any statutory right afforded
by this Act.
In order to establish a prima facie violation of
section lOS(c) (1) the Complainant must prove that he engaged
in an activity protected by that section and that his
discharge was motivated in any part by that protected activity.
Secretary ex. rel. David Pasula v. Consolidation Coal Company,
2 FMSHRC 2786 (1980) rev 1 d on other grounds, sub nom,
Consolidation Coal Company v. Secretary, 633 F 2d. 1211
{3rd cir., 1981). In this case, Mr. Buda asserts that he
was not recalled to work in accordance with his seniority
with the company. More particularly, two men with less

966

seniority than he, have already been recalled whereas he
is still laid off. Even assuming that this allegation is
true, it is clearly not sufficient to create a claim under
section 105(c) (1) of the Act. That section does not provide
a remedy for what the Complainant perceives to be "discrimination" if that conduct on the part of the Company ·
was not caused in any part by an activity protected by the Act.
Accordingly I find that the Complaint herein fails to state
a claim for which relief can be granted under section 105(c ) (1 )

of the Act, and the case is therefo:e~:~~

strative Law Judge
Distribution:

Mr . William J . Buda , Route l v Box 171, Reedsvi lle ,
(Certified Mail )

WV 26547

·

Mr . Lloyd E. Hovatter, President, DeCondor Coal Co. Inc .,
Route 1, Box BAA, Masontown, WV 26542 (Certified Mail)

/db

967

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
BILLY DALE WISE, and
LEO E. CONNER,
Complainants ,
v.
CONSOLIDATION COAL COMPANY ,
Respondent

.
.

DISCRIMINATION PROCEEDINGS
Docket No. WEVA 85-148-D
MSHA Case No. MORG CD 84-16

c

Docket No. WEVA 85-149-D
MSHA Case No . MORG CD 84-1 9

~

Ireland Mine

0

0
0
0
0

DECISION
APPEARANCES:

Covet~e

Rooney r Esq. u and Linda M. Henry v Esq .u

u.s. Department of Labor u Office of the

Solicitor , Philadelphia , Pennsyl vania v for
Complainants;
Karl T. Skrypak, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for
Respondent
Before:

Judge Melick

These consolidated proceedings are before me upon the
complaints of discrimination by the Secretary of Labor on
behalf of Billy Dale Wise and Leo E. Conner under the provisions of section 105(c)(2) of the ·Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 810 et ~, the 11 Act." The
individual Complainants allege that they suffered discrimination when the Consolidation coal Company (Consol) failed to
pay them overtime for a 30 minute "lunch period" during the
time they participated as section 103(f) representatives of
miners with inspectors for the Federal Mine Safety and Health
Administration (MSHA).l Motions to dismiss filed by
Consol on the grounds that the complaints had been untimely

lsection 103(f) of the Act provides in part that 11 a representative of the operator and a representative authorized by his
miners shall be given an opportunity to accompany the Secretary or his authorized representative during the physical
inspection of any coal or other mine • • • for the purpose of
aiding such inspection and to participate in any pre- or postinspection conferences held at the mine."

968

filed were denied by an interlocutory decision dated May 17,
1985 (Appendix A).
The essential facts in these cases are not irt dispute. The
individual Complainants, Billy Wise and Leo Conner, were
hourly employees at Consol's Ireland Mine regularly employed
as a "Longwall Shear Operator" and as a "Longwall Mechanic",
respectively . Both jobs were classified at grade 5 and paid
$14.165 an hour in accordance with the National Bituminous
Coal Wage Agreement of 1981 (Wage Agreement ).
On Monday, July 16 , 1984 , Mr. Wise participated as a
section l03(f) representative of miners in a close-out conference with an MSHA inspector for 5-1/2 hours. At the
completion of this conference Mr . Wise chose not to return t o
work for Consol (though such work was available) but elected
to go on "union business" for the remaining 2-1/2 hours of
his shift. While on "union business" the individual is not
under the direction or control of the mine operator and 6 in
accordance. with the Wage Agreement ., is not paid by the
operator for such business .
On Thursday, July 19, 1984, Mr. Conner similarly participated as a section l03(f) representative of miners during an
inspection with an MSHA inspector for 5-1/2 hours. At the
L~mpletion of this inspection Mr. Conner similarly chose not
to return to work but "went home" for the remaining 2-1/2
hours of his shift.
The Complainants herein were paid for the 5-1/2 hours
during which they acted as representatives of miners but
claim that they are also entitled ·to an additional $10.62
corresponding to the overtime pay given to those employees
who, during a particular shift, work through their 30 minute
lunch period. They claim that the failure of Consol to pay
this amount constitutes an unlawful loss of pay under section
103(f) of the Act and accordingly claim that this was discriminatory under section 105(c)(l) of the Act.
Section 103(f) provides in part that: "such representative of miners who is also an employee of the operator shall
suffer no loss of pay during the period of his participation
in the inspection made under this subsection." The specific
issue before me then is whether the Complainants suffered a
loss of pay during the stated periods of their participation
as representatives of miners.
Under the Wage Agreement each miner is entitled to a
paid 30 minute lunch period during the normal 8 hour "collar

969

to collar" workday. More often than not however, the individual Complainants and other miners elect to work through
their 30 minute lunch period for time-and-one-half pay of ·
$10.624. Since it is not disputed that lunch periods under
the Wage Agreement may be staggered however, it is apparent
that the Complainants could have had their lunch periods
scheduled at a time subsequent to the 5-1/2 hours they acted
as representatives of minerso
Moreover, since the Complainants chose not to return to
work to complete their shifts it cannot be said that they
were deprived of either their lunch period or the alternative
overtime pay for work through their lunch periodo The
Complainants therefore cannot prove that they suffered any
loss of pay during the period of their participation as
section 103(f) repr~sentatives of miners even if they chose
not to take their 30 minute lunch period during that timeo
Accordinglyu the charges of discriminltion are denied
and the ca.ses dismissed o
\

Gary Me ick
Admini j'ative

V

Distribution:

Covette Rooney, Esq., and Linda M. · Henry, Esq., Off ice of the
Solicitor, U.S. Department of Labor, 14480 Gateway Building,
3535 Market Street; Philadelphia, PA 19104 (Certified Mail>
Karl Skrypak, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
rbg

970

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES
2 SKYLINE, l Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APPEND IX A
May 17 , 1985

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMI.NISTRATION (MSHA) ,
ON BEHALF OF
BILLY DALE WISE, and
LEO E. CONNER ,
Complainants
v.
CONSOLIDATION COAL COMPANY,
Respondent

DISCRIMINATION PROCEEDINGS
Docket No . WEVA 85-1 48-D
MSHA Case No . MORG CD 84- 16
Docket No e WEVA 85-149-D
MSHA Case No o MORG CD 8 4- 1 9

.:
6
0

g

SECRETARY OF LAaOR ,
MINE SAFETY AND HEALTH
ADMININSTRATION (MSHA),
ON BEHALF OF
RICHARD N. TRUEX,
Complainant

v.

CONSOLIDATION COAL COMPANY,
Respondent

Ireland Mine

0
0

..
..
0

DISCRIMINATION PROCEEDINGS
Docket No. WEVA 85-151- D
MSHA Case No. MORG CD 85-2
McElroy Mine

0

•
:

DECISION DENYING MOTION TO DISMISS
APPEARANCES:

Before:

Covette Rooney, Esq., u.s. Department of Labor,
Office of the Solicitor, Philadelphia,
Pennsylvania, for Complainants:
Karl T. Skrypak, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for
Respondent.

Judge Melick

These proceedings are before me upon Motions to Dismiss
filed by the Consolidation Coal Company (Consol) in which it
is alleged that the complaints in these cases were filed
untimely with this Commission. Preliminary hearings were
held in accordance with Rule 12(d) of the Federal Rules or
Civil Procedure upon the request by Consol for disposition of
the motions before trial on the merits. At hearing Consol

971

amended its motion to request summary decisions under Commission Rule 64. 29 C.F.R. § 2700.64. The facts underl ying the
issues before me are not in d i spute .
DOCKET NO. WEVA 85-148-D
The individual Complainant in this c ase , Billy D. Wise ,
filed a timely complaint of discrimination with the Secretary
of Labor on July 30, 198 4 , based upon his allegation of a
discriminatory loss of pay on July 16 F 1984. The Sec r e t ary
di d not however file h is complai nt "Vt i. 'i:.n th i s CoD.:uni ss :i.on on
behalf of Mr. Wise until March 26 , 1985 , near ly 8 months
later. The Secretary informed Mr o Wise of that fili ng by
letter dated April 24 G 1985o
The Secretary acknowledges that he di d not file the
complaint in a timely manner but sets f orth circumstances to
explain that untimeli ness . Counsel for the Secretary proffered without contradiction that the Phi lade lphia Regional
Solicitor'~ Office <which r epresents the Secr etary in th i s
matter) did -·not .- receive the case file from the Mine Safety
and Health Administration (MSHA) f or its legal determination
until September 28, 1984. Inasmuch as the case purportedly
involved an issue of "first impression" the Regional Solicitor requested an opinion from the National Solicitor's
0&fice on November 28, 1984. That opinion, to proceed with
the case before this Commission, was issued on Decembe r 10 ,
1984 and was received by the Regional Solicitor's Office on
December 20, 1984 .
The designated trial attorney in the Regional Solicitor's Office thereafter, on December 26, 1984, forwarded the
case file to the Office of Assessments within the Department
of Labor for a civil penalty evaluation needed to comply with
Commission Rule 42(b), 29 C.F.R. § 2700.42Cb). The requested
evaluation was returned from the Office of Assessments to the
-- Philadelphia Solicitor's O~fice on March 15, 1985 and the
complaint at bar was filed with this Commission on ·March 26,
1985. There was an admitted breakdown in procedures within
the Department of Labor in failing to give written notice to
Mr. Wise upon the Secretary's final determination ( on
December 10, 1984) that discrimination had occurred.
DOCKET NO. WEVA 85-149-D
The individual Complainant in this case , Leo E.
conner, filed a timely complaint of discrimination with the
Secretary of Labor on August 16, 1984, based upon his allegation of a discriminatory loss of pay on July 19, 1984 . The

972

Secretary did not file his complaint with this Commission on
behalf of Mr. Conner until March 28, 1985, more than 7 months
later. The Secretary informed Mr. Conner of that filing by
letter dated April 24, 1985 .
The Secretary again acknowledges that he did not file
the complaint in a timely manner and sets forth similar circumstances to explain that untimeliness. Counsel for the
Secretary preferred t hat the Philadelphia Solicitor 9 s Office
did not ree ei ve thE'! ~c:s~ f. iJ.e from the MSHl~ f or its legal
determination unt il S.eptember 25u 1 984 . Since this also
purportedly involved an issue of nfirst impression the
Regional Solicitor requested an opinion from the National
Solicitor 9 s Office on November 28, 1984. A response was
obtained from that office on December 20 9 1984 i n which fina l
authorization was received to proceed with the case before
this Commission.
9
'

The designated:trial attorney in the Philadelphia Solicitor 0s Office thereafter f on December 26 t 1984 v forwarded the
case file to th~ Office of Assessments within the Department
of Labor for a civil penalty evaluation needed to comply with
Commission Rule 42(b). The file was returned from the Office
of Assessments to the Philadelphia Solicitor's Office on
March 15, 1985 and the complaint at bar was filed with this
Commission on March 28, 1985. There was again an admitted
breakdown in procedures within the Department of Labor in
failing to notify Mr. Conner by letter upon the final determination by the Secretary's representative <on December 10,
1984) that discrimination had occurred.
DOCKET NO. WEVA 85-151-D
The individual Complainant in this case, Richard Truex,
filed a timely complaint of discrimination with the Secretary
of Labor on October 10, 1984, based upon his allegation of a
discriminatory loss of pay on August 28, 1984 • . The Secretary
did not however file his complaint on behalf of Mr. Truex
with this Commission until April 2, 1985, nearly 6 months
later. The Secretary informed Mr. Truex of that filing by
letter dated April 11, 1985.
The Secretary again acknowledges that he did not file
the complaint in a timely manner and sets forth similar circumstances to explain that untimeliness. Counsel for the
Secretary preferred that the Philadelphia Solicitor's Office
did not receive the case file from MSHA for its legal determination until December 20, 1984. That office decided on

973

January 8, 1985 to proceed with this case before this Commission and forwarded the case file to the Office of Assessments
for a civil penalty evaluation needed to comply with Commission Rule 42(b). The file was returned from the Office of
Assessments to the Philadelphia Solicitor's Office on
March 18, 1985 and the complaint at bar was filed with this
Commission on April 2, 1985. There was again an admitted
breakdown in procedures within the Department of Labor in
failing to notify Mr . Truex by letter upon the final determi nation by the Secretary (on January 8p 1985) that discrimination had occurred.
Analysis
Consol argues that the Secretary vs delays in filing
these complaints with this Commission viola~es the provisions
of section 105(c) of the Act. Section 105{c ){3) provides in
part that "within 90 days of the receipt of a complaint filed
[under section 105(ct<2>l the Secretary shall notify, in
writing , t~e miner , applicant for employment u or representative of miners of his determination whether a violation has
occurred." Sect~on 105(c ){2) provides that upon the Secretary ' s determination that section 105(c) has been violated
"he shall immediately file a complaint with the Commission,
with service upon the alleged violator, and the miner, applicant for employment, or representative of miners ·alleging
such discrimination [emphasis added]." Consol also alleges
that these filing delays were in violation of Commission Rule
4l(a), 29 C.P.R. § 2700.4l{a), which requires that a
complaint of discrimination "shall be filed by the Secretary
within 30 days after his written determination that a violation has occurred." Consol concedes that it did not suffer
any legal prejudice as a result of the cited delays but never theless asserts that the cases should be dismissed for
untimely filing • .
The Secretary admits the filing delays but suggests
that these delays were attributable to the heavy caseload in
his office and a manpower shortage. He also claims that some
of the delays were attributable to the procedures now
required by amended Commission Rule 42, 29 C.P.R. §2700.42.
Commission Rule 42 as amended on February 2, 1984 requires
the Secretary to include in his complaint filed with the
Commission a specific proposed civil penalty and the reasons
in support thereof. The Secretary represents that he is now
studying various methods for shortening his procedures for
proposing civil penalties in discrimination cases. The
Secretary argues that for the above reasons the delays in
these cases were excusable.

974

The Secretary further argues that his tardiness should
be excused because dismissa~ of these cases would only hurt
.the individual complainants he represents -- contrary to the
congressional intent~ The legislative history relevant to
section 105(c) reads as follows:
"The Secretary must initiate his investigation
within 15 days of receipt of the complaint, and
immediately file a complaint with the Commission~
if he determines that a violation has occurredo
The Secretary is also required under [ section
105(c ) (3 )] to notify the complainant within 90
days whether a violation has occurred. It should
be emphasized , however u that these time frames
are not i ntended to be jurisdictionalo The
failure to meet any of them should not result in
a dismissal of the discrimination proceeding ; the
complainant should not be prejudiced because of
the failure of ·.the Government to meet its time
obligations.
iu
.
.
.•

S . Rep. No. 181 8 95th Cong .u 1st Session 36 (1977 )u r eprinted
i n 1977 u.s. Code Cong. & Ad. News, at 3436.
Within this framework I am compelled to find that the
delays in filing these complaints do not warrant
dismissal of these cases. I do not find any evidence that
the delays were caused by bad faith and it appears that ·the
Secretary's . tardiness was caused in part by his limited staff
and heavy caseload . In addition it would be totally inappropriate to prejudice the individual complainants in these
cases <who have not caused the delays) because of the Secretary's tardiness. Finally, since Consol concedes .herein that
it did not suffer any legal prejudice by the delays those
delays are accordingly harmless.! Under t e circumstances
the motions to dismiss (and/or motions for summary
cision)
are denied.
s~~retary•s

lNo request has been made for sanctions solely against the
Secretary for his acknowledged tardiness. However consideration could be given in any civil penalty assessment for any
additional costs to Consol attributable to the delays.

975

Distribution:
Covette Rooney, Esq., Linda M. Henry, Esq., and Howard K.
Agran, Esq., Office of the Solicitor, u. s. Department of
Labor, 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
Karl Skrypak, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
rbg

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 l-EESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DISCRIMINATION PROCEEDING

JAMES W. MACKEY , JR.,
Complainant

Docket No. WEVA 85-84-D
MSHA Case No. MORG CD 85-6

0

0

v.

0
0

0
0

CONSOLIDATION COAL COMPANY, :
Respondent
z

I reland Mine

JEFFREY L. CLEGG ,
Complainant

DISCRIMINATION PROCEEDING

0
0

Docket Noo WEVA 85-86-D
MSHA Case No. MORG CD 85-8

0
0

CONSOLIDATION COAL COMPANY,:
Respondent
:

Ireland Mine

DECISION
Appearances:

Thomas Myers, Esq., Shadyside, Ohio, for
· Complainants: Brann Altmeyer, Esq., Wheeling,
West Virginia, for Respondent.

Before:

Judge Broderick

STATEMENT OF THE CASE
Each of the Complainants filed a complaint with the
Commission alleging that he was discharged by Respondent in
violation of section 105(c) of the Federal Mine Safety and
Health Act of 1977 {the Act). Respondent filed answers and
motions to dismiss on the ground that the Respondent was not
served with copies of the complaints. The motions were
denied. On motion of Respondent, the two cases were
consolidated by order issued April 4, 1985, because they
grew out of the same facts, and involved the same witnesses
and the same legal issues. Pursuant to notice, the case was
heard in Wheeling, West Virginia on April 22 and 23, 1985.
James w. Mackey, Sr., James W. Mackey, Jr., Jeffrey L.
Clegg, Gerala L. Stevens and Paul Haines testified on behalf
of complainants: Glen Curfman, Richard W. Fleming, John H.
Snyder and George Carter testified on behalf of Respondent .
Complainants and Respondent have filed posthearing briefs.
I have considered the entire record and the contentions of
the parties, and make the following decision.

977

MOTION TO DISMISS
At the commencement of the hearing, Respondent moved to
dismiss on the ground that neither of the complaints stated
a cause of action under section 105(c) of the Act . For the
purposes of my ruling on the motions, the parties agreed
that complainants are alleging that they were discharged in
retaliation for a disagreement between Federal Inspector
James Mackey , Sr., father of one of the complainants , and
Respondent's management, over a proposed noise reduction
program. The i ssue therefore is whether a miner i s
protected under 105(c) from retaliation by a mine operator
because a Federal Inspector was carrying out his duties .
Respondent argues that the miners here were not engaged i n
any " protected activity," nor were they exercising any
"statutory right afforded by the Act." But surely one of
the most basic rights a miner has under the Act is the right
to have federal mine inspectors conduct their inspections
free from any threat or fear of retaliation or coercion .
This is a case of first impression , and the unique facts
alleged are unlikely to be duplicated i n other cases ~ a
mine operator attempts to show his displeasure over the
official actions of an inspector by discharging the
inspector's son, a miner at the subject facility. I
conclude that this states a cause of action under section
105(c), which protects the rights of miners to have federal
inspections free from fear or concern that the mine operator
may retaliate against miners for actions of inspectors. The
motion to dismiss is DENIED.
FINDINGS OF FACT
1. On October 1, 1984, and prior thereto, Respondent
was the owner and operator of an underground coal mine in
Marshall County, West Virginia, known as the Ireland Mine .
2. On October 1, 1984, and prior thereto complainants
James w. Mackey, Jr. and Jeffrey L. Clegg were employed as
miners at the Ireland Mine.
3. On July 31, 1984, and prior and subsequent thereto,
James W. Mackey, Sr. was employed by the Mine Safety and
Health Administration (MSHA) as a Federal Mine Inspector.
He is the father of complainant James w. Mackey, Jr. During
the year 1984, Mr. Mackey, Sr. was assigned to perform a
health inspection, including a consideration of a noise
Reduction Plan at the subject mine.

978

4. On July 31, 1984, Inspector Mackey met with John
Snyder, Superintendent of the Ireland Mine, to go over a
proposed Noise Conservation Plan drawn up by the company for
the longwall section of the mine.
5. The Plan proposed that a noise barrier be erected
on top of the longwall to reduce the noise to 90 decibels or
less. The plan further stated that if the mine noise
barrier became damaged, or if the coal height was so low
that it could not be used, it would be removed.
6. Inspector Mackey told Mr. Snyder that he could not
recommend approval of the plan unless it stipulated that the
longwall operator stay 3 ·or 4 "chocks" above the longwall
plow when cutting. This would keep the noise level down to
about 90 decibels even if the barrier was damaged or
destroyed.
7. Snyder objected to the suggested revision and said g
"Well, I spent $6000 dollars and six months work v working
on that • • • • I am not going to do it . ~ (Tr . 23 ) The
inspector believed that Snyder was very upset .
1

8. Inspector Mackey recommended that the Plan be
disapproved, and it was disapproved by the MSHA District
Manager.
·
9. A new plan was proposed reflecting the changes
suggested by Inspector Mackey. This plan was presented to
Inspector Mackey by Respondent's General Superintendent
Becker. Snyder was not present at the meeting·. The' plan
was approved, and has remained in effect at the mine.
10. On October 1, 1984, James w. Mackey, Jr. was
employed at the mine as a bolter helper, on the midnight
shift. He had worked at the Ireland Mine for 16 years and 8
months. He was a member of Local 1110, United Mine Workers
of America.
11. On October 1, 1984, Jeffrey L. Clegg was employed
at the mine as a roof bolter, on the midnight shift. He had
worked for Respondent 14 years and 8 months. He was a
member of Local 1110, United Mine Workers of America. Clegg
was a certified electrician, and had worked for Respondent
as a mechanic before he was laid off. He was called back as
an unskilled laborer some time prior to October 1, 1984.
12. On October 1, 1984, Mackey and Clegg worked under
section foreman Glenn Curfrnon and were assigned to shovel a
walkway, build a crib in front of the No. 2 air shaft, and

975

perform pumping duties. The first two tasks were performed
in the area of the No. 2 air shaft and were completed at
about 2:30 or 2:45 a.m. The two men then proceeded in a
jeep driven by Clegg to check and make minor repairs to the
pumps along the main line. Curfmon went to a different area
of the mine on other duties.
13. Mackey and Clegg spli t u p at about 2 : 55 a.m ou
Mackey to do pumping in the 1 South area u and Clegg t o do
pumping in the dump area .
14. The area where Mackey proceeded o n foo t wa s
substantially flooded . He set and primed the pumps whil e
standing i n water to his . knees o He wa s n o t wearing r ubber
boots and his trousers became v e ry wet o Afte r h e pumped out
the area, he proceeded toward the portal at about 5 :30 a.m.
and met Clegg who was on the jeep at the pumphouse.
15 . Clegg had gone to the Dump are a and h a d s u b s t a nti a l
difficulty in priming the pump there .
Af t e r p rimi ng i t v he
proceeded to two other pumps 1 got them p ump ingv c hecked some
others, and proceeded to the portal switch . At about 5 : 5 5
he called the dispatcher and told hm he was 11 in the clear 11
at the portal switch. He met Mackey and they checked the
pumps in the portal area. They decided to wait for Curfman
there because they heard on the jeep radio tha t he was going
to the head of 3 North on his fire boss run.
16. Mackey sat in the portal bus which had a heater i n
an attempt to dry his clothes. Clegg sat in the j~ep, and
ate a sandwich and drank cof fee.
17. Richard Fleming was the day shift foreman at the
River Portal of the subject mine on October 1 , 1984 . He had
held that portion for almost nine years .
He arrived at the
mine on October 1, 1984 at about 5:00 a.m. in order to make
a preshift examination in the 2 South Seals area where his
crew was expected to work that morning .
18. Fleming entered the mine and arri v ed at the top of
the supply slope at 5:35 a.m. He preshifted the area along
the slope as he proceeded toward 2 South Seals. He decided
to get a jeep and walked to the portal switch. At about
6:07 a.m. he arrived at the area where Mackey and Clegg were
in the parked vehicles.
19. As he approached the jeep, Fleming said he heard
the occupant snoring .
He found Clegg lying on the jeep with
his feet crossed. He tapped the bottom of Clegg ' s foot, but
there was no response. Fleming said he then heard a noise

980

coming from the portal bus. He walked to the bus and found
Mackey asleep inside the bus. He returned to the jeep,
tapped Clegg's foot and Clegg woke up and began talking
about a defective pump. Mackey emerged from the bus and
said he was not asleep.
DISCUSSION
Both Mackey and Clegg denied that they were sleeping .
Both assert that they saw Fleming approaching their vehicles
shortly after 6 :00 a.m. and that Fleming was startled when
Clegg spoke to him. Complainants also argue that it would
not have been possible for them to be sleeping when Fleming
arrivedg since Clegg was seen b y Foreman Curfman at 5:39
a .m. and called the dispatcher at about 5 : 55 a.m. Were the
complainants sleeping at work? An answer to this question
depends in large part on an assessment of the witnesses'
credibility . The testimony of Mackey and Clegg was not
inherently i ncredible v but they have an obvious motive to
deny that they were sleeping .
I reject the argument that 1 ~
would have been impossible , given the time factor ; for Clegg
and Mackey to have been asleep when Fleming carne upon them .
Between 5 and 10 minutes elapsed between the time
complainants completed their pumping duties and sat in the
vehicles, and the time that Fleming came upon them.
In view
of the clear and detailed testimony of Fleming, I conclude
that he could not have been mistaken, nor could his
testimony be explained by the fact that his senses were
dulled by medication. The only remaining explanations for
his testimony are ( 1) complainants were asleep.· as he
testified, or, ( 2} Fleming was lying. No reat;;onabl.e '
motive has been suggested for Fleming to have fabricated his
testimony. The testimony of Paul Haines on rebuttal that
Fleming told him in a conversation following the arbitration
hearing that "he [Fleming] never caught Jim Mackey sleeping.
He said that he went up and he said something to Clegg and
Clegg yelled real loud at Jim and Jim Mackey came scurrying
out of the portal bus in front of them" (Tr. 574}, reflects
on the credibility of Fleming's testimony to some extent,
but I am convinced that he was basically telling the truth.
I conclude on the basis of all the testimony that in fact
Fleming saw both Clegg and Mackey asleep in or on the
vehicles at about 6:05 a.m. October 1, 1984.
20. Fleming told Mackey and Clegg that they were
relieved of their duties for sleeping on company time.
He
led them from the mine at 6:18 a.m. and told them they would
have to report to the superintendent before returning to
work.

981

21. At about 8:30 or 9:00 a.m. on October 1, 1984,
Superintendent Snyder talked to Mackey and Clegg. He later
talked to Fleming and George carter of the Industrial
Relations Department. Carter and Snyder went underground and
walked the area Fleming had travelled on the morning of
October 1. At 9:00 a.m. on October 2, 1984, Snyder gave
each of the complainants a letter notifying them that they
were relieved of their duties and that the company intended
to discharge them.
22. Complainants filed grievances under the collective
bargaining contract. The grievances went to arbitration and
the arbitrator denied the grievances and upheld the
discharges in a written decision issued October 23, 1984.
23. Fleming was not aware of the dispute between Snyder
and Inspector Mackey at the time he relieved complainants of
their duties for sleeping.
24. A notice was posted on the mine Bulletin Board on
January 7, 1980, following an arbitrator's decision
regarding company rules. The notice reads as follows:
Employees are hereby placed on notice
that neglect in performance of assigned
duties or sleeping on company time are
dischargeable offenses. Any employee
found neglecting to perform assigned
duties or sleeping on company time will
be subject to suspension with intent -to
discharge.
25. There had been incidents prior to the posting of
the above notice in which Respondent's employees were
charged with sleeping on company time and were not
discharged.
26. Clegg and Mackey had generally good work records
prior to the October 1, 1984 incident .
ISSUE
Whether complainants were discharged in violation of
rights protected under the Act?
CONCLUSIONS OF LAW
I. Complainants and Respondent are protected by and
subject to the provisions of the Act, complainants as
miners, and Respondent as the operator of the Ireland Mine.

982

II • . PROTECTED ACTIVITY
I have already concluded, in denying the motion to
dismiss, that Complainants are protected under the Act from
retaliation against them for actions of Federal Mine
Inspectors in carrying out their inspection duties.
III. ADVERSE ACTION - RESPONDENT'S MOTIVATION
Complainants were discharged ostensibly for sleeping in
the mine during working hours. They claim that the
discharge was in fact related to the disagreement between
Respondent's Superintendent and an MSHA Inspector, who
happened to be the father of one of the claimants. If the
adverse action was motivated in any party by the protected
activity, a prima facie case of discrimination is made out.
Secretary/Pasula v. Consolidation Coal Co., 2 FMSHRC 2786
(1980), rev'd on other grounds sub. nom. Consolidation Coal
Co. v. Marshall, 663 F.2d 1211 (3rd Cir . 1981>:
secretary/Robinette v. United Castle Coal Co., 3 FMSHRC 803
(1981). Here, there is no direct evidence that Respondent's
discharge of complainants was motivated in any part by the
disagreement between Superintendent Snyder and Inspector
Mackey. The two incidents are relatively remote in time
(more than 2 months apart), and the alleged motivation seems
to me inherently unlikely under the circumstances disclosed
in this re.c ord. I accept the testimony of Mr. Fleming that
he was -completely unaware of the dispute between Snyder and
Mackey, Sr. which took place two months previously, when he
took complainants from the mine and accused them of· ·s leeping
on company time. Although the actual decision to discharge
was made by Snyder, it was based on Fleming's statements. I
conclude that complainants have failed to establish that
their discharges were motivated in any part by the activity
protected under the Act. Therefore, they have failed to
establish a prima facie case of discrimination under section
105(c).
IV.

UNPROTECTED ACTIVITY

An operator may rebut a prima facie case of
discrimination if it proves that (1) it was also motivated
oy the miner's unprotected activities, and ( 2 >· it would have
taken the adverse action for the unprotected activities
alone. The operator bears the burden of proof with respect
to these matters which are affirmative defenses. See NLRB v .
Transportation Management Corp., 76 L. Ed. 2d 667 (198'3T;
Boich v . FMSHRC, 719 F.2d 194 (6th Cir. 1983). Since I have
found (Finding of Fact No. 19) that complainants were found

983

sleeping on company time, I would conclude that even if
complainants had established a prima facie case of
discrimination, Respondent has rebutted it by showing that
it would have discharged them for the unprotected activity
of sleeping at work.
Whether the penalty exacted by the company (discharge)
was justified under the collective bargaining contract, or
whether it was too harsh, are matters which were decided by
the arbitrator adversely to the complainants, and are not
matters for Commission review. I conclude on the basis of
the entire record that Complainants have failed to establish
that they were discharged in violation of section 105(c) of
the Act.
ORDER
Based upon the above findings of fact and conclusions
of law, the complaints of James w. Mackey, Jr. and of
Jeffrey L. Clegg and this proceeding are DISMISSED.

~ttR.-,'{ ffin·~A/Z E!L:·

j

James A. Broderick
Administrative Law Judge

Distribution:
Thomas Myers, Esq., General Counsel, UMWA, District 6, 56000
Dilles Bottom, Shadyside, OH 43947 <Certified Mail)" '
H. Brann Altmeyer, Esq., Phillips, Gardill, Kaiser, Boos &
Hartley, 61 Fourteenth Street·, Wheeling, wv 26003 (Certified
Mail>
slk

984

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

;~ ~··' ··

CONTEST PROCEEDING

KEYSTONE COAL MINING CORP.,
Contestant

Docket No. PENN 84-196-R
Order No . 2252764; 7/9/84

v.
SECRETARY OF LABOR,
MINE SAFETY ~ND HEALTH
ADMINISTRATION (MSHA) ,
·
Respondent

Urling No. 3 Mine

ORDER OF DISMISSAL
App.e aranc.es:

William M. Darr, Esq., Indiana, Pennsylvania
for Contestant; James B. Crawford, Esq.,
Office of the Solicitor, u.s. Department of
L~bor, Arlington, Virginia, for Respondent.

Be fore:

Judge Broderick

When the above case was called for hearing in Indiana,
. Pennsylvania, on June 4, 1985, Contestant moved to withdraw
its notice of contest in this proceeding. ~he parties agreed
o-n the record to a settlement of the civil penalty proceeding,
insofar as a penalty was sought for the violation charged in
the contested order, by the payment o;f the amount originally
·assessed. I stated on the record that I approved the settlemen
·and granted the motion to withdraw.
Therefore, IT IS ORDERED that this proceeding is
DISMISSED.

~S v)/3 vV deA;V-L

j

James A. Broderick
Administrative Law Judge

Distr.ibution:
.
.
William M. Darr, Esq., 655 Church Street, Indiana, PA 15701
(Certified Mail,

James · B. Crawford, Esq. , Office of·. the .. Solicitor,- u.s.
Department of Labor, 3535 Market St., Philadelphia, PA
19104 , (Certified Mail)
slk
*U.S. GOVERNMENT PRINTING OFFICE:

.9 85

1985

.. 6 1 2 5 6

3

